UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 20 15 Commission File Number: 000-30973 MBT FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) MICHIGAN 38-3516922 (State of Incorporation) (I.R.S. Employer Identification No.) 102 E. Front St. Monroe, Michigan (Address of Principal Executive Offices) (Zip Code) (734) 241-3431 (Registrant’s Telephone Number, Including Area Code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to section 12(b) of the Act: Common Stock, No Par Value, Registered on NASDAQ Global Select Market Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ☐NO ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES ☐NO ☑ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☑NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YES ☑NO ☐ Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any of the amendments of this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐NO ☑ As of June 30, 2015, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $102.1 million based on the closing sale price as reported on the NASDAQ Global Select system. As of March 11, 2016, there were 22,899,688 shares of the registrant’s common stock, no par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2016 Annual Meeting of Shareholders of MBT Financial Corp. to be held on May 5, 2016 are incorporated by reference in this Form 10-K in response to Part III, Items 10, 11, 12, 13, and 14. Special Note regarding Forward Looking Information This document, including the documents that are incorporated by reference, contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Exchange Act (the “Exchange Act”). You can identify forward-looking statements by words or phrases such as “will likely result,” “may,” “are expected to,” “predict,” “is anticipated,” “estimate,” “forecast,” “projected,” “future,” “intends to,” or may include other similar words or phrases such as “believes,” “plans,” “trend,” “objective,” “continue,” “remain,” or similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “might,” “may,” “hope,” “can,” “predict,” “potential,” “continue,” or similar verbs, or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. We believe that it is important to communicate our future expectations to our investors. Such forward-looking statements may relate to our financial condition, results of operations, plans, objectives, future performance, or business and are based upon the beliefs and assumptions of our management and the information available to our management at the time these disclosures are prepared. These forward-looking statements involve risks and uncertainties that we may not be able to accurately predict or control and our actual results may differ materially from the expectations we describe in our forward-looking statements. Shareholders should be aware that the occurrence of certain events could have an adverse effect on our business, results of operations, and financial condition. These events, many of which are beyond our control, include the following: ● general economic conditions and weakening in the economy, specifically the real estate market, either nationally or in Michigan; ● potential limitations on our ability to access and rely on wholesale funding sources; ● changes in accounting principles, policies, and guidelines applicable to bank holding companies and the financial services industry; ● fluctuation of our stock price; ● ability to attract and retain key personnel; ● ability to receive dividends from our subsidiaries; ● operating, legal, and regulatory risks, including risks relating to further deteriorations in credit quality, our allowance for loan losses, and potential losses on dispositions of non-performing assets; ● the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; ● legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; ● the results of examinations of us by the Federal Reserve and our bank subsidiary by the Federal Deposit Insurance Corporation, or other regulatory authorities, who could require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; ● compliance with regulatory enforcement actions, including legislative or regulatory changes that adversely affect our business, including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; ● the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; ● economic, political, and competitive forces affecting our banking, securities, asset management, insurance, and credit services businesses; ● the impact on net interest income from changes in monetary policy and general economic conditions; and ● the risk that our analyses of these risks and forces could be incorrect and/or that the strategies developed to address them could be unsuccessful. Other factors not currently anticipated may also materially and adversely affect our results of operations, cash flows, financial position, and prospects. We cannot assure you that our future results will meet expectations. While we believe the forward-looking statements in this report and the information incorporated herein by reference are reasonable, you should not place undue reliance on any forward-looking statement. The forward-looking statements contained or incorporated by reference in this document relate only to circumstances as of the date on which the statements are made. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. 2 Part I Item1. Business General MBT Financial Corp. (the “Corporation” or the “Company”) is a bank holding company as defined by the Bank Holding Company Act of 1956, as amended (the “BHCA”) headquartered in Monroe, Michigan. It was incorporated under the laws of the State of Michigan in January 2000, at the direction of the management of Monroe Bank & Trust (the “Bank”), for the purpose of becoming a bank holding company by acquiring all the outstanding shares of Monroe Bank & Trust. Monroe Bank & Trust was incorporated and chartered as Monroe State Savings Bank under the laws of the State of Michigan in 1905. In 1940, Monroe Bank & Trust consolidated with Dansard Bank and moved to the present address of its main office. Monroe Bank & Trust operated as a unit bank until 1950 when it opened its first branch office in Ida, Michigan. It then continued its expansion to its present total of 20 branch offices, including its main office. Monroe Bank & Trust changed its name from "Monroe State Savings Bank" to "Monroe Bank & Trust" in 1968. Monroe Bank & Trust provides customary retail and commercial banking and trust services to its customers, including checking and savings accounts, time deposits, safe deposit facilities, commercial loans, personal loans, real estate mortgage loans, installment loans, IRAs, ATM and night depository facilities, treasury management services, telephone and internet banking, personal trust, employee benefit and investment management services. Monroe Bank & Trust’s service areas are comprised of Monroe, Wayne, and Lenawee counties in Southern Michigan. Monroe Bank & Trust's deposits are insured by the Federal Deposit Insurance Corporation ("FDIC") to applicable legal limits and Monroe Bank & Trust is supervised and regulated by the FDIC and Michigan Office of Financial and Insurance Regulation. Competition MBT Financial Corp., through its subsidiary, Monroe Bank & Trust, operates in a highly competitive industry. Monroe Bank & Trust's main competition comes from other commercial banks, national or state savings and loan institutions, credit unions, securities brokers, mortgage bankers, finance companies and insurance companies. Banks generally compete with other financial institutions through the banking products and services offered, the pricing of services, the level of service provided, the convenience and availability of services, and the degree of expertise and personal manner in which these services are offered. Monroe Bank & Trust encounters strong competition from most of the financial institutions in Monroe Bank & Trust's extended market area. The Bank’s primary market area is Monroe County, Michigan. According to the most recent market data, there are ten deposit taking/lending institutions competing in the Bank’s market. According to the most recent FDIC Summary of Deposits, the Bank ranks first in market share in Monroe County with 52.69% of the market. In 2001, the Bank began expanding into Wayne County, Michigan, and currently ranks thirteenth out of twenty-six institutions operating in Wayne County with a market share of 0.31%. For the combined Monroe and Wayne County market, the Bank ranks seventh of twenty-seven institutions with a market share of 2.20%. 3 Supervision and Regulation General As a bank holding company, we are required by federal law to file reports with, and otherwise comply with, the rules and regulations of the Board of Governors of the Federal Reserve System (“Federal Reserve” or “Federal Reserve Board.”) The Bank is a Michigan state chartered commercial bank and is not a member of the Federal Reserve, and therefore, is regulated and supervised by the Commissioner of the Michigan Department of Insurance and Financial Services (“Michigan DIFS”) and the Federal Deposit Insurance Corporation (“FDIC”). The Michigan DIFS and the FDIC conduct periodic examinations of the Bank. The Bank is also a member of the Federal Home Loan Bank of Indianapolis (“FHLBI”) and subject to its regulations. The deposits of the Bank are insured under the provisions of the Federal Deposit Insurance Act by the FDIC to the fullest extent provided by law. The Corporation is also subject to regulation by the Securities and Exchange Commission (the “SEC”) by virtue of its status as a public company. The system of supervision and regulation applicable to the Corporation establishes a comprehensive framework for its operations and is intended primarily for the protection of the FDIC's Deposit Insurance Fund (“DIF”), the Bank's depositors and the public, rather than the Corporation’s shareholders and creditors. Changes in the regulatory framework, including changes in statutes, regulations and the agencies that administer those laws, could have a material adverse impact on the Corporation and its operations. The federal and state laws and regulations that are applicable to banks and to some extent bank holding companies regulate, among other matters, the scope of their business, their activities, their investments, their reserves against deposits, the timing of the availability of deposited funds, the amount of loans to individual and related borrowers and the nature, amount of and collateral for certain loans, and the amount of interest that may be charged on loans. Various federal and state consumer laws and regulations also affect the services provided to consumers. The Corporation and/or its subsidiary are required to file various reports with, and is subject to examination by regulators, including the Federal Reserve, the FDIC and Michigan DIFS. The Federal Reserve, FDIC and Michigan DIFS have the authority to issue orders to bank holding companies and/or banks to cease and desist from certain banking practices and violations of conditions imposed by, or violations of agreements with, the FRB, FDIC and Michigan DIFS. Certain of the Corporation's and/or its banking subsidiary regulators are also empowered to assess civil money penalties against companies or individuals in certain situations, such as when there is a violation of a law or regulation. Applicable state and federal law also grant certain regulators the authority to impose additional requirements and restrictions on the activities of the Corporation and or its banking subsidiary and, in some situations, the imposition of such additional requirements and restrictions will not be publicly available information. Recent Regulatory Enforcement Actions On July 12, 2010, the Bank entered into a stipulation and consent to the issuance of a consent order (the “Consent Order”) with the FDIC and the Michigan DIFS. The Consent Order became effective July 22, 2010 and required the Bank to take a number of corrective actions to improve asset quality and raise capital. Effective June 30, 2014, the Consent Order was terminated by the FDIC and the Michigan DIFS following full compliance with its terms by the Bank. The Bank remained subject to certain informal regulatory requirements and restrictions, including, among other things, requirements to maintain a Tier 1 leverage ratio of at least 9%, continue to reduce classified and delinquent assets, continually monitor its progress, and submit quarterly progress reports to the regulators. The informal agreement was rescinded on June 23, 2015. Regulatory Reform Congress, U.S. Department of the Treasury (“Treasury”), and the federal banking regulators, including the FDIC, have taken broad action since early September 2008 to address volatility in the U.S.banking system and financial markets. Beginning in late 2008, the U.S. and global financial markets experienced deterioration of the worldwide credit markets, which created significant challenges for financial institutions both in the United States and around the world. Dramatic declines in the housing market in 2009 and 2010, marked by falling home prices and increasing levels of mortgage foreclosures, resulted in significant write-downs of asset values by financial institutions, including government-sponsored entities and major commercial and investment banks. In addition, many lenders and institutional investors reduced and, in some cases, ceased to provide funding to borrowers, including other financial institutions, as a result of concern about the stability of the financial markets and the strength of counterparties. 4 In response to the financial market crisis and continuing economic uncertainty, the United States government, specifically the Treasury, the Federal Reserve Board and the FDIC working in cooperation with foreign governments and other central banks, took a variety of extraordinary measures designed to restore confidence in the financial markets and to strengthen financial institutions, including measures available under the Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the American Recovery and Reinvestment Act of 2009 (“ARRA”), which included the Troubled Asset Relief Program (“TARP”).The stated purpose of TARP was to restore confidence and stability to the U.S.banking system and to encourage financial institutions to increase their lending to customers and to each other. EESA also temporarily increased FDIC deposit insurance on most accounts from $100,000 to $250,000. This increase became permanent at the end of 2010 under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) and deposit insurance is now limited to $250,000 on all deposit accounts. The Dodd-Frank Act is aimed, in part, at accountability and transparency in the financial system and includes numerous provisions that apply to and/or could impact the Corporation and its banking subsidiary. The Dodd-Frank Act implements changes that, among other things, affect the oversight and supervision of financial institutions, provide for a new resolution procedure for large financial companies, create a new agency responsible for implementing and enforcing compliance with consumer financial laws, introduce more stringent regulatory capital requirements, effect significant changes in the regulation of over the counter derivatives, reform the regulation of credit rating agencies, implement changes to corporate governance and executive compensation practices, incorporate requirements on proprietary trading and investing in certain funds by financial institutions (known as the "Volcker Rule"), require registration of advisers to certain private funds, and effect significant changes in the securitization market. In order to fully implement many provisions of the Dodd-Frank Act, various government agencies, in particular banking and other financial services agencies are required to promulgate regulations. Set forth below is a discussion of some of the major sections the Dodd-Frank Act and implementing regulations that have or could have a substantial impact on the Corporation and its banking subsidiary. Due to the volume of regulations required by the Dodd-Frank Act, not all proposed or final regulations that may have an impact on the Corporation or its banking subsidiary are necessarily discussed. Debit Card Interchange Fees The Dodd-Frank Act provides for a set of new rules requiring that interchange transaction fees for electronic debit transactions be "reasonable" and proportional to certain costs associated with processing the transactions. The Federal Reserve was given authority to, among other things, establish standards for assessing whether interchange fees are reasonable and proportional. In June 2011, the Federal Reserve issued a final rule establishing certain standards and prohibitions pursuant to the Dodd-Frank Act, including establishing standards for debit card interchange fees and allowing for an upward adjustment if the issuer develops and implements policies and procedures reasonably designed to prevent fraud. The provisions regarding debit card interchange fees and the fraud adjustment became effective October1, 2011. The rules impose requirements on the Corporation and its banking subsidiary and may negatively impact our revenues and results of operations. Consumer Issues The Dodd-Frank Act created the Consumer Financial Protection Bureau (the “CFPB”), which has the authority to implement regulations pursuant to numerous consumer protection laws and has supervisory authority, including the power to conduct examinations and take enforcement actions, with respect to depository institutions with more than $10 billion in consolidated assets. The CFPB also has authority, with respect to consumer financial services to, among other things, restrict unfair, deceptive or abusive acts or practices, enforce laws that prohibit discrimination and unfair treatment and to require certain consumer disclosures. Corporate Governance The Dodd-Frank Act clarifies that the SEC may, but is not required to promulgate rules that would require that a company's proxy materials include a nominee for the board of directors submitted by a shareholder. Although the SEC promulgated rules to accomplish this, these rules were invalidated by a federal appeals court decision. The SEC has said that it will not challenge the ruling, but has not ruled out the possibility that new rules could be proposed. The Dodd-Frank Act requires stock exchanges to have rules prohibiting their members from voting securities that they do not beneficially own (unless they have received voting instructions from the beneficial owner) with respect to the election of a member of the board of directors (other than an uncontested election of directors of an investment company registered under the Investment Company Act of 1940), executive compensation or any other significant matter, as determined by the SEC by rule. 5 Executive Compensation The Dodd-Frank Act provides for a say on pay for shareholders of all public companies. Under the Dodd-Frank Act, each company must give its shareholders the opportunity to vote on the compensation of its executives at least once every three years. The Dodd-Frank Act also adds disclosure and voting requirements for golden parachute compensation that is payable to named executive officers in connection with sale transactions. The Dodd-Frank Act requires the SEC to issue rules directing the stock exchanges to prohibit listing classes of equity securities if a company's compensation committee members are not independent. The Dodd-Frank Act also provides that a company's compensation committee may only select a compensation consultant, legal counsel or other advisor after taking into consideration factors to be identified by the SEC that affect the independence of a compensation consultant, legal counsel or other advisor. The SEC is required under the Dodd-Frank Act to issue rules obligating companies to disclose in proxy materials for annual meetings of shareholders information that shows the relationship between executive compensation actually paid to their named executive officers and their financial performance, taking into account any change in the value of the shares of a company's stock and dividends or distributions. The Dodd-Frank Act provides that the SEC must issue rules directing the stock exchanges to prohibit listing any security of a company unless the company develops and implements a policy providing for disclosure of the policy of the company on incentive-based compensation that is based on financial information required to be reported under the securities laws and that, in the event the company is required to prepare an accounting restatement due to the material noncompliance of the company with any financial reporting requirement under the securities laws, the company will recover from any current or former executive officer of the company who received incentive-based compensation during the three-year period preceding the date on which the company is required to prepare the restatement based on the erroneous data, any exceptional compensation above what would have been paid under the restatement. The Dodd-Frank Act requires the SEC, by rule, to require that each company disclose in the proxy materials for its annual meetings whether an employee or board member is permitted to purchase financial instruments designed to hedge or offset decreases in the market value of equity securities granted as compensation or otherwise held by the employee or board member. Basel III Internationally, both the Basel Committee on Banking Supervision and the Financial Stability Board (established in April 2009 by the Group of Twenty (“G-20”) Finance Ministers and Central Bank Governors to take action to strengthen regulation and supervision of the financial system with greater international consistency, cooperation and transparency) have committed to raise capital standards and liquidity buffers within the banking system (“Basel III”). On September 12, 2010, the Group of Governors and Heads of Supervision agreed to the calibration and phase-in of the Basel III minimum capital requirements (raising the minimum Tier 1 common equity ratio to 4.5% and minimum Tier 1 equity ratio to 6.0%, which was fully implementated January 2015) and introducing a capital conservation buffer of common equity of an additional 2.5% with full implementation by January 2019. In July 2013, the Federal Reserve Board released final rules regarding implementation of the Basel III regulatory capital rules for U.S. banking organizations. The final rules address a significant number of outstanding issues and questions regarding how certain provisions of Basel III are proposed to be adopted in the United States. Key provisions of the rules include the total phase-out from Tier 1 capital of trust preferred securities with grandfathering for bank holding companies with less than $15 billion in assets, a capital conservation buffer of 2.5% above minimum capital ratios, inclusion of accumulated other comprehensive income in Tier 1 common equity, inclusion in Tier 1 capital of perpetual preferred stock, and an effective minimum Tier 1 common equity ratio of 7.0%. 6 Bank Regulation Michigan banks are regulated and supervised by the Commissioner of the Michigan DIFS and as a state non-member the Bank is regulated and supervised by the FDIC. Summarized below are some of the more important regulatory and supervisory laws and regulations applicable to the Bank. Business Activities . The activities of state banks are governed by state as well as federal law and regulations. These laws and regulations delineate the nature and extent of the investments and activities in which state institutions may engage. Loans to One Borrower . Michigan law provides that a Michigan commercial bank may not provide loans or extensions of credit to a person in excess of 15% of the capital and surplus of the bank. The limit, however, may be increased to 25% of capital and surplus if approval of two-thirds of the Bank’s board of directors is granted. At December31, 2015, the Bank’s regulatory limit on loans to one borrower was $15.084 million or $25.140 million for loans approved by two-thirds of the Board of Directors. If the Michigan DIFS determines that the interests of a group of more than one person, co-partnership, association or corporation are so interrelated that they should be considered as a unit for the purpose of extending credit, the total loans and extensions of credit to that group are combined. At December 31, 2015, the Bank did not have any loans with one borrower that exceeded its regulatory limit. At December31, 2015, loans that had high loan to value ratios at origination were quantified by management and represented less than 10% of total outstanding loans as of the balance sheet date. Additionally, management quantified all loans (mortgage, consumer and commercial) that required interest only payments as of the balance sheet date and determined that these types of loans were less than 10% of total loans outstanding at December31, 2015. Based on these facts, management concluded no concentrations of credit risk existed at December31, 2015. Dividends . The Corporation’s ability to pay dividends on its common stock depends on its receipt of dividends from the Bank. The Bank is subject to restrictions and limitations in the amount and timing of the dividends it may pay to the Corporation. Dividends may be paid out of a Michigan commercial bank’s net income after deducting all bad debts. A Michigan commercial bank may only pay dividends on its common stock if the bank has a surplus amounting to not less than 20% of its capital after the payment of the dividend. If a bank has a surplus less than the amount of its capital, it may not declare or pay any dividend until an amount equal to at least 10% of net income for the preceding one-half year (in the case of quarterly or semi-annual dividends) or at least 10% of net income of the preceding two consecutive half-year periods (in the case of annual dividends) has been transferred to surplus. Federal law also affects the ability of a Michigan commercial bank to pay dividends. The FDIC’s prompt corrective action regulations prohibit an insured depository institution from making capital distributions, including dividends, if the institution has a regulatory capital classification of “undercapitalized,” or if it would be undercapitalized after making the distribution. The FDIC may also prohibit the payment of dividends if it deems any such payment to constitute an unsafe and unsound banking practice. Michigan DIFS Assessments . Michigan commercial banks are required to pay supervisory fees to the Michigan DIFS to fund the operations of the Michigan DIFS. The amount of supervisory fees paid by a bank is based upon a formula involving the bank’s total assets, as reported to the Michigan DIFS. State Enforcement . Under Michigan law, the Michigan DIFS has broad enforcement authority over state chartered banks and, under certain circumstances, affiliated parties, insiders, and agents. If a Michigan commercial bank does not operate in accordance with the regulations, policies and directives of the Michigan DIFS or is engaging, has engaged or is about to engage in an unsafe or unsound practice in conducting the business of the bank, the Michigan DIFS may issue and serve upon the bank a notice of charges with respect to the practice or violation. The Michigan DIFS enforcement authority includes: cease and desist orders, receivership, conservatorship, removal and suspension of officers and directors, assessment of monetary penalties, emergency closures, liquidation and the power to issue orders and declaratory rulings. 7 Federal Enforcement . The FDIC has primary federal enforcement responsibility over state non-member banks and has the authority to bring actions against the institution and all institution-affiliated parties, including stockholders, and any attorneys, appraisers and accountants, who knowingly or recklessly participate in wrongful action likely to have an adverse effect on an insured institution. Formal enforcement action may range from the issuance of a capital directive, cease and desist, consent order to removal of officers and/or directors of the institution as well as receivership, conservatorship or termination of deposit insurance. Civil penalties cover a wide range of violations and can amount to $25,000 per day, or even $1million per day in especially egregious cases. Federal law also establishes criminal penalties for certain violations. Capital Requirements . Under FDIC regulations, federally-insured state-chartered banks that are not members of the Federal Reserve (“state non-member banks”), such as the Bank, are required to comply with minimum leverage capital requirements. The minimum capital leverage requirement is a ratio of Tier 1 capital to total assets of 4%.Tier 1 capital is principally composed of the sum of common stockholders’ equity, noncumulative perpetual preferred stock (including any related surplus) and minority investments in certain subsidiaries, less intangible assets (except for certain servicing rights and credit card relationships). As of December 31, 2015, the Tier 1 capital to average total assets ratio for the Bank was 10.91%. The Bank must also comply with the FDIC risk-based capital guidelines. Risk-based capital ratios are determined by allocating assets and specified off-balance sheet items to risk-weighted categories, with higher levels of capital being required for the categories perceived as representing greater risk. For example, under the FDIC’s risk-weighting system, cash and securities backed by the full faith and credit of the U.S. Government are given a 0% risk weight, loans fully secured by one-to-four family residential properties generally have a 50% risk weight and commercial loans have a risk weight of 100%. State non-member banks must maintain a minimum ratio of total capital to risk-weighted assets of at least 8%, of which at least one-half must be Tier 1 capital. Total capital consists of Tier 1 capital plus Tier 2 or supplementary capital items, the principal elements of which include allowances for loan losses in an amount of up to 1.25% of risk-weighted assets, cumulative preferred stock, a portion of the net unrealized gain on equity securities and other capital instruments such as subordinated debt. The FDIC has adopted a regulation providing that it will take into account the exposure of a bank’s capital and economic value to changes in interest rate risk in assessing a bank’s capital adequacy. For more information about interest rate risk, see “Management’s Discussion and Analysis - Quantitative and Qualitative Disclosures about Market Risk.” The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) established a system of prompt corrective action to resolve the problems of undercapitalized financial institutions. Under this system, the federal banking regulators have established five capital categories ("well capitalized," "adequately capitalized," "undercapitalized," "significantly undercapitalized" and "critically undercapitalized"), and all institutions are assigned one such category. Federal banking regulators are required to take various mandatory supervisory actions and are authorized to take other discretionary actions with respect to institutions in the three undercapitalized categories. The severity of the action depends upon the capital category in which the institution is placed. At December 31, 2015, the Bank’s regulatory capital classification was “well capitalized.” For further discussion regarding the Corporation’s regulatory capital requirements, see Note 13 to the 2015 Consolidated Financial Statements. In addition, for a discussion of changes in the regulatory capital requirements which went into effect on January 1, 2015, see the section of this item captioned “Supervision and Regulation – Regulatory Reform – Basel III,” above. Deposit Insurance Assessments . All of the Bank’s deposits are insured under the Federal Deposit Insurance Act by the FDIC to the fullest extent permitted by law. As an FDIC-insured institution, the Bank is required to pay deposit insurance premium assessments to the FDIC. The FDIC has adopted a risk-based assessment system whereby FDIC-insured depository institutions pay insurance premiums at rates based on their risk classification. An institution’s risk classification is assigned based on its capital levels and the level of supervisory concern the institution poses to the regulators. 8 The Dodd-Frank Act makes permanent the general $250,000 deposit insurance limit for insured deposits. The Dodd-Frank Act changes the deposit insurance assessment framework, primarily by basing assessments on an institution’s average total consolidated assets less average tangible equity (subject to risk-based adjustments that would further reduce the assessment base for custodial banks) rather than domestic deposits, which is expected to shift a greater portion of the aggregate assessments to large banks, as described in detail below. The Dodd-Frank Act also eliminates the upper limit for the reserve ratio designated by the FDIC each year, increases the minimum designated reserve ratio of the DIF from 1.15% to 1.35% of the estimated amount of total insured deposits by September30, 2020, and eliminates the requirement that the FDIC pay dividends to depository institutions when the reserve ratio exceeds certain thresholds. On December20, 2010, the FDIC raised the minimum designated reserve ratio of DIF to 2%. The ratio is higher than the minimum reserve ratio of 1.35% as set by the Dodd-Frank Act. Under the Dodd-Frank Act, the FDIC is required to offset the effect of the higher reserve ratio on small insured depository institutions, defined as those with consolidated assets of less than $10 billion. On February7, 2011, the FDIC approved a final rule on Assessments, Dividends, Assessment Base and Large Bank Pricing. The final rule, mandated by the Dodd-Frank Act, changed the deposit insurance assessment system from one that is based on domestic deposits to one that is based on average consolidated total assets minus average tangible equity. Because the assessment base under the Dodd-Frank Act is larger than the previous assessment base, the final rule’s assessment rates are lower than the previous rates, which achieved the FDIC’s goal of not significantly altering the total amount of revenue collected from the industry. In addition, the final rule adopted a “scorecard” assessment scheme for larger banks and suspends dividend payments if the DIF reserve ratio exceeds 1.5% but provides for decreasing assessment rates when the DIF reserve ratio reaches certain thresholds. The final rule also determines how the effect of the higher reserve ratio will be offset for institutions with less than $10 billion of consolidated assets. The FDIC may terminate a depository institution’s deposit insurance upon a finding that the institution’s financial condition is unsafe or unsound or that the institution has engaged in unsafe or unsound practices or has violated any applicable rule, regulation, order or condition enacted or imposed by the institution’s regulatory agency. Transactions with Related Parties . The Bank’s authority to engage in transactions with an “affiliate” (generally, any company that controls or is under common control with a depository institution) is limited by federal law. Federal law places quantitative and qualitative restrictions on these transactions and imposes specified collateral requirements for certain transactions. The purchase of low quality assets from affiliates is generally prohibited. Transactions with affiliates must be on terms and under circumstances that are at least as favorable to the institution as those prevailing at the time for comparable transactions with non-affiliated companies. The Bank’s authority to extend credit to executive officers, directors and 10% shareholders (“insiders”), as well as entities such persons control, is also governed by federal law. Among other restrictions, these loans are generally required to be made on terms substantially the same as those offered to unaffiliated individuals and not involve more than the normal risk of failure to make required repayment. The Sarbanes-Oxley Act of 2002 generally prohibits the Corporation from extending or maintaining credit, arranging for the extension of credit, or renewing an extension of credit, in the form of a personal loan to or for any director or executive officer (or equivalent thereof), except for extensions of credit made, maintained, arranged or renewed by the Corporation that are subject to the federal law restrictions discussed above. Standards for Safety and Soundness . The federal banking agencies have adopted Interagency Guidelines prescribing Standards for Safety and Soundness. The guidelines set forth the safety and soundness standards that the federal banking agencies use to identify and address problems at insured depository institutions. The guidelines address internal controls and information systems, the internal audit system, credit underwriting, loan documentation, interest rate risk exposure, asset growth, asset quality, earnings and compensation, and fees and benefits. If the appropriate federal banking agency determines that an institution fails to meet any standard prescribed by the guidelines, the agency may require the institution to submit an acceptable plan to achieve compliance with the standard. 9 Investment s and Activities . Since the enactment of the FDIC Improvement Act, all state-chartered FDIC insured banks have generally been limited to activities of the type and in the amount authorized for national banks, notwithstanding state law. The FDIC Improvement Act and the FDIC permit exceptions to these limitations. For example, the FDIC is authorized to permit such institutions to engage in state authorized activities or investments that do not meet this standard (other than direct equity investments) for institutions that meet all applicable capital requirements if it is determined that such activities or investments do not pose a significant risk to the DIF. Mergers and Acquisitions . The Bank may engage in mergers or consolidations with other depository institutions or their holding companies, subject to review and approval by applicable state and federal banking agencies. When reviewing a proposed merger, the federal banking regulators consider numerous factors, including the effect on competition, the financial and managerial resources and future prospects of existing and proposed institutions, the effectiveness of FDIC-insured institutions involved in the merger in addressing money laundering activities and the convenience and needs of the community to be served, including performance under the Community Reinvestment Act. Interstate Branching . Beginning June1, 1997, federal law permitted the responsible federal banking agencies to approve merger transactions between banks located in different states, regardless of whether the merger would be prohibited under the law of the two states. The law also permitted a state to “opt in” to the provisions of the Interstate Banking Act before June1, 1997, and permitted a state to “opt out” of the provisions of the Interstate Banking Act by adopting appropriate legislation before that date. Michigan did not “opt out” of the provisions of the Interstate Banking Act. Accordingly, beginning June1, 1997, a Michigan commercial bank could acquire an institution by merger in a state other than Michigan unless the other state had opted out. The Interstate Banking Act also authorizes de novo branching into another state, but only if the host state enacts a law expressly permitting out of state banks to establish such branches within its borders. Effective with the enactment of The Dodd-Frank Act, the FDI Act and the National Bank Act have been amended to remove the expressly required “opt-in” concept applicable to de novo interstate branching and now permits national and insured state banks to engage in de novo in interstate branching if, under the laws of the state where the new branch is to be established, as a state bank chartered in that state would be permitted to establish a branch. Community Reinvestment Act . The Community Reinvestment Act requires that, in connection with examinations of financial institutions within their respective jurisdictions, the Federal Reserve, the FDIC, or the OCC, shall evaluate the record of each financial institution in meeting the credit needs of its local community, including low and moderate-income neighborhoods. These facts are also considered in evaluating mergers, acquisitions, and applications to open a branch or facility. Failure to adequately meet these criteria could impose additional requirements and limitations on the Bank. The Bank received a “satisfactory” rating in its most recent Community Reinvestment Act evaluation by the FDIC. Additionally, we must publicly disclose the terms of various Community Reinvestment Act-related agreements. Privacy . The Federal Reserve, FDIC and other bank regulatory agencies have adopted final guidelines (the "Guidelines) for safeguarding confidential, personal customer information. The Guidelines require each financial institution, under the supervision and ongoing oversight of its Board of Directors or an appropriate committee thereof, to create, implement and maintain a comprehensive written information security program designed to ensure the security and confidentiality of customer information, protect against any anticipated threats or hazards to the security or integrity of such information and protect against unauthorized access to or use of such information that could result in substantial harm or inconvenience to any customer. The Corporation has adopted a customer information security program that has been approved by the Corporation's Board of Directors (the "Board”). The GLBA requires financial institutions to implement policies and procedures regarding the disclosure of nonpublic personal information about consumers to non-affiliated third parties. In general, the statute requires explanations to consumers on policies and procedures regarding the disclosure of such nonpublic personal information, and, except as otherwise required by law, prohibits disclosing such information except as provided in the banking subsidiary's policies and procedures. The Corporation's banking subsidiary has implemented a privacy policy. 10 Anti-Money Laundering Initiatives and the USA Patriot Act . A major focus of federal governmental policy on financial institutions in recent years has been aimed at combating money laundering and terrorist financing. The USA Patriot Act of 2001 (the “USA Patriot Act”) substantially broadened the scope of United States’ anti-money laundering laws and regulations by imposing significant new compliance and due diligence obligations, creating new crimes and penalties and expanding the extra-territorial jurisdiction of the United States. The U.S. Department of the Treasury has issued a number of implementing regulations which apply to various requirements of the USA Patriot Act to financial institutions such as us. These regulations impose obligations on financial institutions to maintain appropriate policies, procedures and controls to detect, prevent and report money laundering and terrorist financing and to verify the identity of their customers. Failure of a financial institution to maintain and implement adequate programs to combat money laundering and terrorist financing, or to comply with all of the relevant laws or regulations, could have serious legal and reputation consequences for the institution, including the imposition of enforcement actions and civil monetary penalties. Federal Home Loan Bank . The Bank is a member of the Federal Home Loan Bank of Indianapolis (“FHLBI”), one of the 12 regional Federal Home Loan Banks. The FHLBI provides a central credit facility primarily for member institutions. The Bank, as a member of the FHLBI, is required to acquire and hold shares of capital stock in the FHLBI in an amount equal to at least 1.0% of the aggregate principal amount of its unpaid residential mortgage loans and similar obligations at the beginning of each year, or 1/20 of its advances (borrowings)from the FHLBI, whichever is greater. The Bank was in compliance with this requirement and its investment in FHLBI stock at December 31, 2015 was $4.1 million. The FHLB Banks function as a central reserve bank by providing credit for financial institutions throughout the United States. Advances are generally secured by eligible assets of a member, which include principally mortgage loans and obligations of, or guaranteed by, the U.S. government or its agencies. Advances can be made to the Bank under several different credit programs of the FHLBI. Each credit program has its own interest rate, range of maturities and limitations on the amount of advances permitted based on the financial condition of the member institution and the adequacy of collateral pledged to secure the credit. Federal Reserve Board . The Federal Reserve Board regulations require banks to maintain non-interest-earning reserves against their net transaction accounts, nonpersonal time deposits and Eurocurrency liabilities (collectively referred to as reservable liabilities). Overdraft Regulation. The Federal Reserve Board amended Regulation E (Electronic Fund Transfers) effective July1, 2010 to require consumers to opt in, or affirmatively consent, to the institution’s overdraft service for ATM and one-time debit card transactions before overdraft fees may be assessed on the account. Consumers also must be provided a clear disclosure of the fees and terms associated with the institution’s overdraft service. Other Regulations. Interest and other charges collected or contracted for by the Bank are subject to state usury laws and federal laws concerning interest rates. The Bank's loan operations are also subject to federal laws applicable to credit transactions, such as: • the federal "Truth-In-Lending Act," governing disclosures of credit terms to consumer borrowers; • the "Home Mortgage Disclosure Act of 1975," requiring financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; • the "Equal Credit Opportunity Act," prohibiting discrimination on the basis of race, creed or other prohibited factors in extending credit; • the "Fair Credit Reporting Act of 1978," governing the use and provision of information to credit reporting agencies; 11 • the "Fair Debt Collection Act," governing the manner in which consumer debts may be collected by collection agencies; and • the rules and regulations of the various federal agencies charged with the responsibility of implementing these federal laws. The deposit operations of the Bank are subject to: • the "Right to Financial Privacy Act," which imposes a duty to maintain confidentiality of consumer financial records and prescribes procedures for complying with administrative subpoenas of financial records; and • the "Electronic Funds Transfer Act" and RegulationE issued by the Federal Reserve to implement that act, which govern automatic deposits to and withdrawals from deposit accounts and customers' rights and liabilities arising from the use of automated teller machines and other electronic banking services. Holding Company Regulation General. The Corporation, as a bank holding company registered under the Bank Holding Company Act of 1956, as amended, is subject to regulation, supervision, and examination by the Board of Governors of the Federal Reserve System. The Corporation is also required to file annually a report of its operations with the Federal Reserve Board. This regulation and oversight is generally intended to ensure that the Corporation limits its activities to those allowed by law and that it operates in a safe and sound manner without endangering the financial health of the Bank. Under the Bank Holding Company Act, the Corporation must obtain the prior approval of the Federal Reserve Board before it may acquire control of another bank or bank holding company, merge or consolidate with another bank holding company, acquire all or substantially all of the assets of another bank or bank holding company, or acquire direct or indirect ownership or control of any voting shares of any bank or bank holding company if, after such acquisition, the Corporation would directly or indirectly own or control more than 5% of such shares. Federal statutes impose restrictions on the ability of a bank holding company and its nonbank subsidiaries to obtain extensions of credit from its subsidiary bank, on the subsidiary bank’s investments in the stock or securities of the holding company, and on the subsidiary bank’s taking of the holding company’s stock or securities as collateral for loans to any borrower. A bank holding company and its subsidiaries are also prevented from engaging in certain tie-in arrangements in connection with any extension of credit, lease or sale of property, or furnishing of services by the subsidiary bank. A bank holding company is required to serve as a source of financial and managerial strength to its subsidiary banks and may not conduct its operations in an unsafe or unsound manner. In addition, it is the Federal Reserve Board policy that a bank holding company should stand ready to use available resources to provide adequate capital to its subsidiary banks during periods of financial stress or adversity and should maintain the financial flexibility and capital-raising capacity to obtain additional resources for assisting its subsidiary banks. A bank holding company’s failure to meet its obligations to serve as a source of strength to its subsidiary banks will generally be considered by the Federal Reserve Board to be an unsafe and unsound banking practice or a violation of the Federal Reserve Board regulations, or both. Non-Banking Activities. The business activities of the Corporation, as a bank holding company, are restricted by the Bank Holding Company Act. Under the Bank Holding Company Act and the Federal Reserve Board’s bank holding company regulations, the Corporation may only engage in, acquire, or control voting securities or assets of a company engaged in, (1)banking or managing or controlling banks and other subsidiaries authorized under the Bank Holding Company Act and (2)any non-banking activity the Federal Reserve Board has determined to be so closely related to banking or managing or controlling banks to be a proper incident thereto. These include any incidental activities necessary to carry on those activities as well as a lengthy list of activities that the Federal Reserve Board has determined to be so closely related to the business of banking as to be a proper incident thereto. 12 Financial Modernization. The Gramm-Leach-Bliley Act, which became effective in March 2000, permits greater affiliation among banks, securities firms, insurance companies, and other companies under a new type of financial services company known as a “financial holding company.” A financial holding company essentially is a bank holding company with significantly expanded powers. Financial holding companies are authorized by statute to engage in a number of financial activities previously impermissible for bank holding companies, including securities underwriting, dealing and market making; sponsoring mutual funds and investment companies; insurance underwriting and agency; and merchant banking activities. The Act also permits the Federal Reserve Board and the Treasury Department to authorize additional activities for financial holding companies if they are “financial in nature” or “incidental” to financial activities. A bank holding company may become a financial holding company if each of its subsidiary banks is well capitalized, well managed, and has at least a “satisfactory” CRA rating. A financial holding company must provide notice to the Federal Reserve Board within 30 days after commencing activities previously determined by statute or by the Federal Reserve Board and Department of the Treasury to be permissible. The Corporation has not submitted notice to the Federal Reserve Board of our intent to be deemed a financial holding company. Regulatory Capital Requirements. The Federal Reserve Board has adopted capital adequacy guidelines under which it assesses the adequacy of capital in examining and supervising a bank holding company and in analyzing applications to it under the Bank Holding Company Act. The Federal Reserve Board’s capital adequacy guidelines are similar to those imposed on the Bank by the FDIC. Restrictions on Dividends . The Corporation relies on dividends from the Bank to pay dividends to shareholders. The Michigan Banking Code of 1999 states, in part, that bank dividends may be declared and paid only out of accumulated net earnings and may not be declared or paid unless surplus (retained earnings) is at least equal to contributed capital. The Bank has not declared or paid any dividends that have caused its retained earnings to be reduced below the amount required. Finally, dividends may not be declared or paid if the Bank is in default in payment of any assessment due the Federal Deposit Insurance Corporation. The Federal Reserve Board has issued a policy statement on the payment of cash dividends by bank holding companies, which expresses the Federal Reserve Board’s view that a bank holding company should pay cash dividends only to the extent that the holding company’s net income for the past year is sufficient to cover both the cash dividends and a rate of earnings retention that is consistent with the holding company’s capital needs, asset quality and overall financial condition. The Federal Reserve Board also indicated that it would be inappropriate for a company experiencing serious financial problems to borrow funds to pay dividends. Furthermore, under the federal prompt corrective action regulations, the Federal Reserve Board may prohibit a bank holding company from paying any dividends if the holding company’s bank subsidiary is classified as “undercapitalized.” Employees MBT Financial Corp. has no employees other than its three officers, each of whom is also an employee and officer of Monroe Bank & Trust and who serve in their capacity as officers of MBT Financial Corp. without compensation. As of December 31, 2015, Monroe Bank & Trust had 294 full-time employees and 10 part-time employees. Monroe Bank & Trust provides a number of benefits for its full-time employees, including health and life insurance, workers' compensation, social security, paid vacations, numerous bank services, and a 401(k) plan. 13 Executive Officers of the Registrant NAME AGE POSITION H. Douglas Chaffin 60 President & Chief Executive Officer Donald M. Lieto 60 Executive Vice President, Senior Administration Manager, Monroe Bank & Trust Scott E. McKelvey 56 Executive Vice President, Regional President Wayne County, Monroe Bank & Trust Secretary, MBT Financial Corp. Audrey Mistor 58 Executive Vice President, Wealth Management Group Manager Thomas G. Myers 59 Executive Vice President & Chief Lending Manager, Monroe Bank & Trust John L. Skibski 51 Executive Vice President & Chief Financial Officer, Monroe Bank & Trust; Treasurer, MBT Financial Corp. There is no family relationship between any of the Directors or Executive Officers of the registrant and there is no arrangement or understandings between any of the Directors or Executive Officers and any other person pursuant to which he was selected a Director or Executive Officer nor with any respect to the term which each will serve in the capacities stated previously. The Executive Officers of the Bank are elected to serve for a term of one year at the Board of Directors Annual Organizational Meeting, held in May. H. Douglas Chaffin was President & Chief Executive Officer in each of the last five years. Donald M. Lieto was Executive Vice President, Senior Administration Manager in each of the last five years. Scott E. McKelvey was Executive Vice President, Senior Wealth Management Officer in 2011-2013 and became Executive Vice President, Regional President Wayne County in 2013. Audrey Mistor was Senior Vice President, Community President in 2011-2013 and became Executive Vice President, Wealth Management Group Manager in 2013. Thomas G. Myers was Executive Vice President & Chief Lending Manager in each of the last five years. John L. Skibski was Executive Vice President & Chief Financial Officer in each of the last five years. Available Information MBT Financial Corp. makes its annual report on Form 10-K, its quarterly reports on Form 10-Q, its current reports on Form 8-K, and all amendments to those reports available on its website as soon as reasonably practicable after they are filed with or furnished to the SEC, free of charge. The website address is www.mbandt.com. Item A. Risk Factors Our business may be adversely affected by conditions in the financial markets and economic conditions generally. Our success depends significantly on the general economic conditions of the State of Michigan. Unlike larger regional or national banks that are more geographically diversified, the Bank provides banking and financial services to customers primarily in Southeast Michigan and Northwest Ohio. Southeast Michigan and the United States as a whole recently went through a prolonged downward economic cycle that began in 2007 and still has some lingering effects today. Significant weakness in market conditions adversely impacted all aspects of the economy including our business. In particular, dramatic declines in the housing market, with decreasing home prices and increasing delinquencies and foreclosures, negatively impacted the credit performance of construction loans, which resulted in significant write-downs of assets by many financial institutions. Business activity across a wide range of industries and regions was greatly reduced, and local governments and many businesses experienced serious difficulty due to the lack of consumer spending and the lack of liquidity in the credit markets. In addition, unemployment has been high throughout this period. The business environment was adverse for many households and businesses in the Southeast Michigan market, United States, and worldwide. 14 Overall, during the past eight years, the general business environment has had an adverse effect on our business, and while there has been recent improvement in general economic conditions in our market with evidence of stabilizing home prices and a reduction in unemployment levels, there can be no assurance that the environment will continue to improve in the near term. Unemployment levels have improved, but housing values remain low, and demand for housing is still weak due. Consequently, particularly in Michigan, which has been one of the most adversely impacted states in the United States by the recent recession, there can be no assurance that the economic conditions will continue to improve in the near term. Furthermore, a worsening of economic conditions would likely exacerbate the adverse effects of these difficult market conditions on us and others in the financial institutions industry. Continued market stress could have a material adverse effect on the credit quality of the Bank’s loans and, therefore, our financial condition and results of operations. The Bank previously operated under agreement s with its governmental regulators and may be subject to further regulatory enforcement actions. On July 12, 2010, the Bank agreed to the issuance of a consent order (the “Consent Order”) with the FDIC and the Michigan DIFS Bank & Trust Division requiring, among other things, the achievement of certain minimum regulatory capital levels, the imposition of certain lending restrictions, the enhancement of the credit quality of the Bank’s loan portfolio, the increased monitoring by the Board of Directors of the adequacy of the Bank’s allowance for loan and lease losses, and a prohibition on the declaration and payment of any dividends without prior regulatory approval. The Consent Order was terminated by the regulatory agencies effective June 30, 2014. However, certain informal regulatory requirements and restrictions remained in effect, including requirements to continue to improve credit quality, a restriction prohibiting dividend payments without prior approval from the FDIC and the DIFS, and the maintenance of a specified Tier 1 capital ratio. The informal regulatory requirements were rescinded effective June 23, 2015. However, a ny failure to maintain acceptable asset quality, reserves, and capital levels may result in resumption of adverse regulatory actions. Our business is subject to credit risk and the impact of nonperforming loans. We face the risk that loan losses, including unanticipated loan losses due to changes in loan portfolios, fraud and economic factors, could require additional increases in the allowance for loan losses. Additions to the allowance for loan losses would cause our net income to decline and could have a material adverse impact on our financial condition and results of operations. Making loans is an essential element of our business, and there is a risk that customer loans will not be repaid. The risk of nonpayment is affected by a number of factors, including: • the duration of the loan; • credit risks of each particular borrower; • changes in unemployment, economic and industry conditions; and • in the case of a collateralized loan, the potential inadequacy of the value of the collateral in the event of default, such as has resulted from the deterioration in commercial and residential real estate values. 15 The Bank’s allowance for loan losses may not be adequate. We attempt to maintain an appropriate allowance for loan losses to provide for potential inherent losses in our loan portfolio. We periodically determine the amount of the allowance based on consideration of several factors including, among others, the ongoing review and grading of the loan portfolio, consideration of our past loan loss experience as well as that of the banking industry, trends in past due and nonperforming loans, risk characteristics of the various classifications of loans, existing economic conditions, the fair value of underlying collateral, the size and diversity of individual credits, and other qualitative and quantitative factors which could affect probable credit losses. We determine the amount of the allowance for loan losses by considering these factors and by using estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on pools of homogeneous loans based on our historical loss experience with additional qualitative factors for various issues, and allocation of specific reserves for special situations that are unique to the measurement period with consideration of current economic trends and conditions, all of which are susceptible to significant change. As an integral part of their examination process, various federal and state regulatory agencies also review the allowance for loan losses. These agencies may require that certain loan balances be classified differently or charged off when their credit evaluations differ from those of management, based on their judgments about information available to them at the time of their examination. Although we believe the level of the allowance for loan losses is appropriate as recorded in the consolidated financial statements, because current economic conditions are uncertain and future events are inherently difficult to predict, the anticipated amount of estimated loan losses, and therefore the adequacy of the allowance, could change significantly. Management is of the opinion that the Allowance for Loan Losses of $1 0,896,000 as of December 31, 2015 was adequate. Our loan portfolio is collateralized predominantly by real estate. A substantial portion of the Bank’s loan portfolio is sensitive to real estate values. The declines in the market value of real estate that occurred during the most recent national and regional decline during the 2008–2010 timeframe resulted in significant increases in delinquencies and losses on certain segments of our portfolio. While the real estate market has stabilized and is no longer experiencing the rapid decreases in value and increases in inventory of foreclosed properties that occurred during 2008–2010 timeframe, there remain substantial risks associated with real estate collateral values, particularly in the Bank’s primary market in Southeast Michigan. As of December 31, 2015, more than 75% of the Bank’s loan portfolio was secured by real estate. We are subject to interest rate risk. Our earnings and cash flows are largely dependent upon the Bank’s net interest income. Net interest income is the difference between interest earned on interest earning assets such as loans and securities and interest paid on interest bearing liabilities such as deposits and borrowings. Interest rates are highly sensitive to many factors that are beyond our control, including general economic and market conditions and policies of various governmental and regulatory agencies and, in particular, the Board of Governors of the Federal Reserve System. Changes in monetary policy, including changes in interest rates, could influence not only the interest the Bank receives on loans and investment securities and the amount of interest it pays on deposits and borrowings, but such changes could also affect the Bank’s ability to originate loans and obtain deposits and the fair values of the Bank’s financial assets and liabilities. If the interest rates paid on deposits and other borrowings increase at a faster rate or decrease at a slower rate than the interest rates received on loans and investments, the Bank’s net interest income, and therefore its and our earnings, could be adversely affected. Although management believes it has implemented effective asset and liability management strategies to reduce the potential effects of changes in interest rates on the Bank’s results of operations, any substantial, unexpected, or prolonged change in market interest rates or in the term structure of interest rates could have a material adverse effect on the Bank’s, and our, financial condition and results of operations. See “Quantitative and Qualitative Disclosures about Market Risk” in this document for further discussion related to the Bank’s management of interest rate risk. 16 Real estate market volatility and future changes in disposition strategies could result in net proceeds that differ significantly from other real estate owned (“OREO”) fair value appraisals. The Bank’s OREO portfolio consists of properties that it obtained through foreclosure or other collection actions in satisfaction of loans. OREO properties are recorded at the lower of the recorded investment in the loans for which the properties served as collateral or estimated fair value, less estimated selling costs. Generally, in determining fair value, an orderly disposition of the property is assumed, except where a different disposition strategy is expected. Significant judgment is required in estimating the fair value of OREO property, and the period of time within which such estimates can be considered current is significantly shortened during periods of market volatility. While the real estate market has stabilized and is no longer experiencing the rapid decreases in value and increases in inventory of foreclosed properties that occurred during 2008 through 2010, there remain substantial risks associated with real estate collateral values, particularly in Southeast Michigan. In response to market conditions and other economic factors, the Bank may utilize alternative sale strategies other than orderly dispositions as part of its OREO disposition strategy, such as immediate liquidation sales. In this event, as a result of the significant judgments required in estimating fair value and the variables involved in different methods of disposition, the net proceeds realized from such sales transactions could differ significantly from estimates used to determine the fair value of the Bank’s OREO properties. As of December 31, 2015, the Bank’s OREO portfolio was valued at $2.4 million. We face the risk of cyber-attack to our computer systems. Our computer systems, software and networks have been and will continue to be vulnerable to unauthorized access, loss or destruction of data (including confidential client information), account takeovers, unavailability of service, computer viruses or other malicious code, cyber-attacks and other events. These threats may derive from human error, fraud or malice on the part of employees or third parties, or may result from accidental technological failure. If one or more of these events occurs, it could result in the disclosure of confidential client information, damage to our reputation with our clients and the market, additional costs to us (such as repairing systems or adding new personnel or protection technologies), regulatory penalties and financial losses, to both us and our clients and customers. Such events could also cause interruptions or malfunctions in our operations (such as the lack of availability of our online banking system), as well as the operations of our clients, customers or other third parties. Although we maintain safeguards to protect against these risks, there can be no assurance that we will not suffer losses in the future that may be material in amount. The Bank operates in a highly competitive industry. The Bank faces substantial competition in all areas of its operations from a variety of different competitors, many of which are larger and may have more financial resources. Such competitors primarily include regional and national banks within the Bank’s market. The Bank also faces competition from many other types of financial institutions, including savings and loan institutions, credit unions, finance companies, brokerage firms, insurance companies, and other financial intermediaries. The financial services industry could become even more competitive as a result of legislative, regulatory, and technological changes and continued consolidation. Banks, securities firms, and insurance companies can merge under the umbrella of a financial holding company, which can offer virtually any type of financial service, including banking, securities underwriting, and insurance. Also, technology has lowered barriers to entry and made it possible for non-banks to offer products and services traditionally provided by banks, such as automatic transfer and automatic payment systems. Many of the Bank’s competitors have fewer regulatory constraints, and may have lower cost structures. Additionally, many competitors may be able to achieve economies of scale, and as a result, may offer a broader range of products and services as well as better pricing for those products and services than the Bank can. Increased competition could adversely affect the Bank’s growth and profitability, which, in turn, could have a material adverse effect on our financial condition and results of operations. 17 We and the Bank are subject to extensive government regulation and supervision. Banking regulations are primarily intended to protect depositors’ funds, federal deposit insurance funds, and the banking system as a whole, not shareholders. These regulations affect the Bank’s lending practices, capital structure, investment practices, dividend policy, and growth, among other things. Congress and federal regulatory agencies continually review banking laws, regulations, and policies for possible changes. Changes to statutes, regulations, or regulatory policies, including changes in interpretation or implementation of statutes, regulations, or policies, could affect us in substantial and unpredictable ways. Such changes could subject us to additional costs, limit the types of financial services and products we and the Bank may offer and/or increase the ability of non-banks to offer competing financial products and services, among other things. Failure to comply with laws, regulations, or policies could result in sanctions by regulatory agencies, civil money penalties, and/or reputational damage, which could have a material adverse effect on our business, financial condition, and results of operations. While we have policies and procedures designed to prevent any such violations, there can be no assurance that such violations will not occur. Current economic conditions, particularly in the financial markets, have resulted in government regulatory agencies placing increased focus on and scrutiny of the financial services industry. The U.S. government has intervened on an unprecedented scale, responding to what has been commonly referred to as the financial crisis, by introducing various actions and passing legislation such as the Dodd-Frank Wall Street Reform and Consumer Protection Act. Such programs and legislation subject us and other financial institutions to restrictions, oversight and/or costs that may have an impact on our business, financial condition, results of operations, or the price of our common stock. New proposals for legislation and regulations continue to be introduced that could further substantially increase regulation of the financial services industry. We cannot predict whether any pending or future legislation will be adopted or the substance and impact of any such new legislation. Additional regulation could affect us in a substantial way and could have an adverse effect on the Bank’s and our business, financial condition, and results of operations. The new Basel III Capital Standards may have an adverse effect on us. In July 2013, the Federal Reserve Board released its final rules which will implement in the United States the Basel III regulatory capital reforms from the Basel Committee on Banking Supervision and certain changes required by the Dodd-Frank Wall Street Reform and Consumer Protection Act. Under the final rule, minimum requirements increased for both the quality and quantity of capital held by banking organizations. Consistent with the international Basel framework, the rule includes a new minimum ratio of common equity tier 1 capital to risk-weighted assets of 4.5 percent and a common equity tier 1 capital conservation buffer of 2.5 percent of risk-weighted assets that will apply to all supervised financial institutions. The rule also, among other things, raises the minimum ratio of tier 1 capital to risk-weighted assets from 4 percent to 6 percent and includes a minimum leverage ratio of 4 percent for all banking organizations. Banking organizations with consolidated assets equal to or in excess of $250 billion began transitioning into the new rules effective January 1, 2014. All other covered banking organizations were required to begin transitioning effective January 1, 2015. The new capital rules require us to maintain higher levels of capital. If the concentration level of the Bank’s commercial real estate loan portfolio increases, we may be subject to additional regulatory scrutiny. The FDIC, the Federal Reserve Board, and the Office of the Comptroller of the Currency have promulgated joint guidance on sound risk management practices for financial institutions with concentrations in commercial real estate lending. Under the guidance, a financial institution that is actively involved in commercial real estate lending should perform a risk assessment to identify concentrations. A financial institution may have a concentration in commercial real estate lending if, among other factors, (i) total reported loans for construction, land development, and other land represent 100% or more of total capital or (ii) total reported loans secured by multifamily and nonfarm non-residential properties, loans for construction, land development, and other land loans otherwise sensitive to the general commercial real estate market, including loans to commercial real estate related entities, represent 300% or more of total capital and increased by 50% or more during the prior 36 months. The joint guidance requires heightened risk management practices including board and management oversight and strategic planning, development of underwriting standards, risk assessment, and monitoring through market analysis and stress testing. As of December 31, 2015, the Bank did not meet the level of concentration in commercial real estate lending activity that would indicate a need under the regulatory guidance for increased risk assessment. 18 The Bank is dependent upon outside third parties for processing and handling of its records and data. The Bank relies on software developed by third party vendors to process various Bank transactions. In some cases, the Bank has contracted with third parties to run its proprietary software on behalf of the Bank. These systems include, but are not limited to, general ledger, payroll, employee benefits, trust record keeping, loan and deposit processing, merchant processing, and securities portfolio management. While the Bank performs a review of controls instituted by the vendors over these programs in accordance with industry standards and performs its own testing of user controls, the Bank must rely on the continued maintenance of these controls by the outside parties, including safeguards over the security of customer data. In addition, the Bank maintains backups of key processing output daily in the event of a failure on the part of any of these systems. Nonetheless, the Bank may incur a temporary disruption in its ability to conduct its business or process its transactions, or incur damage to its reputation if the third party vendor fails to adequately maintain internal controls or institute necessary changes to systems. Such disruption or breach of security may have a material adverse effect on our financial condition and results of operations. The Bank continually encounters technological change. The banking and financial services industry continually undergoes technological changes, with frequent introductions of new technology-driven products and services. In addition to serving customers better, the effective use of technology increases efficiency and enables financial institutions to reduce costs. The Bank’s future success will depend, in part, on its ability to address the needs of its customers by using technology to provide products and services that enhance customer convenience and that create additional efficiencies in the Bank’s operations. Many of the Bank’s competitors have greater resources to invest in technological improvements, and the Bank may not effectively implement new technology-driven products and services or do so as quickly, which could reduce its ability to effectively compete. Failure to successfully keep pace with technological change affecting the financial services industry could have a material adverse effect on the Bank’s business and, in turn, our financial condition and results of operations. The Bank is subject to claims and litigation pertaining to fiduciary responsibility and other legal risks. From time to time, customers and others make claims and take legal action pertaining to the Bank’s performance of fiduciary responsibilities. If such claims and legal actions are not resolved in our favor, they may result in significant financial liability and/or adversely affect the market perception of the Bank and its products and services as well as customer demand for those products and services. Any financial liability or reputational damage could have a material adverse effect on the Bank’s business, which, in turn, could have a material adverse effect on our financial condition and results of operations. Consumers and businesses may decide not to use banks to complete their financial transactions. Technology and other changes are allowing parties to complete financial transactions that historically have involved banks at one or both ends of the transaction. For example, consumers can now pay bills and transfer funds directly without banks. This could result in the loss of fee income as well as the loss of customer deposits and income generated from those deposits and could have a material adverse effect on our financial condition and results of operations. 19 Our controls and procedures may fail or be circumvented. Management regularly reviews and updates our internal controls, disclosure controls and procedures, and corporate governance policies and procedures. Any system of controls, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met. Any failure or circumvention of our controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on the Bank’s business, and in turn, our results of operations and financial condition. Financial services companies depend upon the accuracy and completeness of information about customers and counterparties. In deciding whether to extend credit or enter into other transactions, the Bank may rely on information furnished by or on behalf of customers and counterparties, including financial statements, credit reports and other financial information. The Bank may also rely on representations of those customers, counterparties or other third parties, such as independent auditors, as to the accuracy and completeness of that information. Reliance on inaccurate or misleading financial statements, credit reports or other financial information could have a material adverse effect on the Bank’s business and, in turn, our financial condition and results of operations. We are subject to risks arising from potential increases in FDIC insurance premiums. The FDIC maintains a deposit insurance fund to resolve the cost of bank failures. The FDIC’s deposit insurance fund is funded by fees assessed on insured depository institutions including us. Future deposit premiums paid by us depend on the level of the deposit insurance fund and the magnitude and cost of future bank failures. As a consequence, we may be required to pay significantly higher FDIC premiums in the event market developments significantly deplete the deposit insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. We are subject to changes in federal and state tax laws and changes in interpretation of existing laws. Our financial performance is impacted by federal and state tax laws. Given the current economic and political environment, and ongoing state budgetary pressures, the enactment of new federal or state tax legislation may occur. The enactment of such legislation, or changes in the interpretation of existing law, including provisions impacting tax rates, apportionment, consolidation or combination, income, expenses, and credits, may have a material adverse effect on our financial condition and results of operations. We are subject to changes in accounting principles, policies, or guidelines. Our financial performance is impacted by accounting principles, policies, and guidelines. Changes in these are continuously occurring and, given the current economic environment, more drastic changes may occur. The implementation of such changes could have a material adverse effect on our financial condition and results of operations. We may not be able to attract and retain skilled people. Our successful operation will be greatly influenced by our ability to retain the services of our existing senior management and to attract and retain qualified additional senior and middle management. The unexpected loss of the services of any of our key management personnel, or the inability to recruit and retain qualified personnel in the future, could have an adverse effect on our business and financial results. 20 We are a bank holding company and our sources of funds are limited. We are a bank holding company, and our operations are primarily conducted by the Bank, which is subject to significant federal and state regulation. Cash available to pay dividends to our shareholders is derived primarily from dividends received from the Bank. Our ability to receive dividends or loans from the Bank is restricted. Dividend payments by the Bank to us in the future will require generation of future earnings by the Bank and could require regulatory approval if the proposed dividend is in excess of prescribed guidelines. Further, our right to participate in the assets of the Bank upon its liquidation, reorganization, or otherwise will be subject to the claims of the Bank’s creditors, including depositors, which will take priority. Severe weather, natural disasters, acts of war or terrorism and other external events could significantly impact the Bank’s business. Severe weather, natural disasters, acts of war or terrorism and other adverse external events could have a significant impact on the Bank’s ability to conduct business. Such events could affect the stability of the Bank’s deposit base, impair the ability of borrowers to repay outstanding loans, reduce the value of collateral securing loans, cause significant property damage, result in loss of revenue and/or cause the Bank to incur additional expenses. Although management has established disaster recovery policies and procedures, the occurrence of any such event could have a material adverse effect on the Bank’s business, which, in turn, could have a material adverse effect on our financial condition and results of operations. Managing reputational risk is important to attracting and maintaining customers, investors, and employees. Threats to the Bank’s reputation can come from many sources, including adverse sentiment about financial institutions generally, unethical practices, employee misconduct, failure to deliver minimum standards of service or quality, compliance deficiencies, and questionable or fraudulent activities of our customers. The Bank has policies and procedures in place that seek to protect our reputation and promote ethical conduct. Nonetheless, negative publicity may arise regarding the Bank’s business, employees, or customers, with or without merit, and could result in the loss of customers, investors, and employees; costly litigation; a decline in revenues; and increased governmental regulation. Item B. Unresolved Staff Comments None. Item 2. Properties MBT Financial Corp. does not conduct any business other than its ownership of Monroe Bank & Trust’s stock. MBT Financial Corp. operates its business from Monroe Bank & Trust’s headquarters facility. Monroe Bank & Trust operates its business from its main office complex located at 102 E. Front Street, Monroe, Michigan, its 20 full service branches in the counties of Monroe and Wayne, Michigan, and a loan origination and wealth management office in Lenawee County, Michigan. The Bank owns its main office complex and 19 of its branches. The loan origination and wealth management office and one of the Bank’s branches are leased. 21 Item 3. Legal Proceedings MBT Financial Corp. and its subsidiaries are not a party to, nor is any of their property the subject of any material pending legal proceedings other than ordinary routine litigation incidental to their respective businesses, nor are any such proceedings known to be contemplated by governmental authorities. MBT Financial Corp. and its subsidiaries have not been required to pay a penalty to the IRS for failing to make disclosures required with respect to certain transactions that have been identified by the IRS as abusive or that have a significant tax avoidance purpose. Item 4. Mine Safety Disclosures Not Applicable. Part II Item 5. Market for the Registrant’s Common Equity, Related Security Holder Matters, and Issuer Purchases of Equity Securities Common stock consists of 22,790,707 shares with a book value of $6.46. No dividends were declared on common stock during 2014 and 2015. The common stock is traded on the NASDAQ Stock Market under the symbol MBTF. Below is a schedule of the high and low trading price for the past two years by quarter, as reported in the consolidated transaction reporting system. These prices represent those known to Management, but do not necessarily represent all transactions that occurred. High Low High Low 1st quarter $ 5.80 $ 4.83 $ 5.99 $ 4.24 2nd quarter $ 5.98 $ 5.34 $ 5.85 $ 4.75 3rd quarter $ 6.59 $ 5.65 $ 5.62 $ 4.55 4th quarter $ 6.88 $ 6.01 $ 5.09 $ 4.61 No dividends were declared during the past three years. As of December 31, 2015, the number of holders of record of the Corporation’s common shares was 1,062. The payment of future cash dividends is at the discretion of the Board of Directors and is subject to a number of factors, including applicable regulatory restrictions, results of operations, general business conditions, growth, financial condition, and other factors deemed relevant. On January 28, 2016 the Corporation’s Board of Directors approved payment of a $0.03 per share quarterly dividend and a $0.50 per share special dividend. This was the Corporation’s first dividend since 2009, and the Corporation intends to continue to pay quarterly dividends. 22 Period Ending Index 12/31/10 12/31/11 12/31/12 12/31/13 12/31/14 12/31/15 MBT Financial Corp. NASDAQ Composite NASDAQ Bank MBT Peer Group 2015* *MBT Peer Group 2015 Consist of Chemical Financial Corporation (CHFC), Fentura Financial, Inc. (FETM), Flagstar Bancorp, Inc. (FBC), Macatawa Bank Corporation (MCBC) ,Mercantile Bank Corporation (MBWM) 23 Item 6. Selected Financial Data The selected financial data for the five years ended December 31, 2015 are derived from the audited Consolidated Financial Statements of the Corporation. The financial data set forth below contains only a portion of our financial statements and should be read in conjunction with the Consolidated Financial Statements and related notes and "Management's Discussion and Analysis of Financial Condition and Results of Operations" included in this Form 10-K. Selected Consolidated Financial Data Dollar amounts are in thousands, e xcept per share data Consolidated Statements of Income Interest Income $ 40,041 $ 38,539 $ 39,238 $ 44,535 $ 49,560 Interest Expense 3,066 3,838 6,037 9,886 14,433 Net Interest Income 36,975 34,701 33,201 34,649 35,127 Provision for Loan Losses ) ) 2,200 7,350 13,800 Net Interest Income after Provision for Loan Losses 39,975 35,201 31,001 27,299 21,327 Other Income 15,327 13,353 15,931 16,437 18,230 Other Expenses 38,200 38,667 39,508 38,694 42,819 Income (Loss) before provision for (benefit from) Income Taxes 17,102 9,887 7,424 5,042 ) Provision for (benefit from) Income Taxes 5,020 2,572 ) ) 500 Net Income (Loss) $ 12,082 $ 7,315 $ 25,537 $ 8,545 $ ) Per Common Share Basic Net Income (Loss) $ 0.53 $ 0.33 $ 1.43 $ 0.49 $ ) Diluted Net Income (Loss) 0.53 0.33 1.41 0.49 ) Cash Dividends Declared - Book Value at Year End 6.46 5.92 5.37 4.80 4.38 Average Common Shares Outstanding 22,742,476 22,109,911 17,882,070 17,332,012 17,270,528 Consolidated Balance Sheets (Year End) Total Assets $ 1,342,313 $ 1,278,657 $ 1,222,682 $ 1,268,595 $ 1,238,027 Total Securities 542,289 513,326 440,407 443,158 400,868 Total Loans 617,308 610,332 597,590 627,249 679,475 Allowance for Loan Losses 10,896 13,208 16,209 17,299 20,865 Deposits 1,165,393 1,111,811 1,069,718 1,048,830 1,022,310 Borrowings 15,000 15,000 27,000 122,000 127,000 Total Shareholders' Equity 147,341 134,536 110,608 83,574 75,711 Selected Financial Ratios Return on Average Assets % -0.30 % Return on Average Equity % -5.11 % Net Interest Margin % Dividend Payout Ratio % Allowance for Loan Losses to Period End Loans % Allowance for Loan Losses to Non Performing Loans % Non Performing Loans to Period End Loans % Net Charge Offs to Average Loans -0.11 % 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Introduction – The Company is a bank holding company with one subsidiary, Monroe Bank & Trust (“Bank”). The Bank is a commercial bank that operates 14 branch offices in Monroe County, Michigan and 6 branches in Wayne County, Michigan. The Bank also operates a Wealth Management and Loan Origination office in Lenawee County, Michigan. The Bank’s primary source of income is interest income on its loans and investments and its primary expense is interest expense on its deposits and borrowings. This discussion and analysis should be read in conjunction with the accompanying consolidated statements and footnotes. Executive Overview – The Bank is operated as a community bank, primarily providing loan, deposit, and wealth management services to the people, businesses, and communities in its market area. In addition to our commitment to our mission of serving the needs of our local communities, we are focused on improving our asset quality, profitability, and shareholder value. The national economic recovery continued in 2015, and due to improvement in the domestic auto industry, the recovery in economic conditions in southeast Michigan was evident. Local and state unemployment rates decreased, but real estate values and new construction and real estate development activity have not fully recovered. A significant objective again this year was improvement in our asset quality. The stronger economic environment benefited our loan customers, and also provided us with opportunities to upgrade or dispose of large amounts of problem assets. Our total classified assets, which include non-accrual and internally classified problem loans, other real estate owned, and classified investment securities, decreased $23.7 million, or 43.5% during 2015. The growth in retained earnings was the primary reason shareholders’ equity increased $12.8 million, or 9.5% in 2015. The reduction in classified assets and the increase in equity caused the vitally important classified assets to capital ratio to improve dramatically, from 41.6% at the end of 2014 to 20.1% at the end of 2015. The significant improvement in our asset quality over the past year and the decrease in our net charge offs from $2.5 million in 2014 to a net recovery of $0.7 million in 2015, allowed us to decrease our Allowance for Loan and Lease Losses (ALLL) from $13.2 million to $10.9 million in 2015. The portfolio of loans held for investment increased $7.0 million during the year, and the ALLL as a percent of loans decreased from 2.16% to 1.77%. Local property values and the unemployment rate have improved over the past two years and the pace of the recovery in our local markets was good in 2015. We will continue our efforts on improving asset quality in 2016, and we also plan to focus on growing our loan portfolio, improving our net interest margin, increasing revenue, and managing expenses. Net Interest Income increased $2,274,000 in 2015 compared to 2014 as the average earning assets increased $74.8 million, or 6.7% and the net interest margin was unchanged at 3.11%. The provision for loan losses decreased from a reversal of $0.5 million in 2014 to a reversal of $3.0 million in 2015. Decreases in the historical loss rates, improvements in the risk classifications of loans, and a reduction in the amount of specific allocations during 2015 decreased the amount of ALLL required. As a result, we reduced the ALLL by $2.3 million by recording a provision reversal of $3.0 million and net recoveries of $0.7 million. Non-interest income increased $2.0 million or 14.8%, primarily due to improvements in gains and losses on securities transactions and other real estate owned. Excluding securities and OREO activity, non-interest income increased $0.3 million or 1.7%. Non-interest expenses decreased $0.5 million, or 1.2% primarily due to higher equipment and marketing costs in 2015, partially offset by lower FDIC insurance assessments, which decreased due to a reduction in our assessment rate, and lower OREO expenses, which decreased due to the reduction in the amount of properties owned. We completed an efficiency initiative in the fourth quarter of 2015, and we expect salaries, benefits, and occupancy expenses to improve in 2016. Federal Income Tax expense increased $2.4 million in 2015 due to the $7.2 million increase in income before the provision for income taxes. Critical Accounting Policies - The Bank’s Allowance for Loan Losses is a “critical accounting estimate” because it is an estimate that is based on assumptions that are highly uncertain, and if different assumptions were used or if any of the assumptions used were to change, there could be a material impact on the presentation of the Corporation’s financial condition. These assumptions include, but are not limited to, collateral values and the effect of economic conditions on the financial condition of the Bank’s borrowers. To determine the Allowance for Loan Losses, the Bank estimates losses on all loans that are not classified as non-accrual or renegotiated by applying historical loss rates, adjusted for environmental factors, to those loans. This portion of the analysis utilizes the loss history for the most recent twelve quarters, adjusted for qualitative factors including recent delinquency rates, real estate values, and economic conditions. In addition, all loans over $250,000 that are nonaccrual and all loans that are renegotiated are individually tested for impairment. Impairment exists when the carrying value of a loan is greater than the realizable value of the collateral pledged to secure the loan or the present value of the cash flow of the loan. Any amount of monetary impairment is included in the Allowance for Loan Losses. Management is of the opinion that the Allowance for Loan Losses of $10,896,000 as of December 31, 2015 was adequate. 25 Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at the lower of fair value less costs to sell or the loan carrying amount at the date of foreclosure. Subsequent to foreclosure, appraisals or other independent valuations are periodically obtained by Management and the assets are carried at the lower of carrying amount or fair value less costs to sell. Recent Accounting Pronouncements – No recent accounting pronouncements are expected to have a significant impact on the Corporation’s financial statements. Accounting Standards Update 2015-14 (ASU 2015-14), “Revenue from Contracts with Customers (Topic 606)” was issued in August 2015. ASU 2015-14 adopts a standardized approach for revenue recognition and was a joint effort with the International Accounting Standards Board (IASB). The new revenue recognition standard is based on a core principle of recognizing revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2015-14 does not apply to financial instruments. ASU 2015-14 is effective for public entities for reporting periods beginning after December 15, 2017 (therefore, for the year ending December 31, 2018 for the Corporation). Early implementation is permitted only as of annual periods beginning after December 15, 2016, including interim periods within that period. Management is currently assessing the impact to the Corporation’s consolidated financial statements. Accounting Standards Update 2016-01 (ASU 2016-01), “Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities” was issued in January 2016. The most significant change included in ASU 2016-01 is the requirement for certain equity investments (excluding investments that are consolidated or accounted for under the equity method) to be measured at fair value with changes in fair value recognized in net income. Alternatively, equity investments without readily determinable fair values can be recorded at cost, and periodically evaluated for impairment using a qualitative assessment. If the qualitative assessment indicates the investment is impaired, it is required to be measured at fair value. The ASU also eliminates the requirement for public business entities to disclose the methods and assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. The new standard is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. Management is currently assessing the impact to the Corporation’s consolidated financial statements. Results of Operations Comparison of 2015 to 2014 – The Company reported a Net Profit of $12.1 million in 2015, compared to the Net Profit of $7.3 million in 2014. The increase of $4.8 million was mainly due to the improvement of $2.5 million in the recovery of loan losses in 2015 which was the result of the net recovery of loan losses of $0.7 million in 2015 and the reduction in the amount of Allowance for Loan Losses required as of December 31, 2015 compared to December 31, 2014. The Income Before Provision for Taxes increased $7.2 million, or 73.0%, due to the increase in the net interest income, the decrease in the provision for loan losses, and the increase in non-interest income. The primary source of earnings for the Bank is its net interest income, which increased $2.3 million, or 6.6% compared to 2014. Net interest income increased even though the net interest margin was unchanged at 3.11% as the average earning assets increased $74.8 million, or 6.7%. Interest rates remained low throughout 2015, which caused the yield on earning assets to decrease 10 basis points in 2015. The low rates caused a decrease in the cost of funds, as maturing high cost certificates of deposit funds moved into lower cost non-maturity deposits such as savings, demand, and money market deposit accounts. The Bank also paid off maturing Federal Home Loan Bank advances in 2014, contributing to the 9 basis point decrease in the cost of interest bearing liabilities. Interest income increased $1.5 million during 2015 as the yield on earning assets decreased from 3.46% to 3.36%, while the amount of average earning assets increased from $1.115 billion to $1.190 billion. Interest expense decreased $772,000 compared to 2014 even though the average amount of interest bearing liabilities increased $24.9 million because the cost of the interest bearing liabilities decreased from 0.43% in 2014 to 0.34% in 2015. The decrease in the interest expense was mainly due to the reduction in the amount of customer Certificates of Deposit and the cost of those certificates. During the prolonged low interest rate environment, customers have been moving maturing CD funds to lower cost transaction accounts. The Provision for Loan Losses decreased from a reversal of $0.5 million in 2014 to a reversal of $3.0 million in 2015 as the amount of net charge offs decreased from $2.5 million in 2014 to a net recovery of $0.7 million in 2015, and the amount of Allowance for Loan Losses required decreased $2.3 million. The improving economic conditions and continued high collection efforts contributed to the net recovery in 2015. The Allowance as a percent of loans decreased from 2.16% as of December 31, 2014 to 1.77% as of December 31, 2015 as the Allowance decreased by 17.5% and the loan portfolio increased by 1.1%. 26 Other Income increased 14.8% from $13.4 million in 2014 to $15.3 million in 2015. Service charges and other fees increased $194,000, or 4.9% due to a change in the fees charged and benefits provided on our primary personal checking account product. Debit Card income increased $264,000, or 12.1% due to increased debit card usage. Income from securities transactions improved $1,052,000 because the Bank realized gains on bonds owned at discounts that were called at par in 2015, after realizing a loss on the sales of pooled Trust Preferred Collateralized Debt Obligations (TruP CDOs) in 2014. Losses on sales of Other Real Estate decreased $662,000 as real estate values continued to improve in southeast Michigan in 2015, resulting in less write downs and losses on sales. Mortgage loan origination income increased 53.2% from 2014 to 2015 as refinance activity increased due to the continued low interest rates and improving real estate values improved property owners’ equity and ability to refinance. Rental income on OREO properties decreased $219,000, or 50.2% due to the reduction in OREO assets. Other expenses decreased $467,000, or 1.2% in 2015 compared to 2014. Salaries and benefits expense decreased $143,000, or 0.6% as an efficiency initiative in the fourth quarter of 2015 resulted in a decrease in the number of full time equivalent employees. The full impact of the initiative is expected to be achieved in 2016, and it is also expected to lead to a reduction in occupancy expenses in 2016. Marketing expense increased $265,000, or 31.6% mainly because the checking account product enhancements caused an increase of $134,000, advertising expenses increased $42,000, and event sponsorships increased $51,000. Expenses of Other Real Estate Owned decreased $675,000, or 64.5% primarily due to lower property taxes due to the reduction in properties owned. FDIC insurance assessments decreased $719,000, or 36.9% as our assessment rate decreased in the second quarter of 2015 when our informal agreement with our regulators was terminated. Other insurance decreased $169,000, or 16.3% due to the termination of the Consent Order in 2014. The Company’s net income for 2015, before provision for income taxes, was $17.1 million, an increase of $7.2 million compared to the pretax income of $9.9 million in 2014. In 2015 we recorded a federal income tax expense of $5.0 million, reflecting an effective tax rate of 29.4%. In 2014 we recorded a tax expense of $2.6 million, reflecting an effective tax rate of 26.0%. The higher effective tax rate in 2015 wasdue to the decrease in the portion of pretax income that was from nontaxable sources, primarily consisting of municipal investments and Bank Owned Life Insurance. The net income in 2015 was $12.1 million, an increase of $4.8 million compared to the net income of $7.3 million in 2014. Comparison of 2014 to 2013 – The Company reported a Net Profit of $7.3 million in 2014, compared to the Net Profit of $25.5 million in 2013. The decrease of $18.2 million was mainly due to the increase of $20.7 million in the Federal Income Taxes caused by the tax benefit of $18.1 million in 2013 which was the result of the elimination of the remaining deferred tax asset valuation allowance. The Income Before Provision for Taxes increased $2.5 million, or 33.2%, due to the increase in the net interest income and the reduction in the Provision for Loan Losses, which exceeded the reduction in non-interest income and the increase in non-interest expenses. The primary source of earnings for the Bank is its net interest income, which increased $1.5 million, or 4.5% compared to 2013. Net interest income increased as the net interest margin increased from 2.98% to 3.11% and the average earning assets increased marginally. Interest rates remained low throughout 2014, which caused the yield on earning assets to decrease 7 basis points in 2014. The low rates caused a decrease in the cost of funds, as maturing high cost certificates of deposit funds moved into lower cost non-maturity deposits such as savings, demand, and money market deposit accounts. The Bank also paid off maturing Federal Home Loan Bank advances in 2013 and 2014, contributing further to the 22 basis point decrease in the cost of interest bearing liabilities. Interest income decreased $0.7 million during 2014 as the yield on earning assets decreased from 3.53% to 3.46%, while the amount of average earning assets increased slightly from $1.11 billion to $1.12 billion. Interest expense decreased $2.2 million compared to 2013 as the average amount of interest bearing liabilities decreased $40.9 million and the cost of the interest bearing liabilities decreased from 0.65% in 2013 to 0.43% in 2014. The decrease in the average interest bearing liabilities and the average cost of funds was mainly due to the repayment of $95 million in Federal Home Loan Bank borrowings in the second quarter of 2013. The average cost of the borrowings that were repaid was 2.57%. The Provision for Loan Losses decreased from a provision of $2.2 million in 2013 to a reversal of $0.5 million in 2014 as the amount of net charge offs decreased from $3.3 million in 2013 to $2.5 million in 2014, and the amount of Allowance for Loan Losses required decreased $3.0 million. The improving economic conditions and continued high credit standards and collection efforts contributed to the decrease in charge offs. The Allowance as a percent of loans decreased from 2.71% as of December 31, 2013 to 2.16% as of December 31, 2014 as the Allowance decreased by 18.5% and the loan portfolio increased by 2.1%. 27 Other Income decreased 7.8% from $14.5 million in 2013 to $13.4 million in 2014. Wealth Management income increased $398,000, or 9.1% as improvement in market values of financial assets and new assets brought into the department led to an increase in assets under management. Service charges and other fees decreased $346,000, or 8.0% due to a reduction in NSF fees collected. Gains on securities transactions decreased $1,078,000 primarily because the Bank realized a loss of $2.6 million on the sale of three pooled Trust Preferred Collateralized Debt Obligations (TruP CDOs) in 2014. The sale of the TruP CDOs removed $9.4 million of classified assets from the Bank’s balance sheet. Losses on sales of Other Real Estate improved $496,000 as real estate values continued to improve in southeast Michigan in 2014. Mortgage loan origination income decreased 46.2% from 2013 to 2014 as refinance activity decreased due to the increase in interest rates and new loan activity remained low. Rental income on OREO properties decreased $337,000, or 43.6% due to the reduction in OREO assets. Other expenses increased $601,000, or 1.6% in 2014 compared to 2013. Salaries and benefits expense increased $1.7 million, or 8.0% as salaries increased $1.0 million due to increases in salary rates and the number of employees and the increase in pretax profits caused an increase of $0.7 million in the officers’ incentive plan in 2014. Occupancy expense decreased $317,000 or 10.4% mainly due to a decrease in maintenance costs due to environmental cleanup costs at our Temperance branch location in 2013. We have accrued the estimated expense to complete the cleanup project and perform the ongoing monitoring that is expected to be required. FDIC insurance assessments decreased $824,000, or 29.7% as our assessment rate decreased in the second quarter of 2014 when our Consent Order with our regulators was terminated. The Company’s net income for 2014, before provision for income taxes, was $9.9 million, an increase of $2.5 million compared to the pretax income of $7.4 million in 2013. In 2014 we recorded a federal income tax expense of $2,572,000, reflecting an effective tax rate of 26.0%. In the third quarter of 2013 we recorded a tax benefit of $18.8 million to eliminate the remaining valuation allowance on our deferred tax asset, and we recorded a tax expense of $0.7 million for the tax expense on our fourth quarter 2013 income. The total tax recorded in 2013 was a benefit of $18.1 million, for an effective tax rate of (244%). The net income in 2014 was $7.3 million, a decrease of $18.2 million compared to the net income of $25.5 million in 2013. Interest Rates and Selected Ratios - Earnings for the Bank are usually highly reflective of the Net Interest Income. The Federal Open Market Committee (FOMC) of the Federal Reserve maintained the fed funds rate target in the range of 0-0.25% from 2008 until increasing it slightly, to 0.25-0.50% in December, 2015. The yield curve shape became steeply, positively sloped in 2009 and through 2010. Due to continued high unemployment and the absence of inflation, the Fed extended its Quantitative Easing (QE) program through 2012 in an attempt to keep longer term market rates low and encourage borrowing, which reduced the slope from the yield curve. Labor markets began to gain strength in 2012, continuing through 2013, and the fed began to taper its securities purchases in 2013, which caused an increase in longer term market interest rates and an increase in the slope of the yield curve in the second half of 2013. Although the Fed concluded its QE purchases in 2014, global economic uncertainty increased demand for US Treasury securities, and longer term rates began to drop, flattening the yield curve throughout 2015 and into 2016. Loan and investment yields follow long term market yields, and the yield on our loans decreased from 4.96% in 2013 to 4.74% in 2014 and 4.67% in 2015. The yields on our investment securities increased from 1.76% in 2013 to 1.96% in 2014, but decreased to 1.94% in 2015. As a result of the low interest rate environment and increasing loan demand, we are maintaining our investment portfolio in shorter duration securities and cash reserves. This liquidity helped us fund loan growth and will benefit earnings when interest rates increase, but it is contributing to our low investment portfolio yield. Funding costs are more closely tied to the short term rates, and the average cost of our deposits decreased from 0.41% in 2013 to 0.29% in 2014 and 0.21% in 2015. The cost of borrowed funds was primarily based on the 3 month LIBOR in 2013, and our cost of borrowed funds was 2.73% that year. The cost of borrowed funds increased to 3.56% in 2014 as the last variable rate borrowing matured, leaving on remaining, higher cost, fixed rate debt on our balance sheet. The only remaining fixed rate borrowing carries a cost of 4.71% and matures in June, 2016. The effect of these changes on our net interest margin was an increase from 2.98% in 2013 to 3.11% in 2014, where it remained in 2015. The average cost of interest bearing deposits was 0.26%, 0.36%, and 0.50%, for 2015, 2014, and 2013, respectively. The following table shows selected financial ratios for the same three years. 28 Return on Average Assets % % % Return on Average Equity % % % Dividend Payout Ratio % % % Average Equity to Average Assets % % % Balance Sheet Activity – Compared to 2014, the total assets of the Company increased $63.7 million, or 5.0%. The increase was funded by the growth of $53.6 million in deposit funding and the growth of $12.8 million in capital. Loan demand continued to improve in 2015, but it was mitigated by principal reductions of problem loans during the year, and total loans held for investment increased $7.0 million, or 1.1%. We expect the loan portfolio to continue to increase slowly throughout 2016. Deposit and capital funding increased more than loans, and even with the increase in the amount of cash and due from banks, investment securities increased. The investment portfolio primarily consists of mortgage backed securities issued by GNMA, and debt securities issued by U.S government agencies and states and political subdivisions. Due to the low interest rate environment and our anticipated cash needs for 2016, we continue to hold a large amount of our excess funds in cash and cash equivalents instead of fully investing it in securities. Capital increased $12.8 million, due to the earnings of $12.1 million, stock issuance of $0.5 million, and a reduction of $0.3 million in accumulated other comprehensive loss (AOCL) that was caused by a decrease in the unrealized losses on our available for sale investment securities. The decrease in AOCL was caused by an improvement in the market values of securities available for sale. Asset Quality - The Company uses an internal loan classification system as a means of tracking and reporting problem and potential problem credit assets. Loans that are rated 10 to 45 are considered “pass” or high quality credits, loans rated 50 to 55 are “watch” credits, and loans rated 60 and higher are “problem assets”, which includes nonperforming loans. Classified assets include all problem loans, Other Real Estate Owned (OREO), and sub investment grade securities. Asset quality began to deteriorate along with economic conditions in 2007. Improving asset quality has been our primary focus since then, and the amount of classified assets decreased $23.7 million, or 43.5%, from $54.6 million to $30.9 million during 2015. The reduction in classified assets was accomplished through the sale of $3.3 million of classified loans, a net reduction of $3.2 million in OREO, and an additional $17.2 million reduction in classified loans that was the result of principal reductions and loan rating upgrades. The reduction in classified assets and the growth in capital improved the critically important classified assets to capital ratio from 41.6% as of December 31, 2014 to 20.1% as of December 31, 2015. We will continue to emphasize asset quality improvement in 2016, but we expect the rate of improvement to decrease. The Company monitors the Allowance for Loan and Lease Losses (ALLL) and the values of the OREO each quarter, making adjustments when necessary. We believe that the ALLL adequately provides for the losses in the portfolio and that the reported OREO value is accurate as of December 31, 2015. Loans that were past due decreased from $11.3 million, or 1.85% of loans, as of December 31, 2014 to $8.3 million, or 1.35% of loans as of December 31, 2015. Delinquency is one of the indications of potential problems with a loan, and this decrease in delinquencies may be an indication that the classified asset level will continue to improve in 2016. Although the global economy is showing signs of weakness and instability, we expect the recovery of the national and local economic environment to slowly continue in 2016. This may result in continued improvement in employment and property values in our market area, as well as reduced delinquency rates. We expect a small provision for loan losses will be required to maintain an adequate ALLL in 2016. Cash Flow – Cash flows provided by operating activities increased $3.6 million compared to 2014 even though the net income increased $4.8 million from $7.3 million to $12.1 million. This occurred because a significant contributor to the higher earnings in 2015 was the decrease in the provision for loan losses, which is a noncash item. The amount of cash used for investing activity decreased $39.5 million, from $75.6 million in 2014 to $36.1 million in 2015. The amount of cash received from maturities, redemptions, and sales of investment securities increased $69.0 million while the amount of investment securities purchased only increased $38.1 million as the low interest rate environment resulted in an increase in early redemptions and limited opportunities to reinvest at desired returns. Cash flows provided by financing activity increased $15.5 million in 2015 as deposits increased $11.5 million more in 2015 and $12.0 million less was used to repay maturing borrowed funds. Common stock issuance decreased $8.0 million as the Company completed a rights offering to raise capital in 2014. As a result, total cash and cash equivalents increased $32.9 million in 2015 and the Company increased its cash held at the Federal Reserve. Management believes that the Bank has adequate cash to fund its anticipated loan growth and deposit activity in 2016. 29 Liquidity and Capital - The Corporation has maintained sufficient liquidity to allow for fluctuations in deposit levels. Internal sources of liquidity are provided by the maturities of loans and securities as well as holdings of securities Available for Sale. External sources of liquidity include a line of credit with the Federal Home Loan Bank of Indianapolis, a Federal funds line that has been established with a correspondent bank, and Repurchase Agreements with money center banks that allow us to pledge securities as collateral for borrowings. As of December 31, 2015, the Bank utilized none of its authorized limit of $275 million with the Federal Home Loan Bank of Indianapolis and none of its $25 million federal funds line with its correspondent bank. Total stockholders’ equity of the Corporation was $147.3 million at December 31, 2015 and $134.5 million at December 31, 2014. The stockholders’ equity increased $12.8 million during the year and the ratio of equity to assets increased from 10.52% as of December 31, 2014 to 10.98% as of December 31, 2015. Federal bank regulatory agencies issued new capital adequacy standards for Total Risk Based Capital, Tier 1 Risk Based Capital, Common Equity Tier One Capital, and Leverage Capital. These regulatory standards became effective January 1, 2015 and require banks to maintain a Tier 1 Leverage ratio of at least 4%, a Common Equity Tier One ratio of at least 4.5%, a Tier One Risk Based Capital ratio of at least 6%, and a Total Risk Based Capital ratio of at least 8% to be adequately capitalized. The regulatory agencies consider a bank to be “well capitalized” if its Tier 1 Leverage ratio is at least 5%, its Common Equity Tier One ratio is at least 6.5%, its Tier One Risk Based Capital ratio is at least 8%, and its Total Risk Based Capital ratio is at least 10%, and the Bank is not subject to any written agreements or order issued by the FDIC pursuant to Section 8 of the Federal Deposit Insurance Act. The following table summarizes the capital ratios of the Corporation: December 31, 2015 December 31, 2014 Minimum to be Well Capitalized Tier 1 Leverage Ratio 11.04% 9.68% 5% Common Equity Tier 1 Capital 18.53% n/a 6.5% Tier 1 Risk based Capital 18.53% 15.96% 8% Total Risk Based Capital 19.79% 17.22% 10% At December 31, 2014 and 2015, the Bank exceeded the capital ratio requirements and was considered “Well Capitalized”. The new capital rule includes a transition schedule to phase in a capital conservation buffer that adds 0.625% to each of the above minimum ratios for 2016. We expect the Bank to continue to meet the requirements to be considered “Well Capitalized” in 2016. The Bank’s Tier 1 Leverage Capital ratio increased from 9.55% at December 31, 2014 to 10.91% at December 31, 2015. The Bank’s Total Risk Based Capital ratio increased from 17.01% at December 31, 2014 to 19.59% at December 31, 2015. 30 The following table shows the investment portfolio for the last three years (000s omitted). Held to Maturity December 31, 2015 December 31, 2014 December 31, 2013 Amortized Cost Estimated Market Value Amortized Cost Estimated Market Value Amortized Cost Estimated Market Value Securities issued by states and political subdivisions in the U.S. $ 40,782 $ 41,937 $ 32,113 $ 33,331 $ 34,346 $ 34,539 Corporate Debt Securities 500 500 500 500 500 500 Total $ 41,282 $ 42,437 $ 32,613 $ 33,831 $ 34,846 $ 35,039 Pledged securities $ - $ - $ - $ - $ 25 $ 25 Available for Sale December 31, 2015 December 31, 2014 December 31, 2013 Amortized Cost Estimated Market Value Amortized Cost Estimated Market Value Amortized Cost Estimated Market Value U.S. Government agency and corporation obligations (excluding mortgage-backed securities) $ 370,469 $ 369,061 $ 343,703 $ 342,048 $ 277,383 $ 266,713 Mortgage Backed Securities issued by U.S. Government Agencies 104,472 103,252 105,890 105,406 97,168 96,526 Securities issued by states and political subdivisions in the U.S. 17,212 17,469 19,286 19,581 15,197 15,363 Trust Preferred CDO Securities - 9,509 5,751 Corporate Debt Securities 5,000 4,950 3,975 4,002 7,967 8,071 Other domestic securities (debt and equity) 2,044 2,127 2,044 2,139 2,584 2,532 Total $ 499,197 $ 496,859 $ 474,898 $ 473,176 $ 409,808 $ 394,956 Pledged securities $ 119,323 $ 118,823 $ 111,821 $ 111,151 $ 108,454 $ 107,925 The following table shows average daily balances, interest income or expense amounts, and the resulting average rates for interest earning assets and interest bearing liabilities for the last three years. Also shown are the net interest income, total interest rate spread, and the net interest margin for the same periods. 31 Years Ended December 31, Average Daily Balance Interest Earned or Paid Average Yield Average Daily Balance Interest Earned or Paid Average Yield Average Daily Balance Interest Earned or Paid Average Yield (Dollars in Thousands) Investments Interest Bearing Balances Due From Banks $ 37,261 $ 105 % $ 39,902 $ 102 % $ 57,200 $ 146 % Obligations of US Government Agencies 465,823 9,046 % 402,691 7,832 % 361,345 6,367 % Obligations of States Political Subdivisions 1 53,841 1,370 % 49,636 1,434 % 50,220 1,475 % Other Securities 12,463 508 % 23,351 720 % 30,286 780 % Total Investments 569,388 11,029 % 515,580 10,088 % 499,051 8,768 % Loans Commercial 429,436 20,493 % 424,327 20,182 % 433,702 21,455 % Mortgage 151,989 6,658 % 156,424 7,058 % 167,320 7,848 % Consumer 39,386 1,861 % 19,056 1,211 % 12,824 1,167 % Total Loans 2 620,811 29,012 % 599,807 28,451 % 613,846 30,470 % Total Interest Earning Assets 1,190,199 40,041 % 1,115,387 38,539 % 1,112,897 39,238 % Cash & Non Interest Bearing Due From Banks 13,886 14,426 14,756 Interest Receivable and Other Assets 97,658 102,952 89,734 Total Assets $ 1,301,743 $ 1,232,765 $ 1,217,387 Savings Accounts $ 191,723 $ 86 % $ 175,443 $ 90 % $ 159,308 $ 88 % Interest Bearing DDA & NOW Accounts 258,913 318 % 234,656 276 % 217,328 250 % Money Market Deposits 251,165 347 % 229,028 326 % 219,905 313 % Certificates of Deposit 190,551 1,608 % 222,858 2,417 % 263,707 3,663 % Fed Funds Purch & Other Borrowings 14 - % 3 - % 47 4 % Repurchase Agreements 15,000 707 % 15,000 707 % 15,000 707 % FHLB Advances 0 0 n/a 5,490 22 % 48,096 1,012 % Total Interest Bearing Liabilities 907,366 3,066 % 882,478 3,838 % 923,391 6,037 % Non-interest Bearing Deposits 238,425 212,360 190,814 Other Liabilities 16,618 15,939 15,687 Total Liabilities 1,162,409 1,110,777 1,129,892 Stockholders' Equity 139,334 121,988 87,495 Total Liabilities & Stockholders' Equity $ 1,301,743 $ 1,232,765 $ 1,217,387 Net Interest Income $ 36,975 $ 34,701 $ 33,201 Interest Rate Spread % % % Net Interest Income as a percent of average earning assets % % % 1 Interest income on Obligations of States and Political Subdivisions is not on a taxable equivalent basis. 2 Total Loans excludes Overdraft Loans, which are non-interest earning. These loans are included in Other Assets. Total Loans includes nonaccrual loans. When a loan is placed in nonaccrual status, all accrued and unpaid interest is charged against interest income. Loans on nonaccrual status do not earn any interest. 32 The following table summarizes the changes in interest income and interest expense attributable to changes in interest rates and changes in the volume of interest earning assets and interest bearing liabilities for the period indicated: Years Ended December 31, 2015 versus 2014 2014 versus 2013 2013 versus 2012 Changes due to increased (decreased) Changes due to increased (decreased) Changes due to increased (decreased) (Dollars in Thousands) Rate Volume Net Rate Volume Net Rate Volume Net Interest Income Investments Interest Bearing Balances Due From Banks $ 10 $ (7 ) $ 3 $ - $ ) $ ) $ - $ ) $ ) Obligations of US Government Agencies ) 1,227 1,214 736 729 1,465 ) 611 ) Obligations of States Political Subdivisions ) 122 ) 60 ) Other Securities 123 ) ) 118 ) ) ) 59 ) Total Investments ) 1,007 941 831 489 1,320 ) 681 ) Loans Commercial 68 243 311 ) Mortgage ) Consumer ) 1,292 650 ) 566 44 ) ) ) Total Loans ) 1,335 561 ) Total Interest Income ) 2,342 1,502 ) 82 ) Interest Expense Savings Accounts ) 8 (4 ) (7 ) 9 2 ) 24 ) Interest Bearing DDA and NOW Accounts 13 29 42 6 20 26 ) 98 ) Money Market Deposits ) 31 21 0 13 13 ) ) ) Certificates of Deposit ) Fed Funds Purch & Other Borrrowings 0 0 - 0 (4 ) (4 ) 0 (7 ) (7 ) Repurchase agreements 0 - - 0 - - 11 ) ) FHLB Advances 0 ) Total Interest Expense ) Net Interest Income $ ) $ 2,646 $ 2,274 $ (9 ) $ 1,509 $ 1,500 $ ) $ 537 $ ) For a variety of reasons, including volatile economic conditions, fluctuating interest rates, and large amounts of local municipal deposits, we have attempted, for the last several years, to maintain a liquid investment position. The percentage of securities held as Available for Sale was 92.3% as of December 31, 2015 and 93.6% as of December 31, 2014. The percentage of securities that mature within five years was 35.0% as of December 31, 2015 and 28.0% as of December 31, 2014. The following table presents the scheduled maturities for each of the investment categories, and the average yield on the amounts maturing. The yields presented for the Obligations of States and Political Subdivisions are not tax equivalent yields. The interest income on a portion of these securities is exempt from federal income tax. The Corporation’s statutory federal income tax rate was thirty-four percent in 2015. 33 Maturing Within 1 year 1 - 5 years 5 - 10 Years Over 10 Years Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield (Dollars in Thousands) Obligations of US Government Agencies $ - % $ 146,504 % $ 216,465 % $ 6,092 % $ 369,061 % Mortgage Backed Securities issued by US Gov't Agencies - % - % 11,556 % 91,696 % 103,252 % Obligations of States & Political Subdivisions 9,628 % 31,920 % 13,868 % 2,835 % 58,251 % Corporate Debt Securities - % 500 % 4,950 % - % 5,450 % Other Securities - % - % - % 2,127 % 2,127 % Total $ 9,628 % $ 178,924 % $ 246,839 % $ 102,750 % $ 538,141 % Our loan policies also reflect our awareness of the need for liquidity. We have short average terms for most of our loan portfolios, in particular real estate mortgages, the majority of which are normally written for five years or less. The following table shows the maturities or repricing opportunities (whichever is earlier) for the Bank’s interest earning assets and interest bearing liabilities at December 31, 2015. The repricing assumptions shown are consistent with those established by the Bank’s Asset and Liability Management Committee (ALCO). Savings accounts and interest bearing demand deposit accounts are non-maturing, variable rate deposits, which may reprice as often as daily, but are not included in the zero to six month category because in actual practice, these deposits are only repriced if there is a large change in market interest rates. The effect of including these accounts in the zero to six-month category is depicted in a subsequent table. Money Market deposits are also non-maturing, variable rate deposits; however, these accounts are included in the zero to six-month category because they may get repriced following smaller changes in market rates. Assets/Liabilities at December 31, 2015, Maturing or Repricing in: (Dollars in Thousands) 0 - 6 Months 6 - 12 Months 1 - 2 Years 2 - 5 Years Over 5 Years Total Amount Interest Earning Assets US Treas Secs & Obligations of US Gov't Agencies $ 264,038 $ 48,248 $ 29,386 $ 65,869 $ 64,772 $ 472,313 Obligations of States & Political Subdivisions 15,697 5,716 12,115 19,062 5,661 58,251 Other Securities - - 500 5,000 2,077 7,577 Commercial Loans 93,578 40,870 69,312 211,590 12,806 428,156 Mortgage Loans 16,538 24,750 12,839 31,202 14,366 99,695 Consumer Loans 46,705 3,919 5,038 12,037 11,376 79,075 Interest Bearing DFB 64,904 400 1,250 2,750 750 70,054 Total Interest Earning Assets $ 501,460 $ 123,903 $ 130,440 $ 347,510 $ 111,808 $ 1,215,121 Interest Bearing Liabilities Savings Deposits $ 460,105 $ - $ - $ - $ - $ 460,105 Other Time Deposits 56,045 37,637 38,546 46,897 - 179,125 Repurchase Agreements 15,000 - 15,000 Total Interest Bearing Liabilities $ 531,150 $ 37,637 $ 38,546 $ 46,897 $ - $ 654,230 Gap $ ) $ 86,266 $ 91,894 $ 300,613 $ 111,808 $ 560,891 Cumulative Gap $ ) $ 56,576 $ 148,470 $ 449,083 $ 560,891 $ 560,891 Sensitivity Ratio 0.94 3.29 3.38 7.41 n/a 1.86 Cumulative Sensitivity Ratio 0.94 1.10 1.24 1.69 1.86 1.86 34 If savings and interest bearing demand deposit accounts were included in the zero to six months category, the Bank’s gap would be as shown in the following table: Assets/Liabilities at December 31, 2015, Maturing or Repricing in: 0-6 Months 6-12 Months 1-2 Years 2-5 Years Over 5 Years Total Total Interest Earning Assets $ 501,460 $ 123,903 $ 130,440 $ 347,510 $ 111,808 $ 1,215,121 Total Interest Bearing Liabilities $ 859,490 $ 37,637 $ 38,546 $ 46,897 $ - $ 982,570 Gap $ ) $ 86,266 $ 91,894 $ 300,613 $ 111,808 $ 232,551 Cumulative Gap $ ) $ ) $ ) $ 120,743 $ 232,551 $ 232,551 Sensitivity Ratio 0.58 3.29 3.38 7.41 n/a 1.24 Cumulative Sensitivity Ratio 0.58 0.70 0.81 1.12 1.24 1.24 The amount of loans due after one year with floating interest rates is $142,830,000. The amount of loans due after one year with fixed interest rates is $339,494,000 The following table shows the remaining maturity for Certificates of Deposit with balances of $250,000 or more as of December 31 (000s omitted): Years Ended December 31, (Dollars in Thousands) Maturing Within 3 Months $ 5,645 $ 5,551 $ 7,376 3 - 6 Months 2,282 1,795 1,682 6 - 12 Months 2,167 4,937 7,640 Over 12 Months 9,700 8,893 4,618 Total $ 19,794 $ 21,176 $ 21,316 For 2016, we expect the FOMC to keep the fed funds target rate between 0.25% and 0.50% for the first six months before raising it to 0.75%. We also expect the uncertainty about global economic and political issues will keep demand for US Treasury securities high, and longer term rates in the current range throughout the year. Other factors in the economic environment, such as unemployment rates, real estate values, and the inflation rate, will remain relatively stable, and opportunities for lending activity will continue to increase in 2016. In the near term, our focus will be on controlling our asset quality, pursuing new lending opportunities, and improving our earnings by improving our net interest income and non-interest income and controlling our non-interest expenses. As a result, we expect a small improvement in our net interest margin and our net interest income in 2016. In 2015 our provision for loan losses was significantly less than in 2014, as we reversed more of our provision to achieve the required decrease in the amount of Allowance for Loan Losses. We believe that our Allowance for Loan Losses provides adequate coverage for the losses in our portfolio. We expect asset quality to continue to improve in 2016 and we expect the historical loss rates used to calculate the required allowance to continue to decrease, so we expect that we will be able to maintain the adequacy of the allowance while recording a provision for loan losses expense that is less than our net charge offs in 2016. We also expect the net charge offs to be higher in 2016 following the net recovery recorded in 2015. We anticipate that non interest income will be little changed in 2016 as increases in wealth management income and service charges will be offset by lower mortgage loan origination fees and gains on sales of investment securities compared to 2015. We expect non-interest expenses to decrease in 2016 compared to 2015 as lower salaries, benefits, occupancy expenses, OREO holding costs and FDIC insurance assessments will exceed the increases in other expenses. 35 The following table shows the loan portfolio for the last five years (000s omitted). Book Value at December 31, Domestic Loans: Agriculture and Agricultural Real Estate $ 19,243 $ 16,700 $ 14,997 $ 12,004 $ 15,931 Commercial and industrial 84,438 62,761 59,440 58,194 63,762 Commercial Real Estate 243,220 249,469 265,912 283,014 307,075 Construction Real Estate 15,919 12,926 14,667 18,419 23,423 Residential Real Estate 213,989 223,701 228,024 240,332 255,555 Consumer and Other 40,499 44,775 14,550 15,286 13,729 Total loans and leases, net of unearned income $ 617,308 $ 610,332 $ 597,590 $ 627,249 $ 679,475 Nonaccrual loans $ 8,633 $ 13,040 $ 23,710 $ 31,343 $ 51,066 Loans 90 days or more past due and accruing $ 4 $ 10 $ 46 $ 1 $ 20 Troubled debt restructurings $ 18,910 $ 22,896 $ 32,450 $ 38,460 $ 24,774 The Troubled Debt Restructurings reported in the table above are performing in accordance with the terms of the restructuring. Troubled Debt Restructurings that are not performing are included in the Nonaccrual amounts reported above. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent unless the credit is well secured and in the process of collection. In all cases, loans are placed on nonaccrual or charged off at an earlier date if principal or interest is considered doubtful. Interest paid on nonaccrual loans is applied to the principal balance outstanding, so no interest income was recognized on nonaccrual loans in 2015. If the nonaccrual loans outstanding as of December 31, 2015 had been current in accordance with their original terms, the Bank would have recorded $550,000 in gross interest income on those loans during 2015. 36 The following is an analysis of the transactions in the allowance for loan losses: Years Ended December 31, (Dollars in Thousands) Balance Beginning of Period $ 13,208 $ 16,209 $ 17,299 $ 20,865 $ 21,223 Loans Charged Off (Domestic) Agriculture and Agricultural Real Estate 188 3 - 97 - Commercial 352 688 928 499 1,893 Commercial Real Estate 559 3,543 2,920 8,156 7,456 Construction Real Estate 2 254 103 1,036 2,177 Residential Real Estate 893 1,562 1,391 2,031 4,097 Consumer and Other 118 94 282 196 249 Recoveries (Domestic) Agriculture and Agricultural Real Estate 325 10 5 - 1 Commercial 311 341 349 347 376 Commercial Real Estate 502 1,449 811 80 324 Construction Real Estate 648 1,077 352 240 81 Residential Real Estate 863 608 661 274 689 Consumer and Other 151 158 156 158 243 Net Loans Charged Off ) 2,501 3,290 10,916 14,158 Provision (Recovery) Charged to Operations ) ) 2,200 7,350 13,800 Balance End of Period $ 10,896 $ 13,208 $ 16,209 $ 17,299 $ 20,865 Ratio of Net Loans Charged Off to Average Total Loans Outstanding -0.11 % The following analysis shows the allocation of the allowance for loan losses: Years Ended December 31, $ Amount % of loans to total loans $ Amount % of loans to total loans $ Amount % of loans to total loans $ Amount % of loans to total loans $ Amount % of loans to total loans (Dollars in Thousands) Balance at end of period applicable to: Domestic Agriculture and Agricultural Real Estate $ 389 % $ 216 % $ 171 % $ 76 % $ 64 % Commercial 2,279 % 1,361 % 1,989 % 2,224 % 2,184 % Commercial Real Estate 4,350 % 6,179 % 7,030 % 7,551 % 9,351 % Construction Real Estate 420 % 803 % 1,397 % 2,401 % 2,632 % Residential Real Estate 2,235 % 3,226 % 4,606 % 4,715 % 6,227 % Consumer and Other 1,223 % 1,423 % 1,016 % 332 % 407 % Foreign - % - % - % - % - % Total $ 10,896 % $ 13,208 % $ 16,209 % $ 17,299 % $ 20,865 % Each period the provision for loan losses in the statement of operations results from the combination of an estimate by Management of loan losses that occurred during the current period and the ongoing adjustment of prior estimates of losses. To serve as a basis for making this provision, the Bank maintains an extensive credit risk monitoring process that considers several factors including: current economic conditions affecting the Bank’s customers, the payment performance of individual loans and pools of homogeneous loans, portfolio seasoning, changes in collateral values, and detailed reviews of specific loan relationships. For loans deemed to be impaired due to an expectation that all contractual payments will probably not be received, impairment is measured by comparing the Bank’s recorded investment in the loan to the present value of expected cash flows discounted at the loan’s effective interest rate, the fair value of the collateral, or the loan’s observable market price. Year-end nonperforming assets, which include nonaccrual loans, loans ninety days or more past due, renegotiated debt, nonaccrual securities, and other real estate owned, decreased $11.6 million, or 28.0%, from 2014 to 2015. Nonperforming assets as a percent of total assets at year-end decreased from 3.3% in 2014 to 2.2% in 2015. The Allowance for Loan Losses as a percent of nonperforming loans at year-end increased from 36.7% in 2014 to 40.0% in 2015. 37 The provision for loan losses increases the allowance for loan losses, a valuation account which appears on the consolidated statements of condition. As the specific customer and amount of a loan loss is confirmed by gathering additional information, taking collateral in full or partial settlement of the loan, bankruptcy of the borrower, etc., the loan is charged off, reducing the allowance for loan losses. If, subsequent to a charge off, the Bank is able to collect additional amounts from the customer or sell collateral worth more than earlier estimated, a recovery is recorded. Contractual Obligations – The following table shows the Corporation’s contractual obligations. Payment Due by Period (Dollars in Thousands) Total Less than 1 year 1 - 3 Years 3 - 5 Years Over 5 Years Long Term Debt Obligations $ 15,306 $ 15,306 $ - $ - $ - Operating Lease Obligations 392 172 123 59 38 Salary Continuation Obligations 1,178 58 116 - 1,004 Post Retirement Health Care Obligations 1,728 121 282 331 994 Death Benefit Only Obligations 3,015 251 535 577 1,652 Time Deposits 180,404 92,100 56,719 31,585 - Savings and Demand Deposits 987,776 987,776 - - - Unfunded Loan Commitments 98,048 63,439 6,537 6,399 21,673 Commercial Letters of Credit 1,555 1,397 158 - - Total Contractual Obligations $ 1,289,402 $ 1,160,620 $ 64,470 $ 38,951 $ 25,361 Off-Balance Sheet Arrangements – Please see Note 17 to the audited financial statements provided under Item 8 to this Annual Report for information regarding the Corporation’s off-balance sheet arrangements. 38 Item 7A. Quantitative and Qualitative Disclosures about Market Risk Market risk for the Bank, as is typical for most banks, consists mainly of interest rate risk and market price risk. The Bank’s earnings and the economic value of its equity are exposed to interest rate risk and market price risk, and monitoring this risk is the responsibility of the Asset/Liability Management Committee (ALCO) of the Bank, which committee monitors such risk on a monthly basis. The Bank faces market risk to the extent that the fair values of its financial instruments are affected by changes in interest rates. The Bank does not face market risk due to changes in foreign currency exchange rates, commodity prices, or equity prices. The asset and liability management process of the Bank seeks to monitor and manage the amount of interest rate risk. This is accomplished by analyzing the differences in repricing opportunities for assets and liabilities (gap analysis, as shown in Item 7), by simulating operating results under varying interest rate scenarios, and by estimating the change in the net present value of the Bank’s assets and liabilities due to interest rate changes. Each month, ALCO, which includes the senior management of the Bank, estimates the effect of interest rate changes on the projected net interest income of the Bank. The sensitivity of the Bank’s net interest income to changes in interest rates is measured by using a computer based simulation model to estimate the impact on earnings of immediate and parallel shifts in interest rates. In the current low interest rate environment, increases of 100, 200, 300, and 400 basis points and decreases of 100 and 200 basis points are analyzed. In 2014 the analysis utilized gradual increases or decreases of 100, 200, and 300 basis points in the prime rate. The net interest income projections are compared to a base case projection, which assumes no changes in interest rates. The table below summarizes the net interest income sensitivity as of December 31, 2015 and 2014. (Dollars in Thousands) Base Projection Rates Up 1% Rates Up 2% Rates Up 3% Rates Up 4% Rates Down 1% Rates Down 2% Year-End 2onth Projection Interest Income $ 40,111 $ 41,450 $ 43,583 $ 45,529 $ 47,380 $ 38,274 $ 35,426 Interest Expense 2,679 4,116 5,553 6,990 8,427 2,567 2,541 Net Interest Income $ 37,432 $ 37,334 $ 38,030 $ 38,539 $ 38,953 $ 35,707 $ 32,885 Percent Change From Base Projection -0.3 % -4.6 % -12.1 % ALCO Policy Limit (+/-) % (Dollars in Thousands) Base Projection Rates Up 1% Rates Up 2% Rates Up 3% Rates Down 1% Rates Down 2% Rates Down 3% Year-End 2onth Projection Interest Income $ 38,009 $ 39,127 $ 40,200 $ 41,273 $ 37,201 $ 36,140 $ 35,504 Interest Expense 3,300 3,479 3,660 3,839 3,250 3,214 3,195 Net Interest Income $ 34,709 $ 35,648 $ 36,540 $ 37,434 $ 33,951 $ 32,926 $ 32,309 Percent Change From Base Projection % % % -2.2 % -5.1 % -6.9 % ALCO Policy Limit (+/-) % The Bank’s ALCO has established limits in the acceptable amount of interest rate risk, as measured by the change in the Bank’s projected net interest income, in its policy. At December 31, 2015, the estimated variability of the net interest income under all rate scenarios was within the policy guidelines. Throughout 2015, the estimated variability of the net interest income was within the Bank’s established policy limits in the rate scenarios analyzed. The policy limits were changed in 2015 because the methodology of the analysis changed from utilizing gradual interest rate changes to immediate interest rate changes. The ALCO also monitors interest rate risk by estimating the effect of changes in interest rates on the economic value of the Bank’s equity each month. The actual economic value of the Bank’s equity is first determined by subtracting the fair value of the Bank’s liabilities from the fair value of the Bank’s assets. The fair values are determined in accordance with Fair Value Measurement . The Bank estimates the interest rate risk by calculating the effect of market interest rate shocks on the economic value of its equity. For this analysis, the Bank assumes immediate increases of 100, 200, 300, and 400 basis points and decreases of 100 and 200 basis points in the prime lending rate. The discount rates used to determine the present values of the loans and deposits, as well as the prepayment rates for the loans, are based on Management’s expectations of the effect of the rate shock on the market for loans and deposits. The table below summarizes the amount of interest rate risk to the fair value of the Bank’s assets and liabilities and to the economic value of the Bank’s equity. 39 Economic Value at December 31, 2015 (Dollars in Millions) Base Up 1% Rates Up 2% Up 3% Up 4% Down 1% Down 2% Assets $ 1,324,288 $ 1,288,627 $ 1,254,186 $ 1,219,902 $ 1,187,166 $ 1,346,420 $ 1,357,907 Liabilities 1,161,198 1,140,353 1,120,190 1,100,680 1,081,799 1,184,247 1,199,009 Stockholders' Equity $ 163,090 $ 148,274 $ 133,996 $ 119,222 $ 105,367 $ 162,173 $ 158,898 Change in Equity -9.1 % -17.8 % -26.9 % -35.4 % -0.6 % -2.6 % ALCO Policy Limit (+/-) % Economic Value at December 31, 2014 (Dollars in Millions) Base Up 1% Rates Up 2% Up 3% Down 1% Down 2% Down 3% Assets $ 1,291,684 $ 1,262,693 $ 1,230,426 $ 1,198,182 $ 1,309,949 $ 1,317,410 $ 1,319,185 Liabilities 1,103,963 1,083,470 1,063,631 1,044,426 1,124,863 1,129,081 1,129,081 Stockholders' Equity $ 187,721 $ 179,223 $ 166,795 $ 153,756 $ 185,086 $ 188,329 $ 190,104 Change in Equity -4.5 % -11.1 % -18.1 % -1.4 % % % ALCO Policy Limit (+/-) % The Bank’s ALCO has established limits in the acceptable amount of interest rate risk, as measured by the change in economic value of the Bank’s equity, in its policy. Throughout 2015, the estimated variability of the economic value of equity was within the Bank’s established policy limits. Item 8. Financial Statements and Supplementary Data Financial Statements and Supplementary Data See Pages 41 – 78. 40 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders MBT Financial Corp. and Subsidiaries Monroe, Michigan We have audited the accompanying consolidated balance sheet of MBT Financial Corp. and Subsidiaries as of December 31, 2015 and 2014, and the related consolidated statements of operations and comprehensive income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2015. We also have audited the Company's internal control over financial reporting as of December 31, 2015, based on criteria established in the 2013 Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. 41 A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of MBT Financial Corp. and Subsidiaries as of December 31, 2015 and 2014, and the consolidated results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2015 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, MBT Financial Corp. and Subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2015, based on criteria established in the 2013 Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). /s/ Plante & Moran, PLLC Auburn Hills, Michigan March 11, 2016 42 Consolidated Balance Sheets December 31, Dollars in thousands Assets Cash and Cash Equivalents (Note 2) Cash and due from banks Non-interest bearing $ 14,996 $ 15,957 Interest bearing 70,054 36,165 Total cash and cash equivalents 85,050 52,122 Securities - Held to Maturity (Note 3) 41,282 32,613 Securities - Available for Sale (Note 3) 496,859 473,176 Federal Home Loan Bank stock - at cost 4,148 7,537 Loans held for sale 1,477 548 Loans (Note 4) 617,308 610,332 Allowance for Loan Losses (Note 5) ) ) Loans - Net 606,412 597,124 Accrued interest receivable and other assets (Note 12) 23,365 29,465 Other Real Estate Owned 2,383 5,615 Bank Owned Life Insurance (Note 9) 53,093 51,825 Premises and Equipment - Net (Note 6) 28,244 28,632 Total assets $ 1,342,313 $ 1,278,657 Liabilities Deposits: Non-interest bearing $ 253,795 $ 218,221 Interest-bearing (Note 7) 911,598 893,590 Total deposits 1,165,393 1,111,811 Securities sold under repurchase agreements (Note 8) 15,000 15,000 Interest payable and other liabilities (Note 9) 14,579 17,310 Total liabilities 1,194,972 1,144,121 Stockholders' Equity (Notes 10, 13 and 15) Common stock (no par value; 50,000,000 shares authorized, 22,790,707 and 22,718,077 shares issued and outstanding) 23,492 23,037 Retained Earnings 126,214 114,132 Unearned Compensation ) - Accumulated other comprehensive loss ) ) Total stockholders' equity 147,341 134,536 Total liabilities and stockholders' equity $ 1,342,313 $ 1,278,657 The accompanying notes are an integral part of these statements. 43 Consolidated Statements of Operations and Comprehensive Income Years Ended December 31, Dollars in thousands Interest Income Interest and fees on loans $ 29,012 $ 28,451 $ 30,470 Interest on investment securities- Tax-exempt 1,116 1,171 1,255 Taxable 9,808 8,815 7,367 Interest on balances due from banks 105 102 146 Total interest income 40,041 38,539 39,238 Interest Expense Interest on deposits (Note 7) 2,359 3,109 4,314 Interest on borrowed funds 707 729 1,723 Total interest expense 3,066 3,838 6,037 Net Interest Income 36,975 34,701 33,201 Provision For (Recovery Of) Loan Losses (Note 5) ) ) 2,200 Net Interest Income After Provision For (Recovery Of) Loan Losses 39,975 35,201 31,001 Other Income Wealth management income 4,728 4,749 4,351 Service charges and other fees 4,173 3,979 4,325 Debit Card Income 2,438 2,174 2,032 Net gain (loss) on sales of securities 398 ) 424 Net loss on other real estate owned ) ) ) Origination fees on mortgage loans sold 579 378 702 Bank owned life insurance income 1,353 1,416 1,466 Other real estate owned rent 217 436 773 Other 1,725 1,821 1,858 Total other income 15,327 13,353 14,489 Other Expenses Salaries and employee benefits (Notes 9 and 15) 23,095 23,238 21,520 Occupancy expense (Note 6) 2,770 2,736 3,053 Equipment expense 3,026 2,727 2,679 Marketing expense 1,104 839 725 Professional fees 2,130 2,132 1,965 Other real estate owned expense 372 1,047 1,001 FDIC insurance premium 1,230 1,949 2,773 Bonding and other insurance expense 866 1,035 1,068 Telephone expense 422 474 599 Other 3,185 2,490 2,683 Total other expenses 38,200 38,667 38,066 Income Before Provision For Income Taxes 17,102 9,887 7,424 Provision For (Benefit From) Income Taxes (Note 12) 5,020 2,572 ) Net Income $ 12,082 $ 7,315 $ 25,537 Other Comprehensive Income (Loss), Net of Tax Unrealized gains (losses) on securities ) 8,233 ) Reclassification adjustment for (gains) losses included in net income ) 432 ) Postretirement benefit liability 688 ) 798 Total Other Comprehensive Income (Loss), net of tax 281 8,240 ) Comprehensive Income $ 12,363 $ 15,555 $ 14,740 Basic Earnings Per Common Share (Note 14) $ 0.53 $ 0.33 $ 1.43 Diluted Earnings Per Common Share (Note 14) $ 0.53 $ 0.33 $ 1.41 The accompanying notes are an integral part of these statements. 44 Consolidated Statements of Changes in Stockholders’ Equity Dollars in thousands Common Stock Retained Earnings Unearned Compensation Accumulated Other Comprehensive Income (Loss) Total Balance - January 1, 2013 $ 2,397 $ 81,280 $ ) $ ) $ 83,574 Issuance of Common Stock SOSARs exercised (13,084 shares) 19 - - - 19 Restricted stock units (20,760 shares) 22 - - - 22 Other stock issued (3,175,470 shares) 13,096 - - - 13,096 Stock Offering Expense ) - - - ) Equity compensation 150 - 20 - 170 Comprehensive income: Net income - 25,537 - - 25,537 Other comprehensive loss - net of tax - - - ) ) Balance - December 31, 2013 $ 14,671 $ 106,817 $ (7 ) $ ) $ 110,608 Issuance of Common Stock SOSARs exercised (7,287 shares) 1 - - - 1 Restricted stock awards (6,000 shares) 29 - ) - - Restricted stock units (16,920 shares) 26 - - - 26 Other stock issued (2,082,377 shares) 8,869 - - - 8,869 Stock Offering Expense ) - - - ) Equity compensation 195 - 36 - 231 Comprehensive income: Net income - 7,315 - - 7,315 Other comprehensive income - net of tax - - - 8,240 8,240 Balance - December 31, 2014 $ 23,037 $ 114,132 $ - $ ) $ 134,536 Issuance of Common Stock SOSARs exercised (23,855 shares) 4 - - - 4 Restricted stock awards (8,500 shares) 50 - ) - - Restricted stock units (22,500 shares) 53 - - - 53 Other stock issued (17,775 shares) 106 - - - 106 Equity compensation 242 - 37 - 279 Comprehensive income: Net income - 12,082 - - 12,082 Other comprehensive income - net of tax - - - 281 281 Balance - December 31, 2015 $ 23,492 $ 126,214 $ ) $ ) $ 147,341 The accompanying notes are an integral part of these statements. 45 Consolidated Statements of Cash Flows Years Ended December 31, Dollars in thousands Cash Flows from Operating Activities Net Income $ 12,082 $ 7,315 $ 25,537 Adjustments to reconcile net income to net cash from operating activities Provision for (recovery of) loan losses ) ) 2,200 Depreciation 1,558 1,656 1,819 (Increase) decrease in net deferred federal income tax asset 4,592 2,503 ) Net amortization of investment premium and discount 1,369 986 1,688 Writedowns on other real estate owned 531 988 1,708 Net increase (decrease) in interest payable and other liabilities ) 1,311 2,569 Net (increase) decrease in interest receivable and other assets 615 ) ) Equity based compensation expense 336 258 151 Net (gain) loss on sale/settlement of securities ) 654 ) Increase in cash surrender value of life insurance ) ) ) Net cash provided by operating activities $ 15,304 $ 11,687 $ 14,924 Cash Flows from Investing Activities Proceeds from maturities and redemptions of investment securities held to maturity $ 7,602 $ 8,823 $ 20,652 Proceeds from maturities and redemptions of investment securities available for sale 198,643 45,082 70,563 Proceeds from sales of investment securities available for sale 39,238 122,579 81,875 Net (increase) decrease in loans ) ) 22,036 Proceeds from sales of other real estate owned 3,925 6,048 8,434 Proceeds from sales of other assets 96 40 274 Purchase of investment securities held to maturity ) ) ) Purchase of investment securities available for sale ) ) ) Purchase of bank premises and equipment ) ) ) Net cash provided by (used for) investing activities $ ) $ ) $ 12,531 Cash Flows from Financing Activities Net increase in deposits $ 53,582 $ 42,093 $ 20,888 Repayment of long term debt - - ) Repayment of Federal Home Loan Bank borrowings - ) ) Issuance of common stock 106 8,115 12,083 Net cash provided by (used for) financing activities $ 53,688 $ 38,208 $ ) Net Increase (Decrease) in Cash and Cash Equivalents $ 32,928 $ ) $ ) Cash and Cash Equivalents at Beginning of Year (Note 1) 52,122 77,798 112,507 Cash and Cash Equivalents at End of Year (Note 1) $ 85,050 $ 52,122 $ 77,798 Supplemental Cash Flow Information Cash paid for interest $ 3,095 $ 3,880 $ 6,211 Cash paid for federal income taxes $ 1,894 $ 69 $ - Supplemental Schedule of Non Cash Investing Activities Transfer of loans to other real estate owned $ 979 $ 2,977 $ 5,058 Transfer of loans to other assets $ 54 $ 54 $ 127 The accompanying notes are an integral part of these statements. 46 Notes To Consolidated Financial Statements Summary of Significant Accounting Policies The consolidated financial statements include the accounts of MBT Financial Corp. (the “Corporation”) and its wholly owned subsidiary, Monroe Bank & Trust (the “Bank”). The Bank includes the accounts of its wholly owned subsidiary, MB&T Financial Services, Inc. The Bank operates fourteen banking offices in Monroe County, Michigan, six banking offices in Wayne County, Michigan, and a Loan and Wealth Management office in Lenawee County, Michigan. The Bank’s primary source of revenue is from providing loans to customers, who are predominantly small and middle-market businesses and middle-income individuals. The Corporation’s sole business segment is community banking. The accounting and reporting policies of the Bank conform to practice within the banking industry and are in accordance with accounting principles generally accepted in the United States. Preparation of financial statements in conformity with generally accepted accounting principles requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant changes in the near term are the determination of the allowance for loan losses, the fair value of investment securities, the valuation of other real estate owned, and the deferred tax asset. The significant accounting policies are as follows: PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Corporation and its subsidiary. All material intercompany transactions and balances have been eliminated. Certain prior year amounts have been reclassified to conform to the current year presentation. SIGNIFICANT GROUP CONCENTRATIONS OF CREDIT RISK Most of the Corporation's activities are with customers located within southeast Michigan. Notes 3 and 4 discuss the types of securities and lending that the Corporation engages in. The Corporation does not have any significant concentrations in any one industry or to any one customer. INVESTMENT SECURITIES Investment securities that are classified as “held to maturity” are stated at cost, and adjusted for accumulated amortization of premium and accretion of discount. The Bank has the intention and, in Management’s opinion, the ability to hold these investment securities until maturity. Investment securities that are classified as “available for sale” are stated at estimated market value, with the related unrealized gains and losses reported as an amount, net of taxes, as a component of stockholders’ equity. The market value of securities is based on quoted market prices. For securities that do not have readily available market values, estimated market values are calculated based on the market values of comparable securities. Purchase premiums and discounts are recognized in interest income using the interest method over the terms of the securities. Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses. In estimating other-than-temporary impairment losses, management considers the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, and the intent and ability of the Corporation to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. Management evaluates securities for other-than-temporary impairment (“OTTI”) on a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. When evaluating investment securities consideration is given to the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, whether the market decline was affected by macroeconomic conditions and whether the Company has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery. In analyzing an issuer’s financial condition, the Company may consider whether the securities are issued by the federal government or its agencies, or U.S. Government sponsored enterprises, whether downgrades by bond rating agencies have occurred, and the results of reviews of the issuer’s financial condition. The assessment of whether an other-than-temporary decline exists involves a high degree of subjectivity and judgment and is based on the information available to management at a point in time. When OTTI occurs, the amount of the OTTI recognized in earnings depends on whether an entity intends to sell the security or it is more likely than not it will be required to sell the security before recovery of its amortized cost basis. If an entity intends to sell or it is more likely than not it will be required to sell the security before recovery of its amortized cost basis, the OTTI shall be recognized in earnings equal to the entire difference between the investment’s amortized cost basis and its fair value at the balance sheet date. The previous amortized cost basis less the OTTI recognized in earnings becomes the new amortized cost basis of the investment. If a security is determined to be other-than-temporarily impaired, but the entity does not intend to sell the security, only the credit portion of the estimated loss is recognized in earnings, with the other portion of the loss recognized in other comprehensive income. 47 LOANS The Bank grants mortgage, commercial, and consumer loans to customers. Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their outstanding unpaid principal balances adjusted for charge-offs, the allowance for loan losses, and any deferred fees or costs on originated loans. Interest income is accrued on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the related loan yield using the interest method. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent unless the credit is well secured and in the process of collection. In all cases, loans are placed on nonaccrual or charged off at an earlier date if principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. The interest on these loans is accounted for on the cash basis or cost recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. FEDERAL HOME LOAN BANK STOCK The Bank is a member of the Federal Home Loan Bank of Indianapolis (FHLBI). Members are required to own a certain amount of stock based on the level of borrowings and other factors. Stock in the FHLBI is recorded at redemption value which approximates fair value. The Company periodically evaluates the FHLBI stock for impairment based on ultimate recovery of par value. Both cash and stock dividends are reported as income. LOANS HELD FOR SALE Loans held for sale consist of fixed rate residential mortgage loans with maturities of 15 to 30 years. Such loans are recorded at the lower of aggregate cost or estimated fair value. ALLOWANCE FOR LOAN LOSSES The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management's periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower's ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific and general components. The specific component relates to loans that are classified as non-accrual or renegotiated. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers non-classified loans and is based on historical loss experience, adjusted for qualitative factors. A loan is considered impaired when, based on current information and events, it is probable that the Corporation will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including length of the delay, the reasons for the delay, the borrower's prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan's effective interest rate, the loan's obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Troubled debt restructuring of loans is undertaken to improve the likelihood that the loan will be repaid in full under the modified terms in accordance with a reasonable repayment schedule. All modified loans are evaluated to determine whether the loans should be reported as Troubled Debt Restructurings (TDR). A loan is a TDR when the Bank, for economic or legal reasons related to the borrower’s financial difficulties, grants a concession to the borrower by modifying a loan. To make this determination, the Bank must determine whether (a) the borrower is experiencing financial difficulties and (b) the Bank granted the borrower a concession. This determination requires consideration of all of the facts and circumstances surrounding the modification. An overall general decline in the economy or some deterioration in a borrower’s financial condition does not automatically mean the borrower is experiencing financial difficulties. 48 Large groups of homogeneous loans are collectively evaluated for impairment. Accordingly, the Corporation does not separately identify individual consumer and residential loans for impairment disclosures. FORECLOSED ASSETS (INCLUDES OTHER REAL ESTATE OWNED) Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at the lower of fair value less costs to sell or the loan carrying amount at the date of the foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by Management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Expenses from operations and changes in the valuation allowance are included in net expenses from foreclosed assets. BANK PREMISES AND EQUIPMENT Bank premises and equipment are stated at cost less accumulated depreciation and amortization. Depreciation and amortization are computed generally on the straight-line method over the estimated useful lives of the assets. Upon the sale or other disposition of assets, the cost and related accumulated depreciation are retired and the resulting gain or loss is recognized. Maintenance and repairs are charged to expense as incurred, while renewals and improvements are capitalized. Software costs related to externally developed systems are capitalized at cost less accumulated amortization. Amortization is computed on the straight-line method over the estimated useful life. BANK OWNED LIFE INSURANCE Bank owned life insurance policies are stated at the current cash surrender value of the policy, or the policy death proceeds less any obligation to provide a death benefit to an insured’s beneficiaries if that value is less than the cash surrender value. Increases in the asset value are recorded as earnings in other income. COMPREHENSIVE INCOME Accounting principles generally require that revenue, expenses, gains, and losses be included in net income. Certain changes in assets and liabilities, however, such as unrealized gains and losses on securities available for sale, and amounts recognized related to postretirement benefit plans (gains and losses, prior service costs, and transition assets or obligations), are reported as a direct adjustment to the equity section of the balance sheet. Such items, along with net income, are components of comprehensive income. The components of accumulated other comprehensive loss and related tax effects are as follows: Dollars in thousands Net unrealized gains (losses) on securities available for sale $ ) $ ) $ ) Post retirement benefit obligations ) ) ) Tax effect 1,212 1,356 5,603 Accumulated other comprehensive loss $ ) $ ) $ ) CASH AND CASH EQUIVALENTS For the purpose of the consolidated statement of cash flows, cash and cash equivalents include cash and balances due from banks and federal funds sold which mature within 90 days. INCOME TAXES Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method. Under this method, the net deferred tax asset or liability is determined based on the tax effects of the various temporary differences between the book and tax bases of the various balance sheet assets and liabilities and gives current recognition to changes in tax rates and laws. STOCK-BASED COMPENSATION The Corporation has several stock based compensation plans (Note 15). The total amount of compensation is measured at the fair value of the awards when granted, and this cost is expensed over the required service period, which is normally the vesting period of the options. OFF BALANCE SHEET INSTRUMENTS In the ordinary course of business, the Corporation has entered into commitments to extend credit, including commitments under credit card arrangements, commercial letters of credit and standby letters of credit. Such financial instruments are recorded when they are funded. Additional information regarding Off Balance Sheet Instruments is included in Note 17 in these Notes to Consolidated Financial Statements. 49 FAIR VALUE The Corporation measures or monitors many of its assets and liabilities on a fair value basis. Fair value is used on a recurring basis for assets and liabilities that are elected to be accounted for under the Fair Value Option as well as for certain assets and liabilities in which fair value is the primary basis of accounting. Examples of these include derivative instruments and available for sale securities. Additionally, fair value is used on a non-recurring basis to evaluate assets or liabilities for impairment or for disclosure purposes. Examples of these non-recurring uses of fair value include certain loans held for sale accounted for on a lower of cost or market basis. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Depending on the nature of the asset or liability, the Corporation uses various valuation techniques and assumptions when estimating fair value. The Corporation applied the following fair value hierarchy: Level 1– inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. The Corporation’s mutual fund investments where quoted prices are available in an active market generally are classified within Level 1 of the fair value hierarchy. Level 2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. The Corporation’s borrowed funds and investments in U.S. government agency securities, government sponsored mortgage backed securities, and obligations of states and political subdivisions are generally classified in Level 2 of the fair value hierarchy. Fair values for these instruments are estimated using pricing models, quoted prices of securities with similar characteristics, or discounted cash flows. Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Private equity investments and certain municipal debt obligations are classified within Level 3 of the fair value hierarchy. Fair values are initially valued based on transaction price and are adjusted to reflect exit values. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at and/or marked to fair value, the Corporation considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability. When possible, the Corporation looks to active and observable markets to price identical assets or liabilities. When identical assets and liabilities are not traded in active markets, the Corporation looks to market observable data for similar assets or liabilities. Nevertheless, certain assets and liabilities are not actively traded in observable markets and the Corporation must use alternative valuation techniques to derive a fair value measurement. RECENT ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2015-14, Revenue from Contracts with Customers (Topic 606): Deferral of the Effective Date. The ASU adopts a standardized approach for revenue recognition and was a joint effort with the International Accounting Standards Board (IASB). The new revenue recognition standard is based on a core principle of recognizing revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The ASU does not apply to financial instruments. The ASU is effective for public entities for annual reporting periods beginning after December 15, 2017, including interim periods within that period (therefore, for the year ending December 31, 2018 for the Corporation). Early adoption is permitted only as of annual periods beginning after December 15, 2016, including interim periods within that period. Management is currently assessing the impact to the Corporation’s consolidated financial statements. In January 2016, the Financial Accounting Standards Board issued an Accounting Standard Update (ASU) No. 2016-01, Financial Instruments - Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities related to the recognition and measurement of financial instruments. The most significant change included in the ASU is the requirement for certain equity investments (excluding investments that are consolidated or accounted for under the equity method) to be measured at fair value with changes in fair value recognized in net income. Alternatively, equity investments without readily determinable fair values can be recorded at cost, and periodically evaluated for impairment using a qualitative assessment. If the qualitative assessment indicates the investment is impaired, it is required to be measured at fair value. The ASU also eliminates the requirement for public business entities to disclose the methods and assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost. The new standard is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. Management is currently assessing the impact to the Corporation’s consolidated financial statements. 50 Cash and Due from Banks The Bank is required by regulatory agencies to maintain legal reserve requirements based on the level of balances in deposit categories. Cash balances restricted from usage due to these requirements were $4,909,000 and $4,374,000 at December 31, 2015 and 2014, respectively. Cash and due from banks includes uninsured deposits held at correspondent banks of $6,596,000 and $6,357,000 at December 31, 2015 and 2014, respectively. Investment Securities The following is a summary of the Bank’s investment securities portfolio as of December 31, 2015 and 2014 (000s omitted): Held to Maturity December 31, 2015 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Obligations of States and Political Subdivisions 40,782 1,333 ) 41,937 Corporate Debt Securities 500 - - 500 $ 41,282 $ 1,333 $ ) $ 42,437 Held to Maturity December 31, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Obligations of States and Political Subdivisions 32,113 1,287 ) 33,331 Corporate Debt Securities 500 - - 500 $ 32,613 $ 1,287 $ ) $ 33,831 Available for Sale December 31, 2015 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Obligations of U.S. Government Agencies $ 370,469 $ 1,647 $ ) $ 369,061 Mortgage Backed Securities issued by U.S. Government Agencies 104,472 107 ) 103,252 Obligations of States and Political Subdivisions 17,212 305 ) 17,469 Corporate Debt Securities 5,000 - ) 4,950 Other Securities 2,044 83 - 2,127 $ 499,197 $ 2,142 $ ) $ 496,859 51 Available for Sale December 31, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Obligations of U.S. Government Agencies $ 343,703 $ 1,372 $ ) $ 342,048 Mortgage Backed Securities issued by U.S. Government Agencies 105,890 406 ) 105,406 Obligations of States and Political Subdivisions 19,286 377 ) 19,581 Corporate Debt Securities 3,975 27 - 4,002 Other Securities 2,044 95 - 2,139 $ 474,898 $ 2,277 $ ) $ 473,176 The amortized cost, estimated market value, and weighted average yield of securities at December 31, 2015, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties (000s omitted). Held to Maturity Available for Sale Amortized Cost Estimated Market Value Weighted Average Yield Amortized Cost Estimated Market Value Weighted Average Yield Maturing within 1 year $ 7,299 $ 7,318 % $ 2,327 $ 2,329 % 1 through 5 years 21,420 21,655 % 157,751 157,504 % 6 through 10 years 9,728 10,364 % 226,539 225,555 % Over 10 years 2,835 3,100 % 6,064 6,092 % Total 41,282 42,437 % 392,681 391,480 % Mortgage Backed Securities - - % 104,472 103,252 % Securities with no stated maturity - - % 2,044 2,127 % Total $ 41,282 $ 42,437 % $ 499,197 $ 496,859 % The investment securities portfolio is evaluated for impairment throughout the year. Impairment is recorded against individual securities, unless the decrease in fair value is attributable to interest rates or the lack of an active market, and management determines that the Company has the intent and ability to hold the investment for a period of time sufficient to allow for an anticipated recovery in the market value. The fair values of investments with an amortized cost in excess of their fair values at December 31, 2015 and December 31, 2014 are as follows (000s omitted): December 31, 2015 Less than 12 months 12 months or longer Total Aggregate Fair Value Gross Unrealized Losses Aggregate Fair Value Gross Unrealized Losses Aggregate Fair Value Gross Unrealized Losses Obligations of United States Government Agencies $ 170,178 $ 2,367 $ 53,497 $ 688 $ 223,675 $ 3,055 Mortgage Backed Securities issued by U.S. Government Agencies 57,949 633 31,118 694 89,067 1,327 Obligations of States and Political Subdivisions 10,830 165 5,324 61 16,154 226 Corporate Debt Securities 4,950 50 - - 4,950 50 $ 243,907 $ 3,215 $ 89,939 $ 1,443 $ 333,846 $ 4,658 52 December 31, 2014 Less than 12 months 12 months or longer Total Aggregate Fair Value Gross Unrealized Losses Aggregate Fair Value Gross Unrealized Losses Aggregate Fair Value Gross Unrealized Losses Obligations of United States Government Agencies $ 47,695 $ 144 $ 159,650 $ 2,883 $ 207,345 $ 3,027 Mortgage Backed Securities issued by U.S. Government Agencies 32,756 175 40,556 715 73,312 890 Obligations of States and Political Subdivisions 9,341 52 4,276 99 13,617 151 $ 89,792 $ 371 $ 204,482 $ 3,697 $ 294,274 $ 4,068 The amount of investment securities issued by government agencies, states, and political subdivisions with unrealized losses and the amount of unrealized losses on those investment securities are primarily the result of market interest rates and not the result of the credit quality of the issuers of the securities. The company has the ability and intent to hold these securities until recovery, which may be until maturity. The fair value of these securities is expected to recover as the securities approach maturity. As of December 31, 2015 and December 31, 2014, there were 146 and 116 securities in an unrealized loss position, respectively. Investment securities carried at $118,823,000 and $111,151,000 were pledged or set aside to secure borrowings, public and trust deposits, and for other purposes required by law at December 31, 2015 and December 31, 2014, respectively. At December 31, 2015, Obligations of U. S. Government Agencies included securities issued by the Federal Home Loan Banks with an estimated market value of $184,467,000 and securities issued by the Federal Farm Credit Banks with an estimated market value of $184,594,000. At December 31, 2015, Mortgage Backed Securities issued by U. S. Government Agencies included securities issued by the Government National Mortgage Association with an estimated market value of $103,252,000. At December 31, 2014, Obligations of U. S. Government Agencies included securities issued by the Federal Home Loan Banks with an estimated market value of $171,629,000 and securities issued by the Federal Farm Credit Banks with an estimated market value of $170,419,000. At December 31, 2014, Mortgage Backed Securities issued by U. S. Government Agencies included securities issued by the Government National Mortgage Association with an estimated market value of $105,406,000. For the years ended December 31, 2015, 2014, and 2013, proceeds from sales of securities amounted to $39,238,000, $122,579,000, and $81,875,000, respectively. Gross realized gains amounted to $653,000, $2,782,000, and $823,000, respectively. Gross realized losses amounted to $255,000, $3,436,000, and $399,000, respectively. The tax provision (benefit) applicable to these net realized gains and losses amounted to $135,000, ($222,000), and $144,000, respectively. The sales of securities available for sale resulted in a reclassifications of $398,000 ($263,000 net of tax) from accumulated other comprehensive income to net gain on sales of securities in the consolidated statements of operations in the year ended December 31, 2015. The sales of securities available for sale resulted in a reclassifications of $654,000 ($432,000 net of tax) from accumulated other comprehensive loss to net loss on sales of securities in the consolidated statements of operations in the years ended December 31, 2014. Loans Loan balances outstanding as of December 31 consist of the following (000s omitted): Residential real estate loans $ 213,989 $ 223,701 Commercial and Construction real estate loans 259,139 262,395 Agriculture and agricultural real estate loans 19,243 16,700 Commercial and industrial loans 84,438 62,761 Loans to individuals for household, family, and other personal expenditures 40,499 44,775 Total loans, gross $ 617,308 $ 610,332 Less: Allowance for loan losses 10,896 13,208 $ 606,412 $ 597,124 53 Included in Loans are loans to certain officers, directors, and companies in which such officers and directors have 10 percent or more beneficial ownership in the aggregate amount of $4,058,000 and $2,813,000 at December 31, 2015 and 2014, respectively. In 2015, new loans and other additions amounted to $1,546,000, and repayments and other reductions amounted to $301,000. In 2014, new loans and other additions amounted to $86,000, and repayments and other reductions amounted to $709,000. In Management’s judgment, these loans were made on substantially the same terms and conditions as those made to other borrowers, and do not represent more than the normal risk of collectibility or present other unfavorable features. No loans were pledged to secure debt or for any other purposes as of December 31, 2015 and December 31, 2014. Allowance For Loan Losses and Credit Quality of Loans The Company separates its loan portfolio into segments to perform the calculation and analysis of the allowance for loan losses. The six segments analyzed are Agriculture and Agricultural Real Estate, Commercial, Commercial Real Estate, Construction Real Estate, Residential Real Estate, and Consumer and Other. The Agriculture and Agricultural Real Estate segment includes all loans to finance agricultural production and all loans secured by agricultural real estate. This segment does not include loans to finance agriculture that are secured by residential real estate, which are included in the Residential Real Estate segment. The Commercial segment includes loans to finance commercial and industrial businesses that are not secured by real estate. The Commercial Real Estate segment includes loans secured by non-farm, non-residential real estate. The Construction Real Estate segment includes loans to finance construction and land development. This includes residential and commercial construction and land development. The Residential Real Estate segment includes all loans, other than construction loans, that are secured by single family and multi-family residential real estate properties. The Consumer and Other segment includes all loans not included in any other segment. These are primarily loans to consumers for household, family, and other personal expenditures, such as autos, boats, and recreational vehicles. Activity in the allowance for loan losses for the years ended December 31, 2015 and 2014 was as follows (000s omitted): Agriculture and Agricultural Real Estate Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Consumer and Other Total Allowance for loan losses: Beginning Balance $ 216 $ 1,361 $ 6,179 $ 803 $ 3,226 $ 1,423 $ 13,208 Charge-offs ) ) ) (2 ) Recoveries 325 311 502 648 863 151 2,800 Provision 36 959 ) Ending balance $ 389 $ 2,279 $ 4,350 $ 420 $ 2,235 $ 1,223 $ 10,896 Ending balance individually evaluated for impairment $ 240 $ 672 $ 634 $ 277 $ 506 $ 223 $ 2,552 Ending balance collectively evaluated for impairment 149 1,607 3,716 143 1,729 1,000 8,344 Ending balance $ 389 $ 2,279 $ 4,350 $ 420 $ 2,235 $ 1,223 $ 10,896 Loans: Ending balance individually evaluated for impairment $ 882 $ 958 $ 13,398 $ 1,809 $ 7,343 $ 496 $ 24,886 Ending balance collectively evaluated for impairment 18,361 83,480 229,822 14,110 206,646 40,003 592,422 Ending balance $ 19,243 $ 84,438 $ 243,220 $ 15,919 $ 213,989 $ 40,499 $ 617,308 54 Agriculture and Agricultural Real Estate Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Consumer and Other Total Allowance for loan losses: Beginning Balance $ 171 $ 1,989 $ 7,030 $ 1,397 $ 4,606 $ 1,016 $ 16,209 Charge-offs (3 ) Recoveries 10 341 1,449 1,077 608 158 3,643 Provision 38 ) 1,243 ) ) 343 ) Ending balance $ 216 $ 1,361 $ 6,179 $ 803 $ 3,226 $ 1,423 $ 13,208 Ending balance individually evaluated for impairment $ 34 $ 554 $ 1,502 $ 671 $ 672 $ 222 $ 3,655 Ending balance collectively evaluated for impairment 182 807 4,677 132 2,554 1,201 9,553 Ending balance $ 216 $ 1,361 $ 6,179 $ 803 $ 3,226 $ 1,423 $ 13,208 Loans: Ending balance individually evaluated for impairment $ 917 $ 1,414 $ 19,013 $ 2,117 $ 11,675 $ 534 $ 35,670 Ending balance collectively evaluated for impairment 15,783 61,347 230,456 10,809 212,026 44,241 574,662 Ending balance $ 16,700 $ 62,761 $ 249,469 $ 12,926 $ 223,701 $ 44,775 $ 610,332 Each period the provision for loan losses in the statement of operations results from the combination of an estimate by Management of loan losses that occurred during the current period and the ongoing adjustment of prior estimates of losses occurring in prior periods. The provision for loan losses increases the allowance for loan losses, a valuation account which appears on the consolidated balance sheets. As the specific customer and amount of a loan loss is confirmed by gathering additional information, taking collateral in full or partial settlement of the loan, bankruptcy of the borrower, etc., the loan is charged off, reducing the allowance for loan losses. If, subsequent to a charge off, the Bank is able to collect additional amounts from the customer or sell collateral worth more than earlier estimated, a recovery is recorded. To serve as a basis for making this provision, the Bank maintains an extensive credit risk monitoring process that considers several factors including: current economic conditions affecting the Bank’s customers, the payment performance of individual loans and pools of homogeneous loans, portfolio seasoning, changes in collateral values, and detailed reviews of specific loan relationships. The Company utilizes an internal loan grading system to assign a risk grade to commercial loans and each credit relationship with more than $250,000 of aggregate credit exposure. The number of categories was increased in 2015 to allow differentiation between credits within the categories. Ratings for previous periods were not revised to utilize these new categories. Grades 10 through 45 are considered “pass” credits and grades 50 through 95 are considered “watch” credits and are subject to greater scrutiny. Loans with grades 60 and higher are considered substandard and most are evaluated for impairment. A description of the general characteristics of each grade is as follows: ● Grades 10 and 15 – Excellent – Loans secured by marketable collateral, with adequate margin, or supported by strong financial statements. Probability of serious financial deterioration is unlikely. Possess a sound repayment source and a secondary source. This classification will also include all loans secured by certificates of deposit or cash equivalents. ● Grades 20 and 25 – Satisfactory – Loans that have less than average risk and clearly demonstrate adequate debt service coverage. These loans may have some vulnerability, but are sufficiently strong to have minimal deterioration if adverse factors are encountered, and are expected to be fully collectable. ● Grades 30 and 35 – Average – Loans that have a reasonable amount of risk and may exhibit vulnerability to deterioration if adverse factors are encountered. These loans should demonstrate adequate debt service coverage but warrant a higher level of monitoring to ensure that weaknesses do not advance. ● Grades 40 and 45 – Pass/Watch – Loans that are considered “pass credits” yet appear on the “watch list”. Credit deficiency or potential weakness may include a lack of current or complete financial information. The level of risk is considered acceptable so long as the loan is given additional management supervision. 55 ● Grades 50 and 55 – Watch – Loans that possess some credit deficiency or potential weakness that if not corrected, could increase risk in the future. The source of loan repayment is sufficient but may be considered inadequate by the Bank’s standards. ● Grades 60 and 65 – Substandard – Loans that exhibit one or more of the following characteristics: (1) uncertainty of repayment from primary source and financial deterioration currently underway; (2) inadequate current net worth and paying capacity of the obligor; (3) reliance on secondary source of repayment such as collateral liquidation or guarantees; (4) distinct possibility the Bank will sustain loss if deficiencies are not corrected; (5) unusual courses of action are needed to maintain probability of repayment; (6) insufficient cash flow to repay principal but continuing to pay interest; (7) the Bank is subordinated or unsecured due to flaws in documentation; (8) loans are restructured or are on nonaccrual status due to concessions to the borrower when compared to normal terms; (9) the Bank is contemplating foreclosure or legal action due to deterioration in the loan; or (10) there is deterioration in conditions and the borrower is highly vulnerable to these conditions. ● Grades 70 and 75 – Doubtful – Loans that exhibit one or more of the following characteristics: (1) loans with the weaknesses of Substandard loans and collection or liquidation is not probable to result in payment in full; (2) the primary source of repayment is gone and the quality of the secondary source is doubtful; or (3) the possibility of loss is high, but important pending factors may strengthen the loan. ● Grades 80-95 - Loss – Loans are considered uncollectible and of such little value that carrying them on the Bank’s financial statements is not feasible. The assessment of compensating factors may result in a rating plus or minus one grade from those listed above. These factors include, but are not limited to collateral, guarantors, environmental conditions, history, plan/projection reasonableness, quality of information, and payment delinquency. The portfolio segments in each credit risk grade as of December 31, 2015 and 2014 are as follows (000s omitted): Agriculture and Agricultural Real Estate Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Consumer and Other Total Not Rated $ 102 $ 2,173 $ 310 $ 6,789 $ 136,049 $ 32,461 $ 177,884 10 - 2,717 - - 60 - 2,777 20 306 359 533 - - 366 1,564 30 432 17,024 7,620 - 373 - 25,449 40 14,413 55,204 184,504 6,548 62,347 7,453 330,469 45 840 1,094 6,506 74 2,957 - 11,471 50 1,340 3,428 23,678 2,163 3,948 18 34,575 55 929 - 3,700 - - - 4,629 60 881 2,439 16,369 345 8,255 201 28,490 70 - 80 - 90 - Total $ 19,243 $ 84,438 $ 243,220 $ 15,919 $ 213,989 $ 40,499 $ 617,308 Performing $ 18,362 $ 83,372 $ 228,624 $ 14,104 $ 205,430 $ 39,869 $ 589,761 Nonperforming 881 1,066 14,596 1,815 8,559 630 27,547 Total $ 19,243 $ 84,438 $ 243,220 $ 15,919 $ 213,989 $ 40,499 $ 617,308 56 Agriculture and Agricultural Real Estate Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Consumer and Other Total Not Rated $ 122 $ 2,700 $ - $ 5,402 $ 138,355 $ 40,371 $ 186,950 1 - 3,060 - - - 369 3,429 2 330 287 830 - 132 - 1,579 3 491 7,084 9,923 - 464 - 17,962 4 13,458 41,441 176,685 4,357 58,902 3,260 298,103 5 1,261 4,903 34,385 2,471 10,112 199 53,331 6 1,038 3,286 27,646 696 15,736 576 48,978 7 - 8 - 9 - Total $ 16,700 $ 62,761 $ 249,469 $ 12,926 $ 223,701 $ 44,775 $ 610,332 Performing $ 15,702 $ 61,287 $ 231,461 $ 10,740 $ 211,143 $ 44,053 $ 574,386 Nonperforming 998 1,474 18,008 2,186 12,558 722 35,946 Total $ 16,700 $ 62,761 $ 249,469 $ 12,926 $ 223,701 $ 44,775 $ 610,332 Loans are considered past due when contractually required payment of interest or principal has not been received. The amount classified as past due is the entire principal balance outstanding of the loan, not just the amount of payments that are past due. The following is a summary of past due loans as of December 31, 2015 and 2014 (000s omitted): 30-59 Days Past Due 60-89 Days Past Due >90 Days Past Due Total Past Due Current Total Loans Recorded Investment >90 Days Past Due and Accruing Agriculture and Agricultural Real Estate $ 136 $ 213 $ 44 $ 393 $ 18,850 $ 19,243 $ - Commercial 10 75 76 161 84,277 84,438 4 Commercial Real Estate 2,194 230 2,123 4,547 238,673 243,220 - Construction Real Estate - 15,919 15,919 - Residential Real Estate 2,252 227 464 2,943 211,046 213,989 - Consumer and Other 130 81 52 263 40,236 40,499 - Total $ 4,722 $ 826 $ 2,759 $ 8,307 $ 609,001 $ 617,308 $ 4 30-59 Days Past Due 60-89 Days Past Due >90 Days Past Due Total Past Due Current Total Loans Recorded Investment >90 Days Past Due and Accruing Agriculture and Agricultural Real Estate $ 449 $ - $ 80 $ 529 $ 16,171 $ 16,700 $ - Commercial 142 44 60 246 62,515 62,761 10 Commercial Real Estate 2,127 1,118 2,287 5,532 243,937 249,469 - Construction Real Estate 334 - - 334 12,592 12,926 - Residential Real Estate 2,946 741 777 4,464 219,237 223,701 - Consumer and Other 124 15 61 200 44,575 44,775 - Total $ 6,122 $ 1,918 $ 3,265 $ 11,305 $ 599,027 $ 610,332 $ 10 Loans are placed on non-accrual status when, in the opinion of Management, the collection of additional interest is doubtful. Loans are automatically placed on non-accrual status upon becoming ninety days past due, however, loans may be placed on non-accrual status regardless of whether or not they are past due. All cash received on non-accrual loans is applied to the principal balance. Loans are considered for return to accrual status on an individual basis when all principal and interest amounts contractually due are brought current and future payments are reasonably assured. 57 The following is a summary of non-accrual loans as of December 31, 2015 and 2014 (000s omitted): Agriculture and Agricultural Real Estate $ 565 $ 80 Commercial 148 315 Commercial Real Estate 4,823 6,287 Construction Real Estate 46 409 Residential Real Estate 2,915 5,760 Consumer and Other 136 189 Total $ 8,633 $ 13,040 For loans deemed to be impaired due to an expectation that all contractual payments will probably not be received, impairment is measured by comparing the Bank’s recorded investment in the loan to the present value of expected cash flows discounted at the loan’s effective interest rate, the fair value of the collateral, or the loan’s observable market price. The following is a summary of impaired loans as of December 31, 2015 and 2014 (000s omitted): Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Agriculture and Agricultural Real Estate $ - $ - $ - $ - $ - Commercial 63 113 - 76 5 Commercial Real Estate 7,701 8,107 - 8,297 333 Construction Real Estate 200 233 - 243 14 Residential Real Estate 4,137 4,359 - 4,237 199 Consumer and Other 26 26 - 28 2 With an allowance recorded: Agriculture and Agricultural Real Estate 882 885 240 892 30 Commercial 895 916 672 1,036 48 Commercial Real Estate 5,697 6,183 634 6,263 260 Construction Real Estate 1,609 1,609 277 1,627 74 Residential Real Estate 3,206 3,310 506 3,433 154 Consumer and Other 470 468 223 485 22 Total: Agriculture and Agricultural Real Estate $ 882 $ 885 $ 240 $ 892 $ 30 Commercial 958 1,029 672 1,112 53 Commercial Real Estate 13,398 14,290 634 14,560 593 Construction Real Estate 1,809 1,842 277 1,870 88 Residential Real Estate 7,343 7,669 506 7,670 353 Consumer and Other 496 494 223 513 24 58 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Agriculture and Agricultural Real Estate $ 256 $ 256 $ - $ 258 $ 10 Commercial 363 412 - 491 21 Commercial Real Estate 8,084 8,882 - 9,102 381 Construction Real Estate 297 954 - 1,101 19 Residential Real Estate 6,424 7,200 - 7,367 318 Consumer and Other 3 3 - 5 - With an allowance recorded: Agriculture and Agricultural Real Estate 661 661 34 691 37 Commercial 1,051 1,062 554 1,118 54 Commercial Real Estate 10,929 12,758 1,502 12,966 507 Construction Real Estate 1,820 1,851 671 1,878 88 Residential Real Estate 5,251 5,658 672 5,768 244 Consumer and Other 531 529 222 569 27 Total: Agriculture and Agricultural Real Estate $ 917 $ 917 $ 34 $ 949 $ 47 Commercial 1,414 1,474 554 1,609 75 Commercial Real Estate 19,013 21,640 1,502 22,068 888 Construction Real Estate 2,117 2,805 671 2,979 107 Residential Real Estate 11,675 12,858 672 13,135 562 Consumer and Other 534 532 222 574 27 The Bank may agree to modify the terms of a loan in order to improve the Bank’s ability to collect amounts due. These modifications may include reduction of the interest rate, extension of the loan term, or in some cases, reduction of the principal balance. Modifications that are performed due to the debtor’s financial difficulties are considered Troubled Debt Restructurings (TDRs). Loans that were classified as TDRs during the years ended December 31, 2015 and December 31, 2014 are as follows (000s omitted from dollar amounts): December 31, 2015 December 31, 2014 Number of Contracts Pre- Modification Recorded Principal Balance Post- Modification Recorded Principal Balance Number of Contracts Pre- Modification Recorded Principal Balance Post- Modification Recorded Principal Balance Agriculture and Agricultural Real Estate 3 $ 325 $ 322 1 $ 314 $ 313 Commercial 2 112 17 4 295 53 Commercial Real Estate 3 684 593 6 1,990 1,496 Construction Real Estate - - - 3 43 22 Residential Real Estate 7 581 516 17 1,118 749 Consumer and Other - - - 2 21 20 Total 15 $ 1,702 $ 1,448 33 $ 3,781 $ 2,653 The Bank considers TDRs that become past due under the modified terms as defaulted. Loans that became TDRs during the years ended December 31, 2015 and December 31, 2014 that subsequently defaulted during the years ended December 31, 2015 and December 31, 2014, respectively, are as follows (000s omitted from dollar amounts): 59 December 31, 2015 December 31, 2014 Number of Contracts Recorded Principal Balance Number of Contracts Recorded Principal Balance Agriculture and Agricultural Real Estate 1 $ 46 - $ - Commercial - Commercial Real Estate - Construction Real Estate - Residential Real Estate - - 1 114 Consumer and Other - Total 1 $ 46 1 $ 114 A modification of a loan constitutes a TDR when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Corporation offers various types of concessions when modifying a loan, however, forgiveness of principal is rarely granted. Commercial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor may be requested. Loans modified in a TDR are typically already on nonaccrual status and partial charge-offs have in some cases already been taken against the outstanding loan balance. As a result, loans modified in a TDR for the Corporation may have the financial effect of increasing the specific allowance associated with the loan. The allowance for impaired loans that have been modified in a TDR is measured based on the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent or on the present value of expected future cash flows discounted at the loan’s effective interest rate. Management exercises significant judgment in developing these estimates. The regulatory guidance requires loans to be accounted for as collateral-dependent loans when borrowers have filed Chapter 7 bankruptcy, the debt has been discharged and the borrower has not reaffirmed the debt, regardless of the delinquency status of the loan. The filing of bankruptcy by the borrower is evidence of financial difficulty and the discharge of the obligation by the bankruptcy court is deemed to be a concession granted to the borrower. At December 31, 2015 the Corporation had no commitments to lend additional funds to the related debtors whose terms have been modified in a TDR. Bank Premises and Equipment Bank premises and equipment as of year-end are as follows (000s omitted): Land, buildings and improvements $ 47,398 $ 46,774 Equipment, furniture and fixtures 24,481 23,944 Total Bank premises and equipment $ 71,879 $ 70,718 Less accumulated depreciation 43,635 42,086 Bank premises and equipment, net $ 28,244 $ 28,632 Bank Premises and Equipment includes Construction in Progress of $300,000 as of December 31, 2015 and $245,000 as of December 31, 2014. The projects in progress will be completed in 2016. The estimated cost to complete all projects in process as of December 31, 2015 is $114,000. 60 The Company has entered into lease commitments for office and ATM locations. Rental expense charged to operations was $184,000, $190,000, and $231,000 for the years ended December 31, 2015, 2014, and 2013, respectively. The future minimum lease payments are as follows: Year Minimum Payment $ 172,000 83,000 40,000 33,000 26,000 Thereafter 38,000 Total $ 392,000 Deposits Interest expense on time certificates of deposit of $250,000 or more in the year 2015 amounted to $161,000, as compared with $287,000 in 2014, and $367,000 in 2013. At December 31, 2015, the balance of time certificates of deposit of $250,000 or more was $19,794,000, as compared with $21,176,000 at December 31, 2014. The amount of time deposits with a remaining term of more than 1 year was $86,697,000 at December 31, 2015 and $97,834,000 at December 31, 2014. The following table shows the scheduled maturities of Certificates of Deposit as of December 31, 2015 (000s omitted): Under $250,000 $250,000 and over $ 80,827 $ 10,093 38,377 1,377 13,165 2,646 12,032 4,927 13,422 751 Thereafter - - Total $ 157,823 $ 19,794 Time certificates of deposit under $250,000 include $3,608,000 of brokered certificates of deposit as of December 31, 2015, and $8,675,000 as of December 31, 2014. The Bank did not have any brokered certificates of deposit over $250,000 as of December 31, 2015 and December 31, 2014. The aggregate amount of certificates of deposit that meet or exceed the $250,000 FDIC insurance limit was $19,794,000 and $21,176,000 as of December 31, 2015 and 2014, respectively. Federal Home Loan Bank Advances and Repurchase Agreements The Bank did not have any advances outstanding from the Federal Home Loan Bank of Indianapolis as of December 31, 2015 and 2014. The Bank maintains an overdraft line of credit with the Federal Home Loan Bank of Indianapolis. The amount outstanding on the line of credit was $0 as of December 31, 2015 and 2014. The amount of credit available was $20,000,000 as of December 31, 2015 and 2014. The interest rate on the line of credit is equal to the variable advance rate and is only charged on amounts advanced. The variable advance rate was 0.58% on December 31, 2015 and 0.50% on December 31, 2014. The line of credit was subject to the provisions and conditions of the credit policy of the Federal Home Loan Bank of Indianapolis. As of December 31, 2015 investment securities with a carrying value of $26,437,000 were pledged to secure the Federal Home Loan Bank line of credit. As of December 31, 2014 investment securities with a carrying value of $26,410,000 were pledged to secure the Federal Home Loan Bank line of credit. The Bank had one borrowing under a Repurchase Agreement as of December 31, 2015 and 2014. The amount of the borrowing was $15,000,000 as of December 31, 2015 and 2014. The Repurchase Agreement has a fixed interest rate of 4.65% and is scheduled to mature on June 8, 2016. The Repurchase Agreement is subject to a prepayment penalty. Investment securities issued by U.S. Government agencies with a carrying value of $16,960,000 and $21,692,000 were pledged to secure the Repurchase Agreement borrowing at December 31, 2015 and December 31, 2014, respectively. 61 Retirement Plans and Postretirement Benefit Plans In 2000, the Bank implemented a retirement plan that included both a money purchase pension plan, as well as a voluntary profit sharing 401(k) plan for all employees who meet certain age and length of service eligibility requirements. In 2002, the Bank amended its retirement plan to freeze the money purchase plan and retain the 401(k) plan. To ensure that the plan meets the Safe Harbor provisions of the applicable sections of the Internal Revenue Code, the Bank contributes an amount equal to 4% of the employee’s base salary to the 401(k) plan for all eligible employees who contribute at least 5% of their salary. In addition, an employee may contribute from 1 to 75 percent of his or her base salary, up to a maximum of $24,000 in 2015. In 2015, 2014, and 2013 the Bank made a matching contribution of 100% on the first 3% of employee deferrals and 50% on the next 2% of deferrals. Depending on the Bank’s profitability, an additional profit sharing contribution may be made by the Bank to the 401(k) plan. There were no profit sharing contributions in 2015, 2014, and 2013. The total retirement plan expense was $558,000, for the year ended December 31, 2015, $558,000 for the year ended December 31, 2014, and $515,000 for the year ended December 31, 2013. The Bank has a postretirement benefit plan that generally provides for the continuation of medical premium payments for all employees hired before January 1, 2007 who retire from the Bank at age 55 or older, upon meeting certain length of service eligibility requirements. The Bank does not fund its postretirement benefit obligation. Rather, payments are made as costs are incurred by covered retirees. The amount of benefits paid under the postretirement benefit plan was $144,000 in 2015, $201,000 in 2014, and $206,000 in 2013. The amount of insurance premium paid by the Bank for retirees is capped at 200% of the cost of the premium as of December 31, 1992. A reconciliation of the accumulated postretirement benefit obligation (“APBO”) to the amounts recorded in the consolidated balance sheets in Interest Payable and Other Liabilities at December 31 is as follows (000s omitted): APBO $ 3,406 $ 3,865 Unrecognized net transition obligation - - Unrecognized prior service costs - - Unrecognized net gain (loss) ) ) Accrued benefit cost at fiscal year end $ 3,339 $ 3,085 Components of the Bank’s postretirement benefit expense were as follows: Service cost $ 173 $ 135 $ 134 Interest cost 143 144 106 Prior service costs - 2 4 Amortization of gains 27 1 - Net postretirement benefit expense $ 343 $ 282 $ 244 The APBO as of December 31, 2015 and 2014 was calculated using assumed discount rates of 4.25% and 3.75%, respectively. Based on the provisions of the plan, the Bank’s expense is capped at 200% of the 1992 expense, with all expenses above the cap incurred by the retiree. The expense reached the cap in 2004, and accordingly the impact of an increase in health care costs on the APBO was not calculated. The Bank Owned Life Insurance policies fund a Death Benefit Only (DBO) obligation that the Bank has with 6 of its active directors, 5 retired directors, 11 active executives, and 11 retired executives. The DBO plan, which replaced previous split dollar agreements, provides a taxable death benefit. The benefit for directors is grossed up to provide a net benefit to each director’s beneficiaries based on that director’s length of service on the board. The directors’ net death benefits are $500,000 for director service of less than 3 years, $600,000 for service up to 5 years, $750,000 for service up to 10 years, and $1,000,000 for director service of 10 years or more. The active directors who participate in the plan have all waived the postretirement benefit. The executives’ beneficiaries will receive a grossed up benefit that will provide a net benefit equal to two times the executive’s base salary if death occurs during employment and a postretirement benefit equal to the executive’s final annual salary rate at the time of retirement if death occurs after retirement. 62 Information for the postretirement death benefits and health care benefits is as follows as of the December 31 measurement date (000s): Postretirement Death Benefit Obligations Postretirement Health Care Benefits Change in benefit obligation Benefit obligation at beginning of year $ 5,892 5,741 $ 3,865 $ 2,781 Service cost 9 16 173 135 Interest cost 217 252 143 144 Plan participants' contributions - - 55 81 Actuarial loss (gain) 925 Benefits paid - - ) ) Benefit obligation at end of year $ 5,952 $ 5,892 $ 3,406 $ 3,865 Change in accrued benefit cost Accrued benefit cost at beginning of year $ 4,405 $ 3,976 $ 3,085 $ 2,922 Service cost 9 16 173 135 Interest cost 217 252 143 144 Amortization 162 161 - 3 Employer contributions - - ) ) Net gain - - 27 1 Accrued benefit cost at end of year $ 4,793 $ 4,405 $ 3,339 $ 3,085 Change in plan assets Fair value of plan assets at beginning of year $ - $ - $ - $ - Employer contributions - - 89 120 Plan participants' contributions - - 55 81 Benefits paid during year - - ) ) Fair value of plan assets at end of year $ - $ - $ - $ - Funded status at end of year $ ) $ ) $ ) $ ) Amounts recognized in other liabilities as of December 31 consist of (000s): Postretirement Death Benefit Obligations Postretirement Health Care Benefits Assets $ - - $ - $ - Liabilities 5,952 5,892 3,406 3,865 Total $ 5,952 $ 5,892 $ 3,406 $ 3,865 Amounts recognized in accumulated other comprehensive income as of December 31 consist of (000s): Postretirement Death Benefit Obligations Postretirement Health Care Benefits Net loss (gain) $ ) ) $ 67 $ 780 Transition obligation (asset) - Prior service cost (credit) 1,476 1,637 - - Total included in AOCI $ 1,159 $ 1,487 $ 67 $ 780 63 The projected payments under each postretirement plan for the next 10 years are as follows: Year Postretirement Death Benefit Obligations Postretirement Health C are Benefits $ 251,000 $ 121,000 262,000 132,000 273,000 150,000 283,000 161,000 293,000 170,000 2021 - 2025 1,653,000 993,000 Stockholders’ Equity During 2015, the Company issued 17,775 shares of its no par value common stock to its Employee Stock Purchase Plan, for employee years of service awards, and for its directors’ deferred compensation plan. The aggregate value of these shares was $106,000. On March 3, 2014, the Company completed a private placement offering of 647,059 shares of its no par value common stock. The shares of common stock sold were not registered under the Securities Act of 1933 (the “Act”) in reliance of the exemption from registration provided by Section 4(2) of the Act and Rule 506 of SEC Regulation D. The 647,059 shares were sold for an aggregate purchase price of $2,750,000. On May 2, 2014, the Company completed a rights offering of 1,411,765 shares of its no par value common stock. The shares of common stock sold were registered under the Securities Act of 1933 (the “Act”) under the Company’s registration statement on Form S-1 that was effective March 10, 2014. The 1,411,765 shares were sold for an aggregate purchase price of $6,000,000. During 2014, the Company issued 23,533 shares of its no par value common stock to its Employee Stock Purchase Plan and for retirement and years of service awards. The aggregate value of these shares was $119,000. Disclosures about Fair Value of Financial Instruments Certain of the Bank’s assets and liabilities are financial instruments that have fair values that differ from their carrying values in the accompanying consolidated balance sheets. These fair values, along with the methods and assumptions used to estimate such fair values, are discussed below. The fair values of all financial instruments not discussed below are estimated to be equal to their carrying amounts as of December 31, 2015 and 2014. CASH AND CASH EQUIVALENTS The carrying amounts of cash and cash equivalents approximate fair values. INVESTMENT SECURITIES Fair value for the Bank’s investment securities was determined using the market value in active markets, where available. When not available, fair values are estimated using the fair value hierarchy. In the fair value hierarchy, Level 2 fair values are determined using observable inputs other than Level 1 market prices, such as quoted prices for similar assets. Level 3 values are determined using unobservable inputs, such as discounted cash flow projections, for securities with no market activity. Prior to the fourth quarter of 2015, held to maturity investments in obligations of states and political subdivisions were classified as Level 2 fair values. Due to the lack of market data, the outstanding balance of certain of these investments was transferred from Level 2 to Level 3 as of December 31, 2015. These estimated market values are disclosed in Note 3 and the required fair value disclosures are in Note 19. The carrying value of Federal Home Loan Bank of Indianapolis stock approximates fair value based on the redemption provisions of the issuer. LOANS AND LOANS HELD FOR SALE Loans Held for Sale consists of fixed rate mortgage loans originated by the Bank. The fair value of Loans Held for Sale is the estimated value the Bank will receive upon sale of the loan. The fair value of all other loans is estimated by discounting the future cash flows associated with the loans, using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. DEPOSIT LIABILITIES The fair values for demand deposits are, by definition, equal to the amount payable on demand at the reporting date (i.e. the carrying amounts). The carrying amounts of variable rate certificates of deposit approximate their fair values at the reporting date. Fair values of fixed rate, fixed maturity, certificates of deposit is estimated by discounting the related cash flows using the rates currently offered for deposits of similar remaining maturities. 64 SECURITIES SOLD UNDER REPURCHASE AGREEMENTS The estimated fair value of the Securities Sold under Repurchase Agreements is estimated by discounting the related cash flows using the rates currently available for similarly structured borrowings with similar maturities. ACCRUED INTEREST The carrying amounts of accrued interest approximate fair value. OFF-BALANCE-SHEET FINANCIAL INSTRUMENTS The fair values of commitments to extend credit and standby letters of credit and financial guarantees written are estimated using the fees currently charged to engage into similar agreements. The fair values of these instruments are not significant. FAIR VALUES The carrying amounts and approximate fair values as of December 31, 2015 and December 31, 2014 are as follows (000s omitted): Total Carrying Estimated December 31, 2015 Value Level 1 Level 2 Level 3 Fair Value Financial Assets: Cash and due from banks $ 85,050 $ 85,050 $ - $ - $ 85,050 Securities - Held to Maturity Obligations of States and Political Subdivisions 40,782 - 3,805 38,132 41,937 Corporate Debt Securities 500 - 500 - 500 Securities - Available for Sale Obligations of U.S. Government Agencies 369,061 - 369,061 - 369,061 MBS issued by U.S. Government Agencies 103,252 - 103,252 - 103,252 Obligations of States and Political Subdivisions 17,469 - 17,469 - 17,469 Corporate Debt Securities 4,950 - 4,950 - 4,950 Other Securities 2,127 2,127 - - 2,127 Federal Home Loan Bank Stock 4,148 - 4,148 - 4,148 Loans Held for Sale 1,477 - - 1,508 1,508 Loans, net 606,412 - - 613,397 613,397 Accrued Interest Receivable 4,170 - - 4,170 4,170 Financial Liabilities: Noninterest Bearing Deposits 253,795 253,795 - - 253,795 Interest Bearings Deposits 911,598 - 913,410 - 913,410 Repurchase Agreements 15,000 - 15,253 - 15,253 Accrued Interest Payable 108 - - 108 108 65 Total Carrying Estimated December 31, 2014 Value Level 1 Level 2 Level 3 Fair Value Financial Assets: Cash and due from banks $ 52,122 $ 52,122 $ - $ - $ 52,122 Securities - Held to Maturity Obligations of States and Political Subdivisions 32,113 - 33,331 - 33,331 Corporate Debt Securities 500 - 500 - 500 Securities - Available for Sale Obligations of U.S. Government Agencies 342,048 - 342,048 - 342,048 MBS issued by U.S. Government Agencies 105,406 - 105,406 - 105,406 Obligations of States and Political Subdivisions 19,581 - 19,581 - 19,581 Corporate Debt Securities 4,002 - 4,002 - 4,002 Other Securities 2,139 2,139 - - 2,139 Federal Home Loan Bank Stock 7,537 - 7,537 - 7,537 Loans Held for Sale 548 - - 560 560 Loans, net 597,124 - - 608,109 608,109 Accrued Interest Receivable 3,943 - - 3,943 3,943 Financial Liabilities: Noninterest Bearing Deposits 218,221 218,221 - - 218,221 Interest Bearings Deposits 893,590 - 895,522 - 895,522 Repurchase Agreements 15,000 - 15,828 - 15,828 Accrued Interest Payable 137 - - 137 137 FHLB Advances 12,000 - 12,000 - 12,000 Repurchase Agreements 15,000 - 16,352 - 16,352 Accrued Interest Payable 179 - - 179 179 Federal Income Taxes Deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be reversed. The Corporation and the Bank file a consolidated Federal income tax return. The current and deferred components of the provision for Federal income taxes were as follows (000s omitted): Current $ ) $ 69 $ 42 Deferred 5,680 2,503 1,726 Valuation allowance reversal - - ) Tax expense (benefit) $ 5,020 $ 2,572 $ ) The effective tax rate differs from the statutory rate applicable to corporations as a result of permanent differences between accounting and taxable income as follows: Statutory rate 34.0 % 34.0 % 34.0 % Municipal interest income ) ) ) Other, net ) ) ) Valuation allowance - - ) Effective tax rate 29.4 % 26.0 % )% In accordance with ASC 740, the Company is required to establish a valuation allowance for deferred tax assets when it is “more likely than not” that a portion or the entire deferred tax asset will not be realized. The evaluation requires significant judgment and extensive analysis of all available positive and negative evidence, the forecast of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. 66 During 2009, the Company established a deferred tax valuation allowance of $13.9 million after evaluating all positive and negative evidence. The Company determined that it was more likely than not that it would not be able to utilize its entire deferred tax asset of $17.0 million. The expense for recording the valuation allowance was a non cash item, and recording the expense does not imply that the Company owes additional taxes. As business and economic conditions changed, the Company reevaluated the criteria related to the recognition of deferred tax assets, and during 2010, The Company increased its valuation allowance to $20.9 million, which equaled 100% of the deferred tax asset. After its review of the relevant data in 2011, the Company decided to continue to maintain its valuation allowance at 100% of the deferred tax asset of $24.2 million. In December 2012, the Company again evaluated the positive and negative evidence regarding its expected utilization of its deferred tax asset. Positive evidence included improving local and regional economic conditions, six consecutive quarterly profits, consistent improvement in asset quality, reduction in credit related expenses, and projections for continued improvements in earnings for the foreseeable future. Negative evidence included the large amount of net operating loss carry forwards that the Company had accumulated, persistent concern about the strength of the economic recovery, and still elevated problem asset levels at the Company. The Company determined that, as of December 31, 2012, it was more likely than not that the Company would be able to utilize a portion of its deferred tax asset, but it was not more likely than not that all of the deferred tax asset would be utilized. Based on its projection of the amount of deferred tax asset that it expected to utilize in the future, the Company concluded to reduce the valuation allowance by $5.0 million. The reduction in the valuation allowance was recorded by recognizing a benefit to federal income tax expense. In 2013, the Company’s evaluation of the positive and negative evidence regarding its expected utilization of its deferred tax asset indicated that that it was more likely than not that the Company would utilize its entire deferred tax asset. The positive evidence, consisting of nine consecutive profitable quarters and projections for future taxable earnings exceeded the negative evidence, which was primarily the prior net operating losses experienced. As a result, the Company eliminated the remaining $19.9 million valuation allowance in 2013 by recording a benefit to federal income tax expense. In the ordinary course of business, the Company enters into certain transactions that have tax consequences. From time to time, the Internal Revenue Service (IRS) questions and/or challenges the tax positions taken by the Company with respect to those transactions. The Company believes that its tax returns were filed based upon applicable statutes, regulations, and case law in effect at the time of the transactions. The IRS, an administrative authority of a court, if presented with the transactions could disagree with the Company’s interpretation of the tax law. The Company is currently under an audit of its tax returns filed for the 2004, 2005, 2007, 2008, 2009 and 2010 tax years. The Company agreed to a settlement with the IRS in the fourth quarter of 2015, and that settlement must now be approved by Congress’ Joint Committee on Taxation. The Company remitted the taxes and estimated interest required by the settlement and, based on current knowledge, the Company believes that the audit will be resolved without incurring any additional tax or interest expense. The settlement resulted in the Company recording a reduction of $955,000 in the liability previously recorded. The components of the net deferred Federal income tax asset (included in Interest Receivable and Other Assets on the accompanying consolidated balance sheets) at December 31 are as follows (000s omitted): Deferred Federal income tax assets: Allowance for loan losses $ 3,818 $ 5,488 Net deferred loan origination fees 649 662 Tax versus book depreciation differences 482 494 Net unrealized losses on securities available for sale 795 586 Accrued postretirement benefits 3,176 2,937 Postretirement benefits in other comprehensive income 417 771 Alternative minimum tax 632 834 Non-accrual loan interest 438 1,212 Other real estate owned 606 1,265 Net operating loss 5,425 7,497 Other, net 783 1,223 Gross deferred tax asset 17,221 22,969 Valuation allowance - - Total deferred federal tax asset $ 17,221 $ 22,969 Deferred Federal income tax liabilities: Accretion of bond discount $ ) $ ) Net unrealized gains on securities available for sale - - Tax versus book depreciation differences - - Other ) ) Total deferred federal tax liabilities $ ) $ ) Net deferred Federal income tax asset (liability) $ 16,315 $ 22,008 67 The Corporation has net operating loss carry forwards of approximately $16.0 million that are available to reduce future taxable income through the year ending December 31, 2032. (13) Regulatory Capital Requirements The Corporation and the Bank are subject to various regulatory capital requirements administered by the Federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory (and possibly additional discretionary) actions by regulators that, if undertaken, could have a direct material effect on the Corporation’s consolidated financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Corporation and the Bank must meet specific capital guidelines that involve quantitative measures of assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Corporation and the Bank to maintain minimum amounts and ratios (set forth in the accompanying tables) of Total and Tier 1 capital to risk weighted assets and of Tier 1 capital to average assets. In 2013, the federal banking agencies issued revisions to the existing capital rules to incorporate certain changes to the Basel capital framework, including Basel III and other elements. The intent is to strengthen the definition of regulatory capital, increase risk based capital requirements, and make selected changes to the calculation of risk weighted assets. Beginning January 1, 2015, banks transitioned to the new rules and reported results with the first Call Report of 2015. As part of the new rules there are several provisions affecting the Company, such as implementation of a new common equity tier 1 ratio, the start of a capital conservation buffer, and increased prompt corrective action capital adequacy thresholds. As of December 31, 2015 and 2014, the Bank’s capital ratios exceeded the required minimums to be considered well capitalized under the regulatory framework for prompt corrective action. To be categorized as well capitalized, the Bank must maintain minimum Total risk based, Tier 1 risk based, and Tier 1 leverage ratios as set forth in the tables, as well as meeting other requirements specified by the federal banking regulators, including not being subject to any written agreement or order issued by the FDIC pursuant to section 8 of the Federal Deposit Insurance Act. The Bank is considered to be “Well Capitalized” as of December 31, 2015 and 2014, and there are no conditions or events since December 31, 2015 that Management believes have changed the Bank’s category. 68 The Corporation’s and Bank’s actual capital amounts and ratios are also presented in the table (000s omitted in dollar amounts). Actual Minimum to Qualify as Well Capitalized Amount Ratio Amount Ratio As of December 31, 2015: Total Risk Based Capital to Risk-Weighted Assets Consolidated $ 154,718 % $ 78,163 10 % Monroe Bank & Trust 153,026 % 78,107 10 % Tier 1 Capital to Risk-Weighted Assets Consolidated 144,857 % 62,531 8 % Monroe Bank & Trust 143,175 % 62,485 8 % Common Equity Tier 1 Capital to Risk-Weighted Assets Consolidated 144,857 % 50,806 % Monroe Bank & Trust 143,175 % 50,769 % Tier 1 Capital to Average Assets Consolidated 144,857 % 65,625 5 % Monroe Bank & Trust 143,175 % 65,602 5 % Actual Minimum to Qualify as Well Capitalized Amount Ratio Amount Ratio As of December 31, 2014: Total Capital to Risk-Weighted Assets Consolidated $ 129,032 % $ 74,917 10 % Monroe Bank & Trust 127,400 % 74,895 10 % Tier 1 Capital to Risk-Weighted Assets Consolidated 119,573 % 44,950 6 % Monroe Bank & Trust 117,944 % 44,937 6 % Tier 1 Capital to Average Assets Consolidated 119,573 % 61,731 5 % Monroe Bank & Trust 117,944 % 61,721 5 % (14) Earnings Per Share The calculation of earnings per common share for the years ended December 31 is as follows: Basic Net income $ 12,082,000 $ 7,315,000 $ 25,537,000 Less preferred dividends - - - Net income applicable to common stock $ 12,082,000 $ 7,315,000 $ 25,537,000 Average common shares outstanding 22,742,476 22,109,911 17,882,070 Income per common share - basic $ 0.53 $ 0.33 $ 1.43 Diluted Net income $ 12,082,000 $ 7,315,000 $ 25,537,000 Less preferred dividends - - - Net income applicable to common stock $ 12,082,000 $ 7,315,000 $ 25,537,000 Average common shares outstanding 22,742,476 22,109,911 17,882,070 Stock option adjustment 174,278 180,657 203,024 Average common shares outstanding - diluted 22,916,754 22,290,568 18,085,094 Income per common share - diluted $ 0.53 $ 0.33 $ 1.41 69 Stock options totaling 302,100, 385,100, and 283,900 shares were not included in the computation of diluted earnings per share in the years ended December 31, 2015, 2014, and 2013, respectively, because they were antidilutive. Stock-Based Compensation Plan The MBT Financial Corp. 2008 Stock Incentive Plan was approved by shareholders at the May 1, 2008 Annual meeting of shareholders of MBT Financial Corp. This plan authorized the Board of Directors to grant equity incentive awards to key employees and non-employee directors. Such grants may be made until May 1, 2018 for up to 1,000,000 shares of the Corporation’s common stock. At the May 7, 2015 Annual Meeting of Shareholders, this plan was amended to increase the number of shares available for awards to 1,500,000. The amount that may be awarded to any one individual is limited to 100,000 shares in any one calendar year. As of December 31, 2015, the number of shares available under the plan is 475,587. This includes 229,709 shares that were previously awarded that have been forfeited. Grants under the Stock Incentive Plan can be in the form of Stock Options, Stock Only Stock Appreciation Rights (SOSARs), Restricted Stock Awards, or Restricted Stock Unit Awards. Stock Only Stock Appreciation Rights (SOSARs) – On January 21, 2015, 72,500 Stock Only Stock Appreciation Rights (SOSARs) were awarded to certain officers and on May 28, 2015, 55,500 SOSARs were awarded to certain executive officers in accordance with the MBT Financial Corp. 2008 Stock Incentive Plan. The SOSARs have a term of 10 years and vest in three equal annual installments beginning on December 31, 2015. SOSARs granted under the plan are structured as fixed grants with the exercise price equal to the market value of the underlying stock on the date of the grant, but providing for a cashless exercise. Upon exercise, the executive will generally receive common shares equal in value to the excess of the market value of the shares over the exercise price on the exercise date. The fair value of each SOSAR grant is estimated on the date of grant using the Black-Scholes option-pricing model with the following assumptions used for grants in 2015, 2014, and 2013: expected option lives of seven years for all three; expected volatility of 56.42%, 60.11%, and 62.09%; risk-free interest rates of 1.79%, 2.27%, and 1.25%; and dividend yields of 1.30%, 0.00%, and 0.00%. A summary of the status of SOSARs under the plan is presented in the table below. Stock Only Stock Appreciation Rights (SOSARs) Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price SOSARs Outstanding, January 1 557,439 $ 3.58 472,271 $ 3.23 410,666 $ 3.53 Granted 128,000 5.31 110,000 4.90 112,369 2.35 Exercised 60,660 2.34 18,998 2.15 35,464 2.28 Forfeited 15,504 5.21 5,834 4.91 15,300 7.09 Expired - SOSARs Outstanding, December 31 609,275 $ 4.02 557,439 $ 3.58 472,271 $ 3.23 SOSARs Exercisable, December 31 425,356 $ 3.00 450,888 $ 3.45 373,560 $ 3.50 Weighted Average Fair Value of Optionsor SOSARs Granted During Year $ 2.67 $ 2.98 $ 1.43 70 The SOSARs exercisable as of December 31, 2015 are exercisable at prices ranging from $1.52 to $8.53. The number of SOSARs and remaining life at each exercise price are as follows: Outstanding SOSARs Exercisable SOSARs Exercise Price Shares Remaining Life (in years) Shares Remaining Life (in years) $ 1.52 12,000 4.01 12,000 4.01 $ 1.85 130,000 5.62 130,000 5.62 $ 2.35 91,707 7.01 91,707 7.01 $ 3.03 83,200 3.01 83,200 3.01 $ 4.90 100,668 8.19 66,466 8.19 $ 4.94 70,500 9.07 23,485 9.07 $ 5.79 55,500 9.41 18,498 9.41 $ 8.53 65,700 2.43 65,700 2.43 609,275 6.27 491,056 5.63 A summary of the status of the Corporation’s non-vested SOSARs as of December 31, 2015 and changes during the year ended December 31, 2015 is as follows: Nonvested SOSAR Shares Shares Weighted Average Grant Date Fair Value Nonvested at January 1, 2015 106,551 $ 2.50 Granted 128,000 2.67 Vested ) 2.41 Forfeited ) 2.54 Nonvested at December 31, 2015 118,219 $ 2.76 As of December 31, 2015, there was $326,000 of total unrecognized compensation cost related to nonvested share based compensation arrangements granted under the Plan. The cost is expected to be recognized over a weighted average period of 1.71 years. 71 Restricted Stock Awards – On May 28, 2015, 6,000 restricted shares were awarded to certain non-employee directors and in accordance with the MBT Financial Corp. 2008 Stock Incentive Plan. The shares vested on December 31, 2015. On September 24, 2015, 2,500 restricted shares were granted to an officer in accordance with the MBT Financial Corp. 2008 Stock Incentive Plan. These shares vest in two equal installments on July 13, 2016 and July 13, 2017. A summary of the status of the Corporation’s non-vested restricted stock awards as of December 31, 2015, 2014, and 2013, and changes during the years then ended is as follows: Restricted Stock Awards Nonvested at January 1 - 25,000 50,000 Granted 8,500 6,000 - Vested 6,000 31,000 25,000 Forfeited - - - Nonvested at December 31 2,500 - 25,000 The total expense recorded for the restricted stock awards was $37,000 in 2015, $37,000 in 2014, and $20,000 in 2013. The amount of unrecognized compensation cost related to the nonvested portion of restricted stock awards under the plan was $13,000 as of December 31, 2015, $0 as of December 31, 2014, and $7,000 as of December 31, 2013. Restricted Stock Unit Awards – Restricted stock units granted under the plan result in an award of common shares to key employees based on selected performance metrics during the performance period. Key executives were granted 25,000 Restricted Stock Units (RSUs) on January 21, 2015. The RSUs will vest on December 15, 2017 based on the Bank achieving the performance target of $0.80 cumulative earnings per share in the two year performance period ending December 31, 2016. Restricted stock units are valued based on the share price at the date of grant multiplied by the number of units granted. The current expectation is that the performance objective will be met and 25,000 shares will be awarded upon completion of the vesting period. The total value of the restricted stock units granted in 2015 was $124,000. Key executives were granted 35,000 Restricted Stock Units (RSUs) on March 7, 2014. The RSUs will vest on December 31, 2016 based on the Bank achieving the performance targets in the following schedule, with up to 50% of the RSUs earned in 2014 and up to 50% of the RSUs earned in 2015. Performance Metric Weighting Percentage Performance Requirement 2014 Performance Threshold 2015 Performance Threshold Net Income before tax 50% At or greater than $ 8,413,000 $ 9,232,000 Classified Assets to Capital Ratio 50% At or less than 50 % 30 % Both performance thresholds were achieved in 2014 and 2015. As a result, 35,000 RSUs were earned and will be awarded upon completion of the vesting period. Accordingly, the Company recorded expenses of $116,000 in 2015 and $76,000 in 2014 for the RSUs granted. The total unrecognized compensation costs associated with non-vested restricted stock units was $140,000 as of December 31, 2015. 72 The following table presents the recorded expense for all Stock Based Compensation awards for the years ended December 31, and the unrecognized compensation expense for all Stock Based Compensation Plans as of December 31 for each year (000s): Recorded expense for all Stock Based Compensation awards Unrecognized compensation expense for all Stock Based Compensation awards In addition to the stock based awards noted above, the Company has 110,600 stock options outstanding with a minimum exercise price of $15.33 that will expire in 1.01 years. (16) Parent Company Condensed parent company financial statements, which include transactions with the subsidiary, are as follows (000s omitted): Balance Sheets December 31, Assets Cash and due from banks $ 1,610 $ 1,719 Investment in subsidiary bank 145,156 132,352 Other assets 1,062 821 Total assets $ 147,828 $ 134,892 Liabilities Accounts payable and accrued expenses $ 487 $ 356 Total liabilities 487 356 Stockholders' Equity Total stockholders' equity 147,341 134,536 Total liabilities and stockholders' equity $ 147,828 $ 134,892 Statements of Income Years Ended December 31, Income Dividends from subsidiary bank $ - $ - $ - Net gain on sales of securities - 214 - Total income - 214 - Expense Interest on borrowed funds - - 4 Other expense 321 282 274 Total expense 321 282 278 Loss before tax and equity in undistributed net income of subsidiary bank ) ) ) Income tax expense (benefit) ) 2 ) Income (Loss) before equity in undistributed net income of subsidiary bank ) ) 154 Equity in undistributed net income of subsidiary bank 12,294 7,385 25,383 Net Income $ 12,082 $ 7,315 $ 25,537 73 Statements of Cash Flows Years Ended December 31, Cash Flows Used For Operating Activities: Net income $ 12,082 $ 7,315 $ 25,537 Equity in undistributed net income of subsidiary bank ) ) ) Gain on sales of investment securities - ) - Net decrease in other liabilities 131 84 134 Net (increase) decrease in other assets ) 57 ) Net cash used for operating activities $ ) $ ) $ ) Cash Flows Used For Investing Activities: Sales and maturities of investment securities $ - $ 754 $ - Investment in subsidiary - ) ) Net cash used for investing activities $ - $ ) $ ) Cash Flows Provided By Financing Activities: Issuance of common stock $ 106 $ 8,115 $ 12,083 Repayment of long term debt - - ) Net cash provided by financing activities $ 106 $ 8,115 $ 11,948 Net Increase (Decrease) In Cash And Cash Equivalents $ ) $ 1,226 $ 281 Cash and Cash Equivalents At Beginning Of Year 1,719 493 212 Cash And Cash Equivalents At End Of Year $ 1,610 $ 1,719 $ 493 Under current regulations, the Bank is limited in the amount it may loan to the Corporation. Loans to the Corporation may not exceed ten percent of the Bank’s capital stock, surplus, and undivided profits plus the allowance for loan losses. Loans from the Bank to the Corporation are required to be collateralized. Accordingly, at December 31, 2015, Bank funds available for loans to the Corporation amounted to $15,840,000. The Bank has not made any loans to the Corporation. Federal and state banking laws place certain restrictions on the amount of dividends a bank may make to its parent company. Michigan law limits the amount of dividends that the Bank can pay to the Corporation without regulatory approval to the amount of net income then on hand. Financial Instruments with Off-Balance Sheet Risk The Bank is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. Those instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the consolidated balance sheets. The Bank’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit and standby letters of credit is represented by the contractual amount of those instruments. The Bank uses the same credit policies in making commitments and conditional obligations as it does for its other lending activities. 74 Financial instruments whose contractual amounts represent off-balance sheet credit risk at December 31 were as follows (000s omitted): Contractual Amount Commitments to extend credit: Unused portion of commercial lines of credit $ 70,488 $ 66,319 Unused portion of credit card lines of credit 4,396 3,630 Unused portion of home equity lines of credit 23,164 19,544 Standby letters of credit and financial guarantees written 1,555 3,178 All other off-balance sheet assets - - Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Most commercial lines of credit are secured by real estate mortgages or other collateral, generally have fixed expiration dates or other termination clauses, and require payment of a fee. Since the lines of credit may expire without being drawn upon, the total committed amounts do not necessarily represent future cash requirements. Credit card lines of credit have various established expiration dates, but are fundable on demand. Home equity lines of credit are secured by real estate mortgages, a majority of which have ten year expiration dates, but are fundable on demand. The Bank evaluates each customer’s creditworthiness on a case by case basis. The amount of the collateral obtained, if deemed necessary by the Bank upon extension of credit, is based on Management’s credit evaluation of the counter party. Standby letters of credit written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. Those guarantees are primarily issued to support public and private borrowing arrangements and other business transactions. $1,397,000 of the standby letters of credit expire in 2016 and $158,000 expire in 2018. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Various legal claims also arise from time to time in the normal course of business, which, in the opinion of management, will have no material effect on the Company’s consolidated financial statements. 75 (18) Quarterly Financial Information (Unaudited) (000s omitted): First Second Third Fourth Total Interest Income $ 10,161 $ 9,877 $ 9,964 $ 10,039 Total Interest Expense 819 796 740 711 Net Interest Income 9,342 9,081 9,224 9,328 Provision for (Recovery of) Loan Losses ) - ) ) Other Income 3,625 3,805 3,978 3,919 Other Expenses 9,819 9,730 9,166 9,485 Income Before Provision For Income Taxes 3,948 3,156 4,236 5,762 Provision For Income Taxes 1,171 871 1,230 1,748 Net Income $ 2,777 $ 2,285 $ 3,006 $ 4,014 Basic Earnings Per Common Share $ 0.12 $ 0.10 $ 0.13 $ 0.18 Diluted Earnings Per Common Share $ 0.12 $ 0.10 $ 0.13 $ 0.18 Dividends Declared Per Share $ - $ - $ - $ - First Second Third Fourth Total Interest Income $ 9,536 $ 9,540 $ 9,797 $ 9,666 Total Interest Expense 1,041 988 945 864 Net Interest Income 8,495 8,552 8,852 8,802 Provision for (Recovery of) Loan Losses 100 100 ) - Other Income 3,664 3,584 2,125 3,980 Other Expenses 9,699 9,791 9,362 9,815 Income Before Provision For Income Taxes 2,360 2,245 2,315 2,967 Provision For Income Taxes 593 558 603 818 Net Income $ 1,767 $ 1,687 $ 1,712 $ 2,149 Basic Earnings Per Common Share $ 0.08 $ 0.08 $ 0.08 $ 0.09 Diluted Earnings Per Common Share $ 0.08 $ 0.08 $ 0.07 $ 0.09 Dividends Declared Per Share $ - $ - $ - $ - (19) Fair Value Disclosures The following tables present information about the Corporation’s assets measured at fair value on a recurring basis at December 31, 2015 and 2014, and the valuation techniques used by the Corporation to determine those fair values. In general, fair values determined by Level 1 inputs use quoted prices in active markets for identical assets that the Corporation has the ability to access. Fair values determined by Level 2 inputs use other inputs that are observable, either directly or indirectly. These Level 2 inputs include quoted prices for similar assets in active markets, and other inputs such as interest rates and yield curves that are observable at commonly quoted intervals. Level 3 inputs are unobservable inputs, including inputs that are available in situations where there is little, if any, market activity for the related asset. The Corporation did not utilize Level 3 inputs to measure the fair values of any assets on a recurring basis at December 31, 2015 and 2014. In instances where inputs used to measure fair value fall into different levels in the above fair value hierarchy, fair value measurements in their entirety are categorized based on the lowest level input that is significant to the valuation. The Corporation’s assessment of the significance of particular inputs to these fair value measurements requires judgment and considers factors specific to each asset. 76 Assets measured at fair value on a recurring basis are as follows (000’s omitted): Investment Securities Available for Sale at December 31, 2015 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Obligations of U.S. Government Agencies $ - $ 369,061 $ - MBS issued by U.S. Government Agencies 103,252 Obligations of States and Political Subdivisions - 17,469 - Corporate Debt Securities - 4,950 - Other Securities 2,127 - - Total Securities Available for Sale $ 2,127 $ 494,732 $ - Investment Securities Available for Sale at December 31, 2014 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Obligations of U.S. Government Agencies $ - $ 342,048 $ - MBS issued by U.S. Government Agencies 105,406 Obligations of States and Political Subdivisions - 19,581 - Corporate Debt Securities - 4,002 - Other Securities 2,139 - - Total Securities Available for Sale $ 2,139 $ 471,037 $ - The changes in Level 3 assets measured at fair value on a recurring basis were (000’s omitted): Investment Securities - Available for Sale Balance at January 1 $ - $ 5,751 Total realized and unrealized gains (losses) included in income - ) Total unrealized gains (losses) included in other comprehensive income - 3,758 Net purchases, sales, calls and maturities - ) Net transfers in/out of Level 3 - - Balance at December 31 $ - $ - The Company sold all of its Level 3 available for sale securities in 2014. The Company did not purchase any Level 3 available for sale securities during 2015 or 2014. Both observable and unobservable inputs may be used to determine the fair value of positions classified as Level 3 assets. As a result, the unrealized gains and losses for these assets presented in the tables above may include changes in fair value that were attributable to both observable and unobservable inputs. The Company also has assets that under certain conditions are subject to measurement at fair value on a non-recurring basis. These assets include held to maturity investments and loans. The Company estimated the fair values of these assets using Level 3 inputs, specifically discounted cash flow projections. 77 Assets measured at fair value on a nonrecurring basis are as follows (000’s omitted): Balance at December 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired loans $ 24,886 $ - $ - $ 22,334 Other Real Estate Owned $ 2,383 $ - $ - $ 2,383 Balance at December 31, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Impaired loans $ 35,670 $ - $ - $ 32,015 Other Real Estate Owned $ 5,615 $ - $ - $ 5,615 Impaired loans categorized as Level 3 assets consist of non-homogenous loans that are considered impaired. The Corporation estimates the fair value of the loans based on the present value of expected future cash flows using management’s best estimate of key assumptions. These assumptions include future payment ability, timing of payment streams, and estimated realizable values of available collateral (typically based on outside appraisals). Other Real Estate Owned (OREO) consists of property received in full or partial satisfaction of a receivable. The Corporation utilizes outside appraisals to estimate the fair value of OREO properties. 78 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item 9A. Controls and Procedures Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures MBT Financial Corp. carried out an evaluation, under the supervision and with the participation of its management, including its Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Corporation’s disclosure controls and procedures as of December 31, 2015, pursuant to Exchange Act Rule 13a-15. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Corporation’s disclosure controls and procedures were effective as of December 31, 2015, in timely alerting them to material information relating to the Corporation (including its consolidated subsidiaries) required to be in the Corporation’s periodic SEC filings. Management’s Report on Internal Control Over Financial Reporting The management of MBT Financial Corp. is responsible for establishing and maintaining adequate internal control over financial reporting. MBT Financial Corp.’s internal control over financial reporting is a process designed under the supervision of the Corporation’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Corporation’s financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. MBT Financial Corp.’s management assessed the effectiveness of the Corporation’s internal control over financial reporting as of December 31, 2015 based on criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in “Internal Control-Integrated Framework (2013).” Based on that assessment, management determined that, as of December 31, 2015, the Corporation’s internal control over financial reporting is effective, based on those criteria. The registered public accounting firm that audited the financial statements included in this annual report on Form 10-K has issued an attestation report on the Company’s internal control over financial reporting which can be found under Item 8 of this form 10-K. There was no change in the Company's internal control over financial reporting that occurred during the Company's fiscal quarter ended December 31, 2015, that materially affected, or is reasonably likely to affect, the Company's internal control over financial reporting. Item 9B. Other Information None. 79 Part III Item 10. Directors and Executive Officers of the Registrant (a) Executive Officers – See “Executive Officers” in part I, Item 1 hereof. (b) Directors and Executive Officers – information required by this item is incorporated by reference from the sections entitled “Proposal One: Election of Directors” and “Section 16(a) Beneficial Ownership Reporting Compliance” in the Proxy Statement for the Annual Meeting of Shareholders that is to be filed with the Securities Exchange Commission. (c) Audit Committee – The Company has a separately-designated standing Audit Committee established in accordance with Section 3(a)(58)(A) of the Exchange Act (15 U.S.C. 78c(a)(58)(A)). (d) Audit Committee Financial Expert – The Board of Directors has determined that Peter H. Carlton, member of the Audit Committee, is an “audit committee financial expert” and “independent” as defined under applicable SEC and Nasdaq rules. (e) MBT Financial Corp. has adopted its Code of Ethics , a code of ethics that applies to all its directors, officers, and employees, including its Chief Executive Officer, Chief Financial Officer, and internal auditor. A copy of the Code of Ethics is posted on our website at http://www.mbandt.com. In the event we make any amendment to, or grant any waiver of, a provision of the Code of Ethics that applies to the principal executive officers, principal financial officer, principal accounting officer, or controller, or persons performing similar functions that require disclosure under applicable SEC rules, we intend to disclose such amendment or waiver, the reasons for it, and the nature of any waiver, the name of the person to whom it was granted, and the date, on our internet website. Item 11. Executive Compensation Information required by this item is incorporated by reference from the sections captioned “Executive Compensation,” “Corporate Governance – Compensation Committee Interlocks and Insider Participation,” and “Corporate Governance – Related Party Transactions,” contained in the Proxy Statement for the Annual Meeting of Shareholders that is to be filed with the Securities and Exchange Commission. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Information required by this item is incorporated by reference from the section entitled “Ownership of Voting Shares” in the Proxy Statement for the Annual Meeting of Shareholders that is to be filed with the Securities and Exchange Commission. Securities authorized for issuance under equity compensation plans as of December 31, 2015 were as follows: Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column ( a )) ( a ) ( b ) ( c ) Equity Compensation plans approved by security holders 719,675 $ 5.82 475,587 Equity Compensation plans not approved by security holders 0 0 0 Total 719,675 $ 5.82 475,587 80 Item 13. Certain Relationships and Related Transactions Information required by this item is incorporated by reference from the sections entitled “Corporate Governance – Board Independence” and “Related Party Transactions” in the Proxy Statement for the Annual Meeting of Shareholders that is to be filed with the Securities and Exchange Commission. Item 14. Principal Accountant Fees and Services Information required by this item is incorporated by reference from the section entitled “Principal Accounting Firm Fees” in the Proxy Statement for the Annual Meeting of Shareholders that is to be filed with the Securities and Exchange Commission. Part IV Item 15. Exhibits and Financial Statement Schedules Contents Financial Statements Reports of Independent Registered Public Accounting Firm – Pages 41-42 Consolidated Balance Sheets as of December 31, 2015 and 2014 – Page 43 Consolidated Statements of Operations and Comprehensive Income for the Years Ended December 31, 2015, 2014, and 2013 – Page 44 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended December 31, 2015, 2014, and 2013 – Page 45 Consolidated Statements of Cash Flows for the Years Ended December 31, 2015, 2014, and 2013 – Page 46 Notes to Consolidated Financial Statements – Pages 47-78 81 Exhibits The following exhibits are filed as a part of this report: 3.1 Articles of Incorporation of MBT Financial Corp. Previously filed as Exhibit 3.1 to MBT Financial Corp.’s Form 10-Q for its quarter ended June 30, 2011. 3.2 Amended and Restated Bylaws of MBT Financial Corp. Previously filed as Exhibit 3.2 to MBT Financial Corp.’s Form 10-Q for its quarter ended March 31, 2008. 10.1 MBT Financial Corp. 2008 Stock Incentive Compensation Plan, as Amended. Previously filed as Exhibit 10 on Form 8-K filed by MBT Financial Corp. on May 28, 2015. Monroe Bank & Trust Salary Continuation Agreement with Ronald D. LaBeau. Previously filed as Exhibit 10.2 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2000. MBT Financial Corp. Amended and Restated Change in Control Agreement with H. Douglas Chaffin. Previously filed as Exhibit 10.5 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2005. Monroe Bank & Trust Group Director Death Benefit Only Plan. Previously filed as Exhibit 10.4 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2006. Monroe Bank & Trust Group Executive Death Benefit Only Plan. Previously filed as Exhibit 10.5 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2006. Monroe Bank & Trust Amended and Restated Supplemental Executive Retirement Agreement with H. Douglas Chaffin. Previously filed as Exhibit 10.1 to MBT Financial Corp.’s Form 10-Q for its quarter ended September 30, 2011. MBT Financial Corp. Severance Agreements with Donald M. Lieto, Scott E. McKelvey, Audrey Mistor, Thomas G. Myers, and John L. Skibski. Previously filed as Exhibit 10 on Form 8-K filed by MBT Financial Corp. on November 19, 2014. MBT Financial Corp. Long-Term Incentive Compensation Plan filed as Exhibit 10.1 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2000. MBT Financial Corp. Executive Officer Annual Incentive Pay Plan MBT Financial Corp. Director Deferred Compensation Plan. Previously filed as Exhibit 10.10 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2014. 21 Subsidiaries of the Registrant. Previously filed as Exhibit 21 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2000. 23 Consent of Independent Auditors. Certification by Chief Executive Officer required by Securities and Exchange Commission Rule 13a-14. Certification by Chief Financial Officer required by Securities and Exchange Commission Rule 13a-14. Certification by Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DED XBRL Taxonomy Extension Definitions Linkbase Document 82 Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: March 11, 2016 MBT FINANCIAL CORP. By: /s/ John L. Skibski John L. Skibski Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Dated: March 11, 2016 /s/ H. Douglas Chaffin /s/ John L. Skibski H. Douglas Chaffin John L. Skibski President, Chief Executive Chief Financial Officer & Officer & Director Director /s/ Michael J. Miller /s/ Peter H. Carlton Michael J. Miller Peter H. Carlton Chairman Director /s/ Joseph S. Daly /s/ James F. Deutsch Joseph S. Daly James F. Deutsch Director Director /s/ Edwin L. Harwood /s/ Tony Scavuzzo Edwin L. Harwood Tony Scavuzzo Director Director /s/ Debra J. Shah /s/ Karen Wilson Smithbauer Debra J. Shah Karen Wilson Smithbauer Director Director 83 Exhibit Index Number Description of Exhibits MBT Financial Corp. Executive Officer Annual Incentive Plan 21 Subsidiaries of the Registrant. Previously filed as Exhibit 21 to MBT Financial Corp.’s Form 10-K for its fiscal year ended December 31, 2000. 23 Consent of Independent Auditors. Certification by Chief Executive Officer required by Securities and Exchange Commission Rule 13a-14. Certification by Chief Financial Officer required by Securities and Exchange Commission Rule 13a-14. Certification by Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DED XBRL Taxonomy Extension Definitions Linkbase Document 84
